
	

115 HR 4 PCS: FAA Reauthorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 401115th CONGRESS2d Session
		H. R. 4
		IN THE SENATE OF THE UNITED STATES
		May 7, 2018Received; read the first timeMay 8, 2018Read the second time and placed on the calendarAN ACT
		To reauthorize programs of the Federal Aviation Administration, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FAA Reauthorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Effective date.
					Title I—Authorizations
					Subtitle A—Funding of FAA Programs
					Sec. 101. Airport planning and development and noise compatibility planning and programs.
					Sec. 102. Facilities and equipment.
					Sec. 103. FAA operations.
					Sec. 104. Adjustment to AIP program funding.
					Sec. 105. Funding for aviation programs.
					Subtitle B—Passenger facility charges
					Sec. 111. Passenger facility charge modernization.
					Sec. 112. Pilot program for passenger facility charge authorizations.
					Sec. 113. Use of funds from passenger facility charges to prevent power outages.
					Subtitle C—Airport Improvement Program modifications
					Sec. 121. Clarification of airport obligation to provide FAA airport space.
					Sec. 122. Mothers’ rooms at airports.
					Sec. 123. Extension of competitive access reports.
					Sec. 124. Grant assurances.
					Sec. 125. Government share of project costs.
					Sec. 126. Updated veterans’ preference.
					Sec. 127. Special rule.
					Sec. 128. Marshall Islands, Micronesia, and Palau.
					Sec. 129. Nondiscrimination.
					Sec. 130. State block grant program expansion.
					Sec. 131. Midway Island Airport.
					Sec. 132. Property conveyance releases.
					Sec. 133. Minority and disadvantaged business participation.
					Sec. 134. Contract tower program.
					Sec. 135. Airport access roads in remote locations.
					Sec. 136. Buy America requirements.
					Sec. 137. Supplemental discretionary funds.
					Sec. 138. Safety equipment.
					Sec. 139. Use of airport improvement funds to prevent power outages.
					Sec. 140. General written assurances.
					Sec. 141. Construction of certain control towers.
					Sec. 142. Small airport regulation relief.
					Subtitle D—Airport noise and environmental streamlining
					Sec. 151. Recycling plans for airports.
					Sec. 152. Pilot program sunset.
					Sec. 153. Extension of grant authority for compatible land use planning and projects by State and
			 local governments.
					Sec. 154. Updating airport noise exposure maps.
					Sec. 155. Stage 3 aircraft study.
					Sec. 156. Addressing community noise concerns.
					Sec. 157. Study on potential health and economic impacts of overflight noise.
					Sec. 158. Environmental mitigation pilot program.
					Sec. 159. Aircraft noise exposure.
					Sec. 160. Community involvement in FAA NextGen projects located in metroplexes.
					Sec. 161. Critical habitat on or near airport property.
					Sec. 162. Clarification of reimbursable allowed costs of FAA memoranda of agreement.
					Sec. 163. Lead emissions.
					Sec. 164. Aircraft noise, emission, and fuel burn reduction program.
					Sec. 165. Terminal sequencing and spacing.
					Sec. 166. Noise and health impact training.
					Sec. 167. Airport noise mitigation and safety study.
					Sec. 168. Judicial review for proposed alternative environmental review and approval procedures.
					Title II—FAA Safety Certification Reform
					Subtitle A—General Provisions
					Sec. 201. Definitions.
					Sec. 202. Safety Oversight and Certification Advisory Committee.
					Sec. 203. Performance standards for firefighting foams.
					Subtitle B—Aircraft Certification Reform
					Sec. 211. Aircraft certification performance objectives and metrics.
					Sec. 212. Organization designation authorizations.
					Sec. 213. ODA review.
					Sec. 214. Type certification resolution process.
					Sec. 215. Review of certification process for small general aviation airplanes.
					Subtitle C—Flight Standards Reform
					Sec. 231. Flight standards performance objectives and metrics.
					Sec. 232. FAA task force on flight standards reform.
					Sec. 233. Centralized safety guidance database.
					Sec. 234. Regulatory Consistency Communications Board.
					Subtitle D—Safety Workforce
					Sec. 241. Safety workforce training strategy.
					Sec. 242. Workforce review.
					Subtitle E—International Aviation
					Sec. 251. Promotion of United States aerospace standards, products, and services abroad.
					Sec. 252. Bilateral exchanges of safety oversight responsibilities.
					Sec. 253. FAA leadership abroad.
					Sec. 254. Registration, certification, and related fees.
					Title III—Safety
					Subtitle A—General Provisions
					Sec. 301. FAA technical training.
					Sec. 302. Safety critical staffing.
					Sec. 303. International efforts regarding tracking of civil aircraft.
					Sec. 304. Aircraft data access and retrieval systems.
					Sec. 305. Advanced cockpit displays.
					Sec. 306. Marking of towers.
					Sec. 307. Cabin evacuation.
					Sec. 308. ODA staffing and oversight.
					Sec. 309. Emergency medical equipment on passenger aircraft.
					Sec. 310. HIMS program.
					Sec. 311. Acceptance of voluntarily provided safety information.
					Sec. 312. Flight attendant duty period limitations and rest requirements.
					Sec. 313. Secondary cockpit barriers.
					Sec. 314. Aviation maintenance industry technical workforce.
					Sec. 315. Critical airfield markings.
					Sec. 316. Regulatory reform.
					Sec. 317. FAA and NTSB review of general aviation safety.
					Sec. 318. Call to action airline engine safety review.
					Sec. 319. Special rule for certain aircraft operations.
					Sec. 320. Exit rows.
					Sec. 321. Comptroller General report on FAA enforcement policy.
					Subtitle B—Unmanned Aircraft Systems
					Sec. 331. Definitions.
					Sec. 332. Codification of existing law; additional provisions.
					Sec. 333. Unmanned aircraft test ranges.
					Sec. 334. Sense of Congress regarding unmanned aircraft safety.
					Sec. 335. UAS privacy review.
					Sec. 336. Public UAS operations by Tribal governments.
					Sec. 337. Evaluation of aircraft registration for small unmanned aircraft.
					Sec. 338. Study on roles of governments relating to low-altitude operation of small unmanned
			 aircraft.
					Sec. 339. Study on financing of unmanned aircraft services.
					Sec. 340. Update of FAA comprehensive plan.
					Sec. 341. Cooperation related to certain counter-UAS technology.
					Sec. 342. Definitions.
					Sec. 343. Special rules for model aircraft.
					Sec. 344. Recreational UAS.
					Sec. 345. Unmanned aircraft systems integration pilot program.
					Sec. 346. Enforcement.
					Sec. 347. Actively tethered public UAS.
					Sec. 348. Report on possible unmanned aircraft systems operation on spectrum allocated for aviation
			 use.
					Sec. 349. U.S. Counter-UAS system review of interagency coordination processes.
					Title IV—Air Service Improvements
					Subtitle A—Airline Customer Service Improvements
					Sec. 401. Reliable air service in American Samoa.
					Sec. 402. Cell phone voice communication ban.
					Sec. 403. Advisory committee for aviation consumer protection.
					Sec. 404. Improved notification of insecticide use.
					Sec. 405. Advertisements and disclosure of fees for passenger air transportation.
					Sec. 406. Involuntarily bumping passengers after aircraft boarded.
					Sec. 407. Availability of consumer rights information.
					Sec. 408. Consumer complaints hotline.
					Sec. 409. Widespread disruptions.
					Sec. 410. Involuntarily denied boarding compensation.
					Sec. 411. Consumer information on actual flight times.
					Sec. 412. Advisory committee for transparency in air ambulance industry.
					Sec. 413. Air ambulance complaints.
					Sec. 414. Passenger rights.
					Sec. 415. Enhanced training of flight attendants.
					Sec. 416. Addressing sexual misconduct on flights.
					Sec. 417. Overbooking policies of air carriers.
					Sec. 418. Training policies regarding racial, ethnic, and religious nondiscrimination.
					Sec. 419. Aviation consumer advocate and complaint resolution improvement.
					Subtitle B—Aviation Consumers With Disabilities
					Sec. 441. Select subcommittee.
					Sec. 442. Aviation consumers with disabilities study.
					Sec. 443. Feasibility study on in-cabin wheelchair restraint systems.
					Sec. 444. Airline Passengers With Disabilities Bill of Rights.
					Sec. 445. Civil penalties relating to harm to passengers with disabilities.
					Sec. 446. Harmonization of service animal standards.
					Sec. 447. Regulations ensuring assistance for individuals with disabilities in air transportation.
					Subtitle C—Small Community Air Service
					Sec. 451. Essential air service authorization.
					Sec. 452. Extension of final order establishing mileage adjustment eligibility.
					Sec. 453. Study on essential air service reform.
					Sec. 454. Small community air service.
					Sec. 455. Air transportation to noneligible places.
					Sec. 456. Authorization of certain flights by stage 2 airplanes.
					Title V—Miscellaneous
					Sec. 501. Review of FAA strategic cybersecurity plan.
					Sec. 502. Consolidation and realignment of FAA services and facilities.
					Sec. 503. FAA review and reform.
					Sec. 504. Aviation fuel.
					Sec. 505. Right to privacy when using air traffic control system.
					Sec. 506. Air shows.
					Sec. 507. Part 91 review, reform, and streamlining.
					Sec. 508. Aircraft registration.
					Sec. 509. Air transportation of lithium cells and batteries.
					Sec. 510. Remote tower pilot program for rural and small communities.
					Sec. 511. Ensuring FAA readiness to provide seamless oceanic operations.
					Sec. 512. Sense of Congress regarding women in aviation.
					Sec. 513. Obstruction evaluation aeronautical studies.
					Sec. 514. Aircraft leasing.
					Sec. 515. Report on obsolete test equipment.
					Sec. 516. Pilots sharing flight expenses with passengers.
					Sec. 517. Aviation rulemaking committee for part 135 pilot rest and duty rules.
					Sec. 518. Metropolitan Washington Airports Authority.
					Sec. 519. Terminal Aerodrome Forecast.
					Sec. 520. Federal Aviation Administration employees stationed on Guam.
					Sec. 521. Technical corrections.
					Sec. 522. Application of veterans’ preference to Federal Aviation Administration personnel
			 management system.
					Sec. 523. Public aircraft eligible for logging flight times.
					Sec. 524. Federal Aviation Administration workforce review.
					Sec. 525. State taxation.
					Sec. 526. Aviation and aerospace workforce of the future.
					Sec. 527. Future aviation and aerospace workforce study.
					Sec. 528. FAA leadership on civil supersonic aircraft.
					Sec. 529. Oklahoma registry office.
					Sec. 530. Foreign air transportation under United States-European Union Air Transport Agreement.
					Sec. 531. Training on human trafficking for certain staff.
					Sec. 532. Part 107 implementation improvements.
					Sec. 533. Part 107 transparency and technology improvements.
					Sec. 534. Prohibitions against smoking on passenger flights.
					Sec. 535. Consumer protection requirements relating to large ticket agents.
					Sec. 536. FAA data transparency.
					Sec. 537. Agency procurement reporting requirements.
					Sec. 538. Zero-emission vehicles and technology.
					Sec. 539. Employee Assault Prevention and Response Plans.
					Sec. 540. Study on training of customer-facing air carrier employees.
					Sec. 541. Minimum dimensions for passenger seats.
					Sec. 542. Study of ground transportation options.
					Sec. 543. FAA employees in Guam.
					Sec. 544. Clarification of requirements for living history flights.
					Sec. 545. FAA organizational reform.
					Sec. 546. Intra-agency coordination.
					Sec. 547. FAA Civil Aviation Registry upgrade.
					Sec. 548. Regulatory streamlining.
					Sec. 549. Administrative Services Franchise Fund.
					Sec. 550. Report on air traffic control modernization.
					Sec. 551. Automatic dependent surveillance-broadcast.
					Sec. 552. Youth access to American jobs in aviation task force.
					Sec. 553. Airport investment partnership program.
					Sec. 554. Review and reform of FAA performance management system.
					Sec. 555. Contract weather observers.
					Sec. 556. Regions and centers.
					Sec. 557. Study on airport revenue diversion.
					Sec. 558. Geosynthetic materials.
					Sec. 559. Rule for animals.
					Sec. 560. Enhanced air traffic services.
					Sec. 561. NextGen delivery study.
					Sec. 562. Limited regulation of non-federally sponsored property.
					Sec. 563. National Airmail Museum.
					Sec. 564. Review of approval process for use of large air tankers and very large air tankers for
			 wildland firefighting.
					Sec. 565. Report on baggage reporting requirements.
					Sec. 566. Supporting women’s involvement in the aviation field.
					Sec. 567. GAO study on the effect of granting an exclusive right of aeronautical services to an
			 airport sponsor.
					Sec. 568. Evaluation of airport master plans.
					Sec. 569. Study regarding day-night average sound levels.
					Sec. 570. Report on status of agreement between FAA and Little Rock Port Authority.
					Sec. 571. Study on allergic reactions.
					Sec. 572. Access of air carriers to information about applicants to be pilots from national driver
			 register.
					Sec. 573. Prohibition regarding weapons.
					Sec. 574. Helicopter fuel system safety.
					Sec. 575. Safety equipment storage facilities.
					Sec. 576. Report on airline and passenger safety.
					Sec. 577. Report on aircraft diversions from lax to hawthorne municipal airport.
					Sec. 578. Former military airports.
					Sec. 579. Use of State highway specifications.
					Sec. 580. Sense of Congress.
					Sec. 581. Oxygen mask design study.
					Sec. 582. Standards for pilots.
					Sec. 583. Study regarding technology usage at airports.
					Sec. 584. Applications for designation.
					Sec. 585. Applicability of medical certification standards to operators of air balloons.
					Sec. 586. Cost-effectiveness analysis of equipment rental.
					Sec. 587. Report.
					Sec. 588. Study on infrastructure needs of fast-growing airports.
					Sec. 589. Aircraft noise research and mitigation strategy.
					Sec. 590. Alternative airplane noise metric evaluation deadline.
					Sec. 591. Performance-based standards.
					Sec. 592. Report to Congress.
					Sec. 593. Report and recommendations on certain aviation safety risks.
					Sec. 594. Report to Congress.
					Sec. 595. Review of FAA’s Aviation Safety Information Analysis and Sharing System.
					Sec. 596. Cybersecurity and artificial intelligence standards plan.
					Sec. 597. Sense of Congress on hiring veterans.
					Sec. 598. GAO study.
					Sec. 599. Prompt payments.
					Sec. 599A. GAO study on aviation workforce.
					Sec. 599B. Metropolitan planning organizations.
					Sec. 599C. Study.
					Sec. 599D. Spaceports.
					Sec. 599E. Mandatory use of the New York North Shore Helicopter Route.
					Sec. 599F. Study on diversity of cybersecurity workforce of FAA.
					Sec. 599G. Federal authority.
					Sec. 599H. National hiring standard of care.
					Title VI—Disaster Recovery Reform Act
					Sec. 601. Applicability.
					Sec. 602. State defined.
					Sec. 603. Wildfire prevention.
					Sec. 604. Additional activities.
					Sec. 605. Eligibility for code implementation and enforcement.
					Sec. 606. Program improvements.
					Sec. 607. Prioritization of facilities.
					Sec. 608. Guidance on evacuation routes.
					Sec. 609. Duplication of benefits.
					Sec. 610. State administration of assistance for direct temporary housing and permanent housing
			 construction.
					Sec. 611. Assistance to individuals and households.
					Sec. 612. Multifamily lease and repair assistance.
					Sec. 613. Private nonprofit facility.
					Sec. 614. Management costs.
					Sec. 615. Flexibility.
					Sec. 616. Additional disaster assistance.
					Sec. 617. National veterinary emergency teams.
					Sec. 618. Right of arbitration.
					Sec. 619. Unified Federal environmental and historic preservation review.
					Sec. 620. Closeout incentives.
					Sec. 621. Performance of services.
					Sec. 622. Study to streamline and consolidate information collection.
					Sec. 623. Agency accountability.
					Sec. 624. Audit of contracts.
					Sec. 625. Inspector general audit of FEMA contracts for tarps and plastic sheeting.
					Sec. 626. Relief organizations.
					Sec. 627. Guidance on inundated and submerged roads.
					Sec. 628. Authorities.
					Sec. 629. Recoupment of certain assistance prohibited.
					Sec. 630.  Statute of limitations.
					Sec. 631. Technical assistance and recommendations.
					Sec. 632.  Guidance on hazard mitigation assistance.
					Sec. 633.  Local impact.
					Sec. 634. Additional hazard mitigation activities.
					Sec. 635. National public infrastructure predisaster hazard mitigation.
					Sec. 636. Additional mitigation activities.
					Sec. 637. Eligibility for code implementation and enforcement.
					Sec. 638. GAO report on long-term recovery efforts.
					Sec. 639. Guidance and training by FEMA on coordination of emergency response plans.
					Sec. 640. Reimbursement.
					Sec. 641. Flood insurance.
					Sec. 642. Certain recoupment prohibited.
					Title VII—FLIGHT R&D Act
					Subtitle A—General Provisions
					Sec. 701. Short title.
					Sec. 702. Definitions.
					Sec. 703. Authorization of appropriations.
					Subtitle B—FAA Research and Development Organization
					Sec. 711. Associate Administrator for Research and Development.
					Sec. 712. Research advisory committee.
					Subtitle C—Unmanned Aircraft Systems
					Sec. 721. Unmanned aircraft systems research and development roadmap.
					Sec. 722. Probabilistic metrics for exemptions.
					Sec. 723. Probabilistic assessment of risks.
					Sec. 724. Unmanned aerial vehicle-manned aircraft collision research.
					Sec. 725. Special rule for research and development.
					Sec. 726. Beyond line-of-sight research and development.
					Subtitle D—Cybersecurity
					Sec. 731. Cyber Testbed.
					Sec. 732. Cabin communications, entertainment, and information technology systems cybersecurity
			 vulnerabilities.
					Sec. 733. Cybersecurity threat modeling.
					Sec. 734. National Institute of Standards and Technology cybersecurity standards.
					Sec. 735. Cybersecurity research coordination.
					Sec. 736. Cybersecurity research and development program.
					Subtitle E—FAA Research and Development Activities
					Sec. 741. Research plan for the certification of new technologies into the national airspace
			 system.
					Sec. 742. Aviation fuel research, development, and usage.
					Sec. 743. Air traffic surveillance over oceans and other remote locations.
					Sec. 744. Single-piloted commercial cargo aircraft.
					Sec. 745. Electromagnetic spectrum research and development.
					Title VIII—Aviation Revenue Provisions
					Sec. 801. Expenditure authority from Airport and Airway Trust Fund.
					Sec. 802. Extension of taxes funding Airport and Airway Trust Fund.
					Title IX—Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and
			 Effectiveness
					Sec. 901. Short title.
					Sec. 902. Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification
			 and Management.
					Sec. 903. Agency planning for extreme weather-related risks.
					Sec. 904. Website.
					Sec. 905. Providing Adequate Resources and Support.
					Sec. 906. Inventory.
					Sec. 907. Meetings.
					Sec. 908. Progress updates.
					Sec. 909. Definitions.
					Sec. 910. Requirement to include agency extreme weather plan in agency performance plan.
					Sec. 911. Sunset and repeal.
				
 2.Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
		IAuthorizations
			AFunding of FAA Programs
				101.Airport planning and development and noise compatibility planning and programs
 (a)AuthorizationSection 48103(a) of title 49, United States Code, is amended by striking section 47504(c) and all that follows through the period at the end and inserting the following:  section 47504(c)—(1)$3,350,000,000 for fiscal year 2018; (2)$3,350,000,000 for fiscal year 2019;
 (3)$3,350,000,000 for fiscal year 2020; (4)$3,350,000,000 for fiscal year 2021;
 (5)$3,350,000,000 for fiscal year 2022; and (6)$3,350,000,000 for fiscal year 2023..
 (b)Obligation authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking 2018, and inserting 2023,.
					102.Facilities and equipment
 (a)Authorization of appropriations from Airport and Airway Trust FundSection 48101(a) of title 49, United States Code, is amended by striking paragraphs (1) through (5) and inserting the following:
						
 (1)$3,330,000,000 for fiscal year 2018. (2)$3,398,000,000 for fiscal year 2019.
 (3)$3,469,000,000 for fiscal year 2020. (4)$3,547,000,000 for fiscal year 2021.
 (5)$3,624,000,000 for fiscal year 2022. (6)$3,701,000,000 for fiscal year 2023..
 (b)Authorized expendituresSection 48101(c) of title 49, United States Code, is amended— (1)in the subsection heading by striking Automated Surface Observation System/Automated Weather Observing System Upgrade and inserting Authorized Expenditures; and
 (2)by striking may be used for the implementation and all that follows through the period at the end and inserting the following:  may be used for the following:(1)The implementation and use of upgrades to the current automated surface observation system/automated weather observing system, if the upgrade is successfully demonstrated.
 (2)The acquisition and construction of remote air traffic control towers (as defined in section 510 of the FAA Reauthorization Act of 2018).
 (3)The remediation and elimination of identified cybersecurity vulnerabilities in the air traffic control system.
 (4)The construction of facilities dedicated to improving the cybersecurity of the National Airspace System.
 (5)Systems associated with the Data Communications program. (6)The infrastructure, sustainment, and the elimination of the deferred maintenance backlog of air navigation facilities and other facilities for which the Federal Aviation Administration is responsible.
 (7)The modernization and digitization of the Civil Aviation Registry. (8)The construction of necessary Priority 1 National Airspace System facilities.
 (9)Cost-beneficial construction, rehabilitation, or retrofitting programs designed to reduce Federal Aviation Administration facility operating costs..
						103.FAA operations
 (a)In generalSection 106(k)(1) of title 49, United States Code, is amended by striking subparagraphs (A) through (F) and inserting the following:
						
 (A)$10,247,000,000 for fiscal year 2018; (B)$10,486,000,000 for fiscal year 2019;
 (C)$10,732,000,000 for fiscal year 2020; (D)$11,000,000,000 for fiscal year 2021;
 (E)$11,269,000,000 for fiscal year 2022; and (F)$11,537,000,000 for fiscal year 2023..
 (b)Authorized expendituresSection 106(k)(2) of title 49, United States Code, is amended by adding at the end the following:  (D)Not more than the following amounts for commercial space transportation activities:
 (i)$22,587,000 for fiscal year 2018. (ii)$33,038,000 for fiscal year 2019.
 (iii)$43,500,000 for fiscal year 2020. (iv)$54,970,000 for fiscal year 2021.
 (v)$64,449,000 for fiscal year 2022. (vi)$75,938,000 for fiscal year 2023..
 (c)Authority to transfer fundsSection 106(k)(3) of title 49, United States Code, is amended by striking fiscal years 2012 through 2018, and inserting fiscal years 2018 through 2023,. 104.Adjustment to AIP program fundingSection 48112 of title 49, United States Code, and the item relating to such section in the analysis for chapter 481 of such title, are repealed.
 105.Funding for aviation programsSection 48114(a)(1)(A)(ii) of title 49, United States Code, is amended by striking in fiscal year 2014 and each fiscal year thereafter and inserting in fiscal years 2014 through 2018. BPassenger facility charges 111.Passenger facility charge modernizationSection 40117(b) of title 49, United States Code, is amended—
 (1)in paragraph (1) by striking or $3 and inserting $3, $4, or $4.50; (2)by repealing paragraph (4);
 (3)in paragraph (6)— (A)by striking specified in paragraphs (1) and (4) and inserting specified in paragraph (1); and
 (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1); and (4)in paragraph (7)(A)—
 (A)by striking specified in paragraphs (1), (4), and (6) and inserting specified in paragraphs (1) and (6); and (B)by striking imposed under paragraph (1) or (4) and inserting imposed under paragraph (1).
 112.Pilot program for passenger facility charge authorizationsSection 40117(l) of title 49, United States Code, is amended— (1)in the subsection heading by striking at Nonhub Airports; and
 (2)in paragraph (1) by striking nonhub. 113.Use of funds from passenger facility charges to prevent power outagesSection 40117(a)(3) of title 49, United States Code, is amended by adding at the end the following:
					
 (H)An on-airport project to purchase and install generators to prevent power outages in passenger areas of the airport, to separate an airport’s redundant power supply and its main power supply, or for any other on-airport project to prevent power outages or damage to the airport’s power supply..
				CAirport Improvement Program modifications
 121.Clarification of airport obligation to provide FAA airport spaceSection 44502 of title 49, United States Code, is amended by adding at the end the following:  (f)Airport space (1)In generalExcept as provided in paragraph (2), the Administrator of the Federal Aviation Administration may not require an airport owner, operator, or sponsor (as defined in section 47102) to provide building construction, maintenance, utilities, administrative support, or space on airport property to the Federal Aviation Administration without adequate compensation.
 (2)ExceptionsParagraph (1) does not apply in any case in which an airport owner, operator, or sponsor— (A)provides land or buildings without compensation to the Federal Aviation Administration for facilities used to carry out activities related to air traffic control or navigation pursuant to a grant assurance; or
 (B)provides goods or services to the Federal Aviation Administration without compensation or at below-market rates pursuant to a negotiated agreement between the owner, operator, or sponsor and the Administrator..
				122.Mothers’ rooms at airports
 (a)Lactation area definedSection 47102 of title 49, United States Code, is amended by adding at the end the following:  (29)lactation area means a room or other location in a commercial service airport that—
 (A)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;
 (B)has a door that can be locked; (C)includes a place to sit, a table or other flat surface, a sink or sanitizing equipment, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grant written assurances for large and medium hub airports (1)In generalSection 47107(a) of title 49, United States Code, is amended—
 (A)in paragraph (20) by striking and at the end; (B)in paragraph (21) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a medium or large hub airport, the airport owner or operator will maintain a lactation area in each passenger terminal building of the airport in the sterile area (as defined in section 1540.5 of title 49, Code of Federal Regulations) of the building and will maintain a baby changing table in one men’s and one women’s restroom in each passenger terminal building of the airport..
							(2)Applicability
 (A)In generalThe amendment made by paragraph (1) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.
 (B)Special ruleThe requirement in the amendment made by paragraph (1) that a lactation area be located in the sterile area of a passenger terminal building shall not apply with respect to a project grant application for a period of time, determined by the Secretary of Transportation, if the Secretary determines that construction or maintenance activities make it impracticable or unsafe for the lactation area to be located in the sterile area of the building.
 (c)Terminal development costsSection 47119(a) of title 49, United States Code, is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area at a commercial service airport.. 
 (d)Pre-Existing facilitiesOn application by an airport sponsor, the Secretary may determine that a lactation area in existence on the date of enactment of this Act complies with the requirement of section 47107(a)(22) of title 49, United States Code, as added by this section, notwithstanding the absence of one of the facilities or characteristics referred to in the definition of the term lactation area in section 47102 of such title, as added by this section.
 123.Extension of competitive access reportsSection 47107(r)(3) of title 49, United States Code, is amended by striking 2018 and inserting 2023. 124.Grant assurances (a)Construction of recreational aircraftSection 47107 of title 49, United States Code, is amended by adding at the end the following:
						
							(u)Construction of recreational aircraft
 (1)In generalThe construction of a covered aircraft shall be treated as an aeronautical activity for purposes of—
 (A)determining an airport’s compliance with a grant assurance made under this section or any other provision of law; and
 (B)the receipt of Federal financial assistance for airport development. (2)Covered aircraft definedIn this subsection, the term covered aircraft means an aircraft—
 (A)used or intended to be used exclusively for recreational purposes; and (B)constructed or under construction by a private individual at a general aviation airport..
 (b)Community use of airport landSection 47107 of title 49, United States Code, as amended by this section, is further amended by adding at the end the following:
						
							(v)Community use of airport land
 (1)In generalNotwithstanding subsection (a)(13), and subject to paragraph (2), the sponsor of a public-use airport shall not be considered to be in violation of this subtitle, or to be found in violation of a grant assurance made under this section, or under any other provision of law, as a condition for the receipt of Federal financial assistance for airport development, solely because the sponsor has entered into an agreement, including a revised agreement, with a local government providing for the use of airport property for an interim compatible recreational purpose at below fair market value.
 (2)RestrictionsThis subsection shall apply only— (A)to an agreement regarding airport property that was initially entered into before the publication of the Federal Aviation Administration’s Policy and Procedures Concerning the Use of Airport Revenue, dated February 16, 1999;
 (B)if the agreement between the sponsor and the local government is subordinate to any existing or future agreements between the sponsor and the Secretary, including agreements related to a grant assurance under this section;
 (C)to airport property that was acquired under a Federal airport development grant program; (D)if the airport sponsor has provided a written statement to the Administrator that the property made available for a recreational purpose will not be needed for any aeronautical purpose during the next 10 years;
 (E)if the agreement includes a term of not more than 2 years to prepare the airport property for the interim compatible recreational purpose and not more than 10 years of use for that purpose;
 (F)if the recreational purpose will not impact the aeronautical use of the airport; (G)if the airport sponsor provides a certification that the sponsor is not responsible for preparation, start-up, operations, maintenance, or any other costs associated with the recreational purpose; and
 (H)if the recreational purpose is consistent with Federal land use compatibility criteria under section 47502.
 (3)Statutory constructionNothing in this subsection may be construed as permitting a diversion of airport revenue for the capital or operating costs associated with the community use of airport land..
 125.Government share of project costsSection 47109(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking primary airport having at least .25 percent of the total number of passenger boardings each year at all commercial service airports; and inserting medium or large hub airport;; and
 (2)by striking paragraph (5) and inserting the following:  (5)95 percent for a project that—
 (A)the Administrator determines is a successive phase of a multi-phase construction project for which the sponsor received a grant in fiscal year 2011; and
 (B)for which the United States Government’s share of allowable project costs could otherwise be 90 percent under paragraph (2) or (3)..
 126.Updated veterans’ preferenceSection 47112(c)(1)(C) of title 49, United States Code, is amended— (1)by striking or Operation New Dawn for more and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations for more; and
 (2)by striking or Operation New Dawn (whichever is later) and inserting Operation New Dawn, Operation Inherent Resolve, Operation Freedom’s Sentinel, or any successor contingency operation to such operations (whichever is later).
 127.Special ruleSection 47114(d)(3) of title 49, United States Code, is amended by adding at the end the following:  (C)During fiscal years 2018 through 2020—
 (i)an airport that accrued apportionment funds under subparagraph (A) in fiscal year 2013 that is listed as having an unclassified status under the most recent national plan of integrated airport systems shall continue to accrue apportionment funds under subparagraph (A) at the same amount the airport accrued apportionment funds in fiscal year 2013, subject to the conditions of this paragraph;
 (ii)notwithstanding the period of availability as described in section 47117(b), an amount apportioned to an airport under clause (i) shall be available to the airport only during the fiscal year in which the amount is apportioned; and
 (iii)notwithstanding the waiver permitted under section 47117(c)(2), an airport receiving apportionment funds under clause (i) may not waive its claim to any part of the apportioned funds in order to make the funds available for a grant for another public-use airport.
 (D)An airport that re-establishes its classified status shall be eligible to accrue apportionment funds pursuant to subparagraph (A) so long as such airport retains its classified status..
 128.Marshall Islands, Micronesia, and PalauSection 47115 of title 49, United States Code, is amended— (1)by striking subsection (i);
 (2)by redesignating subsection (j) as subsection (i); and (3)in subsection (i) (as so redesignated) by striking fiscal years 2012 through 2018 and inserting fiscal years 2018 through 2023.
 129.NondiscriminationSection 47123 of title 49, United States Code, is amended— (1)by striking The Secretary of Transportation and inserting the following:
						
 (a)In generalThe Secretary of Transportation; and (2)by adding at the end the following:
						
							(b)Indian employment
 (1)Tribal sponsor preferenceConsistent with section 703(i) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2(i)), nothing in this section shall preclude the preferential employment of Indians living on or near a reservation on a project or contract at—
 (A)an airport sponsored by an Indian tribal government; or (B)an airport located on an Indian reservation.
 (2)State preferenceA State may implement a preference for employment of Indians on a project carried out under this subchapter near an Indian reservation.
 (3)ImplementationThe Secretary shall cooperate with Indian tribal governments and the States to implement this subsection.
 (4)Indian tribal government definedIn this section, the term Indian tribal government has the same meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)..
 130.State block grant program expansionSection 47128(a) of title 49, United States Code, is amended by striking not more than 9 qualified States for fiscal years 2000 and 2001 and 10 qualified States for each fiscal year thereafter and inserting not more than 20 qualified States for each fiscal year.
 131.Midway Island AirportSection 186(d) of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended in the first sentence by striking fiscal years 2012 through 2018 and inserting fiscal years 2018 through 2023.
 132.Property conveyance releasesSection 817(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47125 note) is amended— (1)by striking or section 23 and inserting , section 23; and
 (2)by inserting , or section 47125 of title 49, United States Code before the period at the end. 133.Minority and disadvantaged business participationCongress finds the following:
 (1)While significant progress has occurred due to the establishment of the airport disadvantaged business enterprise program (49 U.S.C. 47107(e) and 47113), discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in airport-related markets across the Nation. These continuing barriers merit the continuation of the airport disadvantaged business enterprise program.
 (2)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits. This testimony and documentation shows that race- and gender-neutral efforts alone are insufficient to address the problem.
 (3)This testimony and documentation demonstrates that discrimination across the Nation poses a barrier to full and fair participation in airport-related businesses of women business owners and minority business owners in the racial groups detailed in parts 23 and 26 of title 49, Code of Federal Regulations, and has impacted firm development and many aspects of airport-related business in the public and private markets.
 (4)This testimony and documentation provides a strong basis that there is a compelling need for the continuation of the airport disadvantaged business enterprise program and the airport concessions disadvantaged business enterprise program to address race and gender discrimination in airport-related business.
					134.Contract tower program
					(a)Air traffic control contract program
 (1)Special ruleSection 47124(b)(1)(B) of title 49, United States Code, is amended by striking exceeds the benefit for a period of 18 months after such determination is made and inserting the following:  exceeds the benefit—(i)for the 1-year period after such determination is made; or (ii)if an appeal of such determination is requested, for the 1-year period described in subsection (d)(4)(D).
 (2)ExemptionSection 47124(b)(3)(D) of title 49, United States Code, is amended by adding at the end the following: Airports with air service under part 121 of title 14, Code of Federal Regulations, and more than 25,000 passenger enplanements in calendar year 2014 shall be exempt from any cost-share requirement under this subparagraph..
						(3)Construction of air traffic control towers
 (A)GrantsSection 47124(b)(4)(A) of title 49, United States Code, is amended in each of clauses (i)(III) and (ii)(III) by inserting , including remote air traffic control tower equipment certified by the Federal Aviation Administration after 1996.
 (B)EligibilitySection 47124(b)(4)(B)(i)(I) of title 49, United States Code, is amended by striking pilot. (C)Limitation on Federal shareSection 47124(b)(4) of title 49, United States Code, is amended by striking subparagraph (C).
 (4)Benefit-to-cost calculation for program applicantsSection 47124(b)(3) of title 49, United States Code, is amended by adding at the end the following:  (G)Benefit-to-cost calculationNot later than 90 days after receiving an application to the Contract Tower Program, the Secretary shall calculate a benefit-to-cost ratio (as described in subsection (d)) for the applicable air traffic control tower for purposes of selecting towers for participation in the Contract Tower Program..
 (b)Criteria To evaluate participantsSection 47124 of title 49, United States Code, is amended by adding at the end the following:  (d)Criteria To evaluate participants (1)Timing of evaluations (A)Towers participating in cost-share programIn the case of an air traffic control tower that is operated under the program established under subsection (b)(3), the Secretary shall annually calculate a benefit-to-cost ratio with respect to the tower.
 (B)Towers participating in contract tower programIn the case of an air traffic control tower that is operated under the program established under subsection (a) and continued under subsection (b)(1), the Secretary shall not calculate a benefit-to-cost ratio after the date of enactment of this subsection with respect to the tower unless the Secretary determines that the annual aircraft traffic at the airport where the tower is located has decreased—
 (i)by more than 25 percent from the previous year; or (ii)by more than 55 percent cumulatively in the preceding 3-year period.
 (2)Costs to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall consider only the following costs:
 (A)The Federal Aviation Administration’s actual cost of wages and benefits of personnel working at the tower.
 (B)The Federal Aviation Administration’s actual telecommunications costs directly associated with the tower.
 (C)The Federal Aviation Administration’s costs of purchasing and installing any air traffic control equipment that would not have been purchased or installed except as a result of the operation of the tower.
 (D)The Federal Aviation Administration’s actual travel costs associated with maintaining air traffic control equipment that is owned by the Administration and would not be maintained except as a result of the operation of the tower.
 (E)Other actual costs of the Federal Aviation Administration directly associated with the tower that would not be incurred except as a result of the operation of the tower (excluding costs for non-contract tower related personnel and equipment, even if the personnel or equipment are located in the contract tower building).
 (3)Other criteria to be consideredIn establishing a benefit-to-cost ratio under this section with respect to an air traffic control tower, the Secretary shall add a 10 percentage point margin of error to the benefit-to-cost ratio determination to acknowledge and account for the direct and indirect economic and other benefits that are not included in the criteria the Secretary used in calculating that ratio.
 (4)Review of cost-benefit determinationsIn issuing a benefit-to-cost ratio determination under this section with respect to an air traffic control tower located at an airport, the Secretary shall implement the following procedures:
 (A)The Secretary shall provide the airport (or the State or local government having jurisdiction over the airport) at least 90 days following the date of receipt of the determination to submit to the Secretary a request for an appeal of the determination, together with updated or additional data in support of the appeal.
 (B)Upon receipt of a request for an appeal submitted pursuant to subparagraph (A), the Secretary shall—
 (i)transmit to the Administrator of the Federal Aviation Administration any updated or additional data submitted in support of the appeal; and
 (ii)provide the Administrator not more than 90 days to review the data and provide a response to the Secretary based on the review.
 (C)After receiving a response from the Administrator pursuant to subparagraph (B), the Secretary shall—
 (i)provide the airport, State, or local government that requested the appeal at least 30 days to review the response; and
 (ii)withhold from taking further action in connection with the appeal during that 30-day period. (D)If, after completion of the appeal procedures with respect to the determination, the Secretary requires the tower to transition into the program established under subsection (b)(3), the Secretary shall not require a cost-share payment from the airport, State, or local government for 1 year following the last day of the 30-day period described in subparagraph (C)..
 135.Airport access roads in remote locationsNotwithstanding section 47102 of title 49, United States Code, for fiscal years 2018 through 2021, the definition of the term terminal development under that section includes the development of an airport access road that—
 (1)is located in a noncontiguous State; (2)is not more than 3 miles in length;
 (3)connects to the nearest public roadways of not more than the 2 closest census designated places; and
 (4)is constructed for the purpose of connecting the census designated places with a planned or newly constructed airport.
					136.Buy America requirements
 (a)Notice of waiversIf the Secretary of Transportation determines that it is necessary to waive the application of section 50101(a) of title 49, United States Code, based on a finding under section 50101(b) of that title, the Secretary, at least 10 days before the date on which the waiver takes effect, shall—
 (1)make publicly available, in an easily identifiable location on the website of the Department of Transportation, a detailed written justification of the waiver determination; and
 (2)provide an informal public notice and comment opportunity on the waiver determination. (b)Annual reportFor each fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on waivers issued under section 50101 of title 49, United States Code, during the fiscal year.
 137.Supplemental discretionary fundsSection 47115 of title 49, United States Code, is further amended by adding at the end the following:
					
						(j)Supplemental discretionary funds
 (1)In generalThe Secretary shall establish a program to provide grants, subject to the conditions of this subsection, for any purpose for which amounts are made available under section 48103 that the Secretary considers most appropriate to carry out this subchapter.
							(2)Treatment of grants
 (A)In generalA grant made under this subsection shall be treated as having been made pursuant to the Secretary’s authority under section 47104(a) and from the Secretary’s discretionary fund under subsection (a) of this section.
 (B)ExceptionExcept as otherwise provided in this subsection, grants made under this subsection shall not be subject to subsection (c), section 47117(e), or any other apportionment formula, special apportionment category, or minimum percentage set forth in this chapter.
 (3)EligibilityThe Secretary may provide grants under this subsection only for projects— (A)at a nonprimary airport that—
 (i)is classified as a regional, local, or basic airport, as determined using the Department of Transportation’s most recently published classification; and
 (ii)is not located within a Metropolitan Statistical Area (as defined by the Office of Management and Budget);
 (B)at a nonhub, small hub, or medium hub airport; or (C)at an airport receiving an exemption under section 47134.
								(4)Federal share
 (A)In generalExcept as provided in subparagraph (B), the Government’s share of allowable project costs under this subsection is 80 percent.
 (B)SubmissionIn applying for a grant under this subsection, an airport sponsor that proposes a lower Government share of allowable project costs than the share specified in subparagraph (A) shall receive priority commensurate with the reduction in such share. Projects shall receive equal priority consideration if such project—
 (i)has a proposed Government cost share of 50 percent or less; or (ii)is at an airport receiving an exemption under section 47134.
									(5)Authorization
 (A)In generalThere is authorized to be appropriated to the Secretary to carry out this subsection the following amounts:
 (i)$1,020,000,000 for fiscal year 2019. (ii)$1,041,000,000 for fiscal year 2020.
 (iii)$1,064,000,000 for fiscal year 2021. (iv)$1,087,000,000 for fiscal year 2022.
 (v)$1,110,000,000 for fiscal year 2023. (B)AvailabilitySums authorized to be appropriated under subparagraph (A) shall remain available for 2 fiscal years..
 138.Safety equipmentSection 47102(3)(B)(ii) of title 49, United States Code, is amended by striking and emergency call boxes, and inserting emergency call boxes, and counter-UAS systems (as defined in section 40102),. 139.Use of airport improvement funds to prevent power outagesSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:
					
 (P)an on-airport project to purchase and install generators to prevent power outages in the passenger areas of the airport, separate an airport’s redundant power supply and its main power supply, or prevent power outages in the airport or damage to the airport’s power supply..
 140.General written assurancesSection 47107(a)(17) of title 49, United States Code, is amended by striking each contract and inserting if any phase of such project has received funds under this subchapter, each contract. 141.Construction of certain control towersSection 47116(d) of title 49, United States Code, is amended adding at the end the following:
					
 (3)Control tower constructionNotwithstanding any provision of section 47124(b)(4)(A), the Secretary may provide grants under this section to an airport sponsor for the construction or improvement of a nonapproach control tower, as defined by the Secretary, and for the acquisition and installation of air traffic control, communications, and related equipment to be used in that tower. Such grants shall be subject to the distribution requirements of subsection (b) and the eligibility requirements of section 47124(b)(4)(B)..
 142.Small airport regulation reliefSection 47114(c)(1) is amended by striking subparagraph (F) and inserting the following:  (F)Special rule for fiscal years 2018 through 2020Notwithstanding subparagraph (A) and subject to subparagraph (G), the Secretary shall apportion to a sponsor of an airport under that subparagraph for each of fiscal years 2018 through 2020 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport—
 (i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2018, 2019, or 2020, as applicable, under subparagraph (A); and
 (iii)had scheduled air service at any point in the calendar year used to calculate the apportionment..  DAirport noise and environmental streamlining 151.Recycling plans for airportsSection 47106(a)(6) of title 49, United States Code, is amended by inserting that includes the project before , the master plan.
				152.Pilot program sunset
 (a)In generalSection 47140 of title 49, United States Code, is repealed. (b)Conforming amendmentSection 47140a of title 49, United States Code, is redesignated as section 47140.
 (c)Clerical amendmentsThe analysis for chapter 471 of title 49, United States Code, is amended— (1)by striking the items relating to sections 47140 and 47140a; and
 (2)by inserting after the item relating to section 47139 the following:   47140. Increasing the energy efficiency of airport power sources.. 153.Extension of grant authority for compatible land use planning and projects by State and local governmentsSection 47141(f) of title 49, United States Code, is amended by striking 2018 and inserting 2023.
 154.Updating airport noise exposure mapsSection 47503(b) of title 49, United States Code, is amended to read as follows:  (b)Revised maps (1)In generalAn airport operator that submitted a noise exposure map under subsection (a) shall submit a revised map to the Secretary if, in an area surrounding an airport, a change in the operation of the airport would establish a substantial new noncompatible use, or would significantly reduce noise over existing noncompatible uses, that is not reflected in either the existing conditions map or forecast map currently on file with the Federal Aviation Administration.
 (2)TimingA submission under paragraph (1) shall be required only if the relevant change in the operation of the airport occurs during—
 (A)the forecast period of the applicable noise exposure map submitted by an airport operator under subsection (a); or
 (B)the implementation period of the airport operator’s noise compatibility program.. 155.Stage 3 aircraft study (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of the potential benefits, costs, and other impacts that would result from a phaseout of covered stage 3 aircraft.
 (b)ContentsThe review shall include— (1)a determination of the number, types, frequency of operations, and owners and operators of covered stage 3 aircraft;
 (2)an analysis of the potential benefits, costs, and other impacts to air carriers, general aviation operators, airports, communities surrounding airports, and the general public associated with phasing out or reducing the operations of covered stage 3 aircraft, assuming such a phaseout or reduction is put into effect over a reasonable period of time;
 (3)a determination of lessons learned from the phaseout of stage 2 aircraft that might be applicable to a phaseout or reduction in the operations of covered stage 3 aircraft, including comparisons between the benefits, costs, and other impacts associated with the phaseout of stage 2 aircraft and the potential benefits, costs, and other impacts determined under paragraph (2);
 (4)a determination of the costs and logistical challenges associated with recertifying stage 3 aircraft capable of meeting stage 4 noise levels; and
 (5)a determination of stakeholder views on the feasibility and desirability of phasing out covered stage 3 aircraft, including the views of—
 (A)air carriers; (B)airports;
 (C)communities surrounding airports; (D)aircraft and avionics manufacturers;
 (E)operators of covered stage 3 aircraft other than air carriers; and (F)such other stakeholders and aviation experts as the Comptroller General considers appropriate.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review.
 (d)Covered stage 3 aircraft definedIn this section, the term covered stage 3 aircraft means a civil subsonic jet aircraft that is not capable of meeting the stage 4 noise levels in part 36 of title 14, Code of Federal Regulations.
 156.Addressing community noise concernsWhen proposing a new area navigation departure procedure, or amending an existing procedure that would direct aircraft between the surface and 6,000 feet above ground level over noise sensitive areas, the Administrator of the Federal Aviation Administration shall consider the feasibility of dispersal headings or other lateral track variations to address community noise concerns, if—
 (1)the affected airport operator, in consultation with the affected community, submits a request to the Administrator for such a consideration;
 (2)the airport operator’s request would not, in the judgment of the Administrator, conflict with the safe and efficient operation of the national airspace system; and
 (3)the effect of a modified departure procedure would not significantly increase noise over noise sensitive areas, as determined by the Administrator.
					157.Study on potential health and economic impacts of overflight noise
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with an eligible institution of higher education to conduct a study on the health impacts of noise from aircraft flights on residents exposed to a range of noise levels from such flights.
 (b)Scope of studyThe study shall— (1)include an examination of the incremental health impacts attributable to noise exposure that result from aircraft flights, including sleep disturbance and elevated blood pressure;
 (2)be focused on residents in the metropolitan area of— (A)Boston;
 (B)Chicago; (C)the District of Columbia;
 (D)New York; (E)the Northern California Metroplex;
 (F)Phoenix; (G)the Southern California Metroplex;
 (H)Seattle; or (I)such other area as may be identified by the Administrator;
 (3)consider, in particular, the incremental health impacts on residents living partly or wholly underneath flight paths most frequently used by aircraft flying at an altitude lower than 10,000 feet, including during takeoff or landing;
 (4)include an assessment of the relationship between a perceived increase in aircraft noise, including as a result of a change in flight paths that increases the visibility of aircraft from a certain location, and an actual increase in aircraft noise, particularly in areas with high or variable levels of nonaircraft-related ambient noise; and
 (5)consider the economic harm or benefits to businesses located party or wholly underneath flight paths most frequently used by aircraft flying at an altitude lower than 10,000 feet, including during takeoff or landing.
 (c)EligibilityAn institution of higher education is eligible to conduct the study if the institution— (1)has—
 (A)a school of public health that has participated in the Center of Excellence for Aircraft Noise and Aviation Emissions Mitigation of the Federal Aviation Administration; or
 (B)a center for environmental health that receives funding from the National Institute of Environmental Health Sciences;
 (2)is located in one of the areas identified in subsection (b); (3)applies to the Administrator in a timely fashion;
 (4)demonstrates to the satisfaction of the Administrator that the institution is qualified to conduct the study;
 (5)agrees to submit to the Administrator, not later than 3 years after entering into an agreement under subsection (a), the results of the study, including any source materials used; and
 (6)meets such other requirements as the Administrator determines necessary. (d)ReportNot later than 90 days after the Administrator receives the results of the study, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results.
					158.Environmental mitigation pilot program
 (a)In generalThe Secretary of Transportation shall carry out a pilot program involving not more than 6 projects at public-use airports in accordance with this section.
 (b)GrantsIn carrying out the program, the Secretary may make grants to sponsors of public-use airports from funds apportioned under section 47117(e)(1)(A) of title 49, United States Code.
 (c)Use of fundsAmounts from a grant received by the sponsor of a public-use airport under the program shall be used for environmental mitigation projects that will measurably reduce or mitigate aviation impacts on noise, air quality, or water quality at the airport or within 5 miles of the airport.
 (d)EligibilityNotwithstanding any other provision of chapter 471 of title 49, United States Code, an environmental mitigation project approved under this section shall be treated as eligible for assistance under that chapter.
 (e)Selection criteriaIn selecting from among applicants for participation in the program, the Secretary may give priority consideration to projects that—
 (1)will achieve the greatest reductions in aircraft noise, airport emissions, or airport water quality impacts either on an absolute basis or on a per dollar of funds expended basis; and
 (2)will be implemented by an eligible consortium. (f)Federal shareThe Federal share of the cost of a project carried out under the program shall be 50 percent.
 (g)Maximum amountNot more than $2,500,000 may be made available by the Secretary in grants under the program for any single project.
 (h)Identifying best practicesThe Secretary may establish and publish information identifying best practices for reducing or mitigating aviation impacts on noise, air quality, and water quality at airports or in the vicinity of airports based on the projects carried out under the program.
 (i)SunsetThe program shall terminate 5 years after the Secretary makes the first grant under the program. (j)DefinitionsIn this section, the following definitions apply:
 (1)Eligible consortiumThe term eligible consortium means a consortium that is comprised of 2 or more of the following entities: (A)Businesses incorporated in the United States.
 (B)Public or private educational or research organizations located in the United States. (C)Entities of State or local governments in the United States.
 (D)Federal laboratories. (2)Environmental mitigation projectThe term environmental mitigation project means a project that—
 (A)introduces new environmental mitigation techniques or technologies that have been proven in laboratory demonstrations;
 (B)proposes methods for efficient adaptation or integration of new concepts into airport operations; and
 (C)will demonstrate whether new techniques or technologies for environmental mitigation are— (i)practical to implement at or near multiple public-use airports; and
 (ii)capable of reducing noise, airport emissions, or water quality impacts in measurably significant amounts.
								(k)Authorization for the transfer of funds from Department of Defense
 (1)In generalThe Administrator of the Federal Aviation Administration may accept funds from the Secretary of Defense to increase the authorized funding for this section by the amount of such transfer only to carry out projects designed for environmental mitigation at a site previously, but not currently, managed by the Department of Defense.
 (2)Additional granteesIf additional funds are made available by the Secretary of Defense under paragraph (1), the Administrator may increase the number of grantees under subsection (a).
						159.Aircraft noise exposure
 (a)ReviewThe Administrator of the Federal Aviation Administration shall conduct a review of the relationship between aircraft noise exposure and its effects on communities around airports.
					(b)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the results of the review.
 (2)Preliminary recommendationsThe report shall contain such preliminary recommendations as the Administrator determines appropriate for revising the land use compatibility guidelines in part 150 of title 14, Code of Federal Regulations, based on the results of the review and in coordination with other agencies.
						160.Community involvement in FAA NextGen projects located in metroplexes
 (a)Community involvement policyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete a review of the Federal Aviation Administration’s community involvement practices for Next Generation Air Transportation System (NextGen) projects located in metroplexes identified by the Administration. The review shall include, at a minimum, a determination of how and when to engage airports and communities in performance-based navigation proposals.
 (b)ReportNot later than 60 days after completion of the review, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on—
 (1)how the Administration will improve community involvement practices for NextGen projects located in metroplexes;
 (2)how and when the Administration will engage airports and communities in performance-based navigation proposals; and
 (3)lessons learned from NextGen projects and pilot programs and how those lessons learned are being integrated into community involvement practices for future NextGen projects located in metroplexes.
						161.Critical habitat on or near airport property
 (a)Federal agency requirementsThe Secretary of Transportation, to the maximum extent practicable, shall work with the heads of appropriate Federal agencies to ensure that designations of critical habitat, as that term is defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532), on or near airport property do not—
 (1)result in conflicting statutory, regulatory, or Federal grant assurance requirements for airports or aircraft operators;
 (2)interfere with the safe operation of aircraft; or (3)occur on airport-owned lands that have become attractive habitat for a threatened or endangered species because such lands—
 (A)have been prepared for future development; (B)have been designated as noise buffer land; or
 (C)are held by the airport to prevent encroachment of uses that are incompatible with airport operations.
 (b)State requirementsIn a State where a State agency is authorized to designate land on or near airport property for the conservation of a threatened or endangered species in the State, the Secretary, to the maximum extent practicable, shall work with the State in the same manner as the Secretary works with the heads of Federal agencies under subsection (a).
 162.Clarification of reimbursable allowed costs of FAA memoranda of agreementSection 47504(c)(2) of title 49, United States Code, is amended— (1)in subparagraph (D) by striking and at the end;
 (2)in subparagraph (E) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (F)to an airport operator of a congested airport (as defined in section 47175) and a unit of local government referred to in paragraph (1)(B) to carry out a project to mitigate noise, if the project—
 (i)consists of— (I)replacement windows, doors, and the installation of through-the-wall air-conditioning units; or
 (II)a contribution of the equivalent costs to be used for reconstruction, if reconstruction is the preferred local solution;
 (ii)is located at a school near the airport; and (iii)is included in a memorandum of agreement entered into before September 30, 2002, even if the airport has not met the requirements of part 150 of title 14, Code of Federal Regulations, and only if the financial limitations of the memorandum are applied..
					163.Lead emissions
 (a)StudyThe Secretary of Transportation shall enter into appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine under which the National Research Council will conduct a study and develop a report on aviation gasoline.
 (b)ContentsThe study shall include an assessment of— (1)existing non-leaded fuel alternatives to the aviation gasoline used by piston-powered general aviation aircraft;
 (2)ambient Pb concentrations at and around airports where piston-powered general aviation aircraft are used; and
 (3)mitigation measures to reduce ambient Pb concentrations, including increasing the size of run-up areas, relocating run-up areas, imposing restrictions on aircraft using aviation gasoline, and increasing the use of motor gasoline in piston-powered general aviation aircraft.
 (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress the report developed by the National Research Council pursuant to this section.
					164.Aircraft noise, emission, and fuel burn reduction program
 (a)In generalThe Secretary of Transportation may carry out an aircraft noise, emission, and fuel burn reduction research and development program.
 (b)ElementsIn carrying out the program under subsection (a), the Secretary may— (1)support efforts to accelerate the development of new aircraft, engine technologies, and jet fuels;
 (2)pursue lighter and more efficient turbine engine components, advanced aircraft wing designs, fuselage structures for innovative aircraft architectures, and smart aircraft and engine control systems; and
 (3)partner with private industry to accomplish the goals of the program. 165.Terminal sequencing and spacingNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall report to the appropriate committees of Congress on the status of Terminal Sequencing and Spacing (TSAS) implementation across all completed NextGen Metroplexes with specific information provided by airline regarding the adoption and equipping of aircraft and the training of pilots in its use.
				166.Noise and health impact training
 (a)StudyThe Comptroller General of the United States shall conduct a study on— (1)while maintaining safety as the top priority, whether air traffic controllers and airspace designers are trained on noise and health impact mitigation in addition to efficiency; and
 (2)the prevalence of vectoring flights due to over-crowded departure and arrival paths and alternatives to this practice.
 (b)ReportThe Comptroller General shall submit to Congress a report on the results of the study. 167.Airport noise mitigation and safety study (a)StudyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a study to review and evaluate existing studies and analyses of the relationship between jet aircraft approach and takeoff speeds and corresponding noise impacts on communities surrounding airports.
 (b)ConsiderationsIn conducting the study initiated under subsection (a), the Administrator shall determine— (1)whether a decrease in jet aircraft approach or takeoff speeds results in significant aircraft noise reductions;
 (2)whether the jet aircraft approach or takeoff speed reduction necessary to achieve significant noise reductions—
 (A)jeopardizes aviation safety; or (B)decreases the efficiency of the National Airspace System, including lowering airport capacity, increasing travel times, or increasing fuel burn;
 (3)the advisability of using jet aircraft approach or takeoff speeds as a noise mitigation technique; and
 (4)if the Administrator determines that using jet aircraft approach or takeoff speeds as a noise mitigation technique is advisable, whether any of the metropolitan areas specifically identified in section 157(b)(2) would benefit from such a noise mitigation technique without a significant impact to aviation safety or the efficiency of the National Airspace System.
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study initiated under subsection (a).
 168.Judicial review for proposed alternative environmental review and approval proceduresSection 330(e) of title 23, United States Code, is amended— (1)in paragraph (2)(A) by striking 2 years and inserting 150 days as set forth in section 139(l); and
 (2)in paragraph (3)(B)(i) by striking 2 years and inserting 150 days as set forth in section 139(l). IIFAA Safety Certification Reform AGeneral Provisions 201.DefinitionsIn this title, the following definitions apply:
 (1)FAAThe term FAA means the Federal Aviation Administration. (2)Safety Oversight and Certification Advisory CommitteeThe term Safety Oversight and Certification Advisory Committee means the Safety Oversight and Certification Advisory Committee established under section 202.
 (3)Systems safety approachThe term systems safety approach means the application of specialized technical and managerial skills to the systematic, forward-looking identification and control of hazards throughout the lifecycle of a project, program, or activity.
					202.Safety Oversight and Certification Advisory Committee
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall establish a Safety Oversight and Certification Advisory Committee (in this section referred to as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall provide advice to the Secretary on policy-level issues facing the aviation community that are related to FAA certification and safety oversight programs and activities, including, at a minimum, the following:
 (1)Aircraft and flight standards certification processes, including efforts to streamline those processes.
 (2)Implementation and oversight of safety management systems. (3)Risk-based oversight efforts.
 (4)Utilization of delegation and designation authorities. (5)Regulatory interpretation standardization efforts.
 (6)Training programs. (7)Expediting the rulemaking process and giving priority to rules related to safety.
 (c)FunctionsThe Advisory Committee shall carry out the following functions (as the functions relate to FAA certification and safety oversight programs and activities):
 (1)Foster industry collaboration in an open and transparent manner. (2)Consult with, and ensure participation by—
 (A)the private sector, including representatives of— (i)general aviation;
 (ii)commercial aviation; (iii)aviation labor;
 (iv)aviation maintenance; (v)aviation, aerospace, and avionics manufacturing;
 (vi)unmanned aircraft systems operators and manufacturers; and (vii)the commercial space transportation industry;
 (B)members of the public; and (C)other interested parties.
 (3)Establish consensus national goals, strategic objectives, and priorities for the most efficient, streamlined, and cost-effective certification and oversight processes in order to maintain the safety of the aviation system and, at the same time, allow the FAA to meet future needs and ensure that aviation stakeholders remain competitive in the global marketplace.
 (4)Provide policy guidance for the FAA’s certification and safety oversight efforts. (5)Provide ongoing policy reviews of the FAA’s certification and safety oversight efforts.
 (6)Make appropriate legislative, regulatory, and guidance recommendations for the air transportation system and the aviation safety regulatory environment.
 (7)Establish performance objectives for the FAA and industry. (8)Establish performance metrics and goals for the FAA and the regulated aviation industry to be tracked and reviewed as streamlining and certification reform and regulation standardization efforts progress.
 (9)Provide a venue for tracking progress toward national goals and sustaining joint commitments. (10)Develop recruiting, hiring, training, and continuing education objectives for FAA aviation safety engineers and aviation safety inspectors.
 (11)Provide advice and recommendations to the FAA on how to prioritize safety rulemaking projects. (12)Improve the development of FAA regulations by providing information, advice, and recommendations related to aviation issues.
 (13)Facilitate the validation of United States products abroad. (d)Membership (1)In generalThe Advisory Committee shall be composed of the following members:
 (A)The Administrator of the FAA (or the Administrator’s designee). (B)Individuals appointed by the Secretary to represent the following interests:
 (i)Aircraft and engine manufacturers. (ii)Avionics and equipment manufacturers.
 (iii)Labor organizations, including collective bargaining representatives of FAA aviation safety inspectors and aviation safety engineers.
 (iv)General aviation operators. (v)Air carriers.
 (vi)Business aviation operators. (vii)Unmanned aircraft systems manufacturers and operators.
 (viii)Aviation safety management expertise. (ix)Aviation maintenance.
 (x)Airport owners and operators. (2)Nonvoting members (A)In generalIn addition to the members appointed under paragraph (1), the Advisory Committee shall be composed of nonvoting members appointed by the Secretary from among individuals representing FAA safety oversight program offices.
 (B)DutiesThe nonvoting members shall— (i)take part in deliberations of the Advisory Committee; and
 (ii)provide input with respect to any final reports or recommendations of the Advisory Committee. (C)LimitationThe nonvoting members may not represent any stakeholder interest other than FAA safety oversight program offices.
 (3)TermsEach member and nonvoting member of the Advisory Committee appointed by the Secretary shall be appointed for a term of 2 years.
 (4)Committee characteristicsThe Advisory Committee shall have the following characteristics: (A)An executive-level membership, with members who can represent and enter into commitments for their organizations.
 (B)The ability to obtain necessary information from experts in the aviation and aerospace communities. (C)A membership size that enables the Committee to have substantive discussions and reach consensus on issues in a timely manner.
 (D)Appropriate expertise, including expertise in certification and risked-based safety oversight processes, operations, policy, technology, labor relations, training, and finance.
 (5)Limitation on statutory constructionPublic Law 104–65 (2 U.S.C. 1601 et seq.) may not be construed to prohibit or otherwise limit the appointment of any individual as a member of the Advisory Committee.
						(e)Chairperson
 (1)In generalThe Chairperson of the Advisory Committee shall be appointed by the Secretary from among those members of the Advisory Committee that are executive-level members of the aviation industry.
 (2)TermEach member appointed under paragraph (1) shall serve a term of 1 year as Chairperson. (f)Meetings (1)FrequencyThe Advisory Committee shall meet at least twice each year at the call of the Chairperson.
 (2)Public attendanceThe meetings of the Advisory Committee shall be open to the public. (g)Special committees (1)EstablishmentThe Advisory Committee may establish special committees composed of private sector representatives, members of the public, labor representatives, and other interested parties in complying with consultation and participation requirements under this section.
 (2)Rulemaking adviceA special committee established by the Advisory Committee may— (A)provide rulemaking advice and recommendations to the Administrator with respect to aviation-related issues;
 (B)afford the FAA additional opportunities to obtain firsthand information and insight from those parties that are most affected by existing and proposed regulations; and
 (C)expedite the development, revision, or elimination of rules without circumventing public rulemaking processes and procedures.
 (3)Applicable lawPublic Law 92–463 shall not apply to a special committee established by the Advisory Committee. (h)SunsetThe Advisory Committee shall terminate on the last day of the 6-year period beginning on the date of the initial appointment of the members of the Advisory Committee.
 (i)Termination of Air Traffic Procedures Advisory CommitteeThe Air Traffic Procedures Advisory Committee established by the FAA shall terminate on the date of the initial appointment of the members of the Advisory Committee.
 203.Performance standards for firefighting foamsNot later than 2 years after the date of enactment of this Act, the Administrator of the FAA, using the latest version of National Fire Protection Association 403, Standard for Aircraft Rescue and Fire-Fighting Services at Airports, and in coordination with the Administrator of the Environmental Protection Agency, aircraft manufacturers and airports, shall not require the use of fluorinated chemicals to meet the performance standards referenced in chapter 6 of AC No: 150/5210–6D and acceptable under 139.319(l) of title 14, Code of Federal Regulations.
				BAircraft Certification Reform
				211.Aircraft certification performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 202, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to aircraft certification in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to aircraft certification, progress is made toward, at a minimum—
 (1)eliminating certification delays and improving cycle times; (2)increasing accountability for both FAA and industry entities;
 (3)achieving full utilization of FAA delegation and designation authorities; (4)fully implementing risk management principles and a systems safety approach;
 (5)reducing duplication of effort; (6)increasing transparency;
 (7)establishing and providing training, including recurrent training, in auditing and a systems safety approach to certification oversight;
 (8)improving the process for approving or accepting certification actions between the FAA and bilateral partners;
 (9)maintaining and improving safety; (10)streamlining the hiring process for—
 (A)qualified systems safety engineers to support FAA efforts to implement a systems safety approach; and
 (B)qualified systems engineers to guide the engineering of complex systems within the FAA; and (11)maintaining the leadership of the United States in international aviation and aerospace.
 (d)Performance metricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee.
					(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)protects proprietary information.
						212.Organization designation authorizations
 (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following:  44736.Organization designation authorizations (a)Delegations of functions (1)In generalExcept as provided in paragraph (3), when overseeing an ODA holder, the Administrator of the FAA shall—
 (A)require, based on an application submitted by the ODA holder and approved by the Administrator (or the Administrator’s designee), a procedures manual that addresses all procedures and limitations regarding the functions to be performed by the ODA holder;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to 1 or more of the functions; and
 (C)conduct regular oversight activities by inspecting the ODA holder’s delegated functions and taking action based on validated inspection findings.
 (2)Duties of ODA holdersAn ODA holder shall— (A)perform each function delegated to the ODA holder in accordance with the approved procedures manual for the delegation;
 (B)make the procedures manual available to each member of the appropriate ODA unit; and (C)cooperate fully with oversight activities conducted by the Administrator in connection with the delegation.
 (3)Existing ODA holdersWith regard to an ODA holder operating under a procedures manual approved by the Administrator before the date of enactment of this section, the Administrator shall—
 (A)at the request of the ODA holder and in an expeditious manner, approve revisions to the ODA holder’s procedures manual;
 (B)delegate fully to the ODA holder each of the functions to be performed as specified in the procedures manual, unless the Administrator determines, after the date of the delegation and as a result of an inspection or other investigation, that the public interest and safety of air commerce requires a limitation with respect to one or more of the functions; and
 (C)conduct regular oversight activities by inspecting the ODA holder delegated functions and taking action based on validated inspection findings.
										(b)ODA Office
 (1)EstablishmentNot later than 90 days after the date of enactment of this section, the Administrator of the FAA shall identify, within the FAA Office of Aviation Safety, a centralized policy office to be known as the Organization Designation Authorization Office or the ODA Office.
 (2)PurposeThe purpose of the ODA Office shall be to oversee and ensure the consistency of the FAA’s audit functions under the ODA program across the FAA.
 (3)FunctionsThe ODA Office shall— (A)improve performance and ensure full utilization of the authorities delegated under the ODA program;
 (B)create a more consistent approach to audit priorities, procedures, and training under the ODA program;
 (C)review, in a timely fashion, a random sample of limitations on delegated authorities under the ODA program to determine if the limitations are appropriate;
 (D)ensure national consistency in the interpretation and application of the requirements of the ODA program, including any limitations, and in the performance of the ODA program; and
 (E)at the request of an ODA holder, review and approve new limitations to ODA functions. (c)DefinitionsIn this section, the following definitions apply:
 (1)FAAThe term FAA means the Federal Aviation Administration. (2)ODA holderThe term ODA holder means an entity authorized to perform functions pursuant to a delegation made by the Administrator of the FAA under section 44702(d).
 (3)ODA unitThe term “ODA unit” means a group of 2 or more individuals who perform, under the supervision of an ODA holder, authorized functions under an ODA.
 (4)OrganizationThe term “organization” means a firm, partnership, corporation, company, association, joint-stock association, or governmental entity.
 (5)Organization Designation Authorization; ODAThe term Organization Designation Authorization or ODA means an authorization by the FAA under section 44702(d) for an organization comprised of 1 or more ODA units to perform approved functions on behalf of the FAA..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
						
							
								44736. Organization designation authorizations..
					213.ODA review
					(a)Establishment of expert review panel
 (1)Expert panelNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall convene a multidisciplinary expert review panel (in this section referred to as the Panel).
						(2)Composition of panel
 (A)Appointment of membersThe Panel shall be composed of not more than 20 members appointed by the Administrator. (B)QualificationsThe members appointed to the Panel shall—
 (i)each have a minimum of 5 years of experience in processes and procedures under the ODA program; and (ii)represent, at a minimum, ODA holders, aviation manufacturers, safety experts, and FAA labor organizations, including labor representatives of FAA aviation safety inspectors and aviation safety engineers.
 (b)SurveyThe Panel shall conduct a survey of ODA holders and ODA program applicants to document and assess FAA certification and oversight activities, including use of the ODA program and the timeliness and efficiency of the certification process.
 (c)Assessment and recommendationsThe Panel shall assess and make recommendations concerning— (1)the FAA’s processes and procedures under the ODA program and whether the processes and procedures function as intended;
 (2)the best practices of and lessons learned by ODA holders and individuals who provide oversight of ODA holders;
 (3)performance incentive policies related to the ODA program for FAA personnel; (4)training activities related to the ODA program for FAA personnel and ODA holders;
 (5)the impact, if any, that oversight of the ODA program has on FAA resources and the FAA’s ability to process applications for certifications outside of the ODA program; and
 (6)the results of the survey conducted under subsection (b). (d)ReportNot later than 180 days after the date the Panel is convened under subsection (a), the Panel shall submit to the Administrator, the Safety Oversight and Certification Advisory Committee, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings and recommendations of the Panel.
 (e)DefinitionsThe definitions contained in section 44736 of title 49, United States Code, as added by this Act, apply to this section.
 (f)Applicable lawPublic Law 92–463 shall not apply to the Panel. (g)SunsetThe Panel shall terminate on the date of submission of the report under subsection (d), or on the date that is 1 year after the Panel is convened under subsection (a), whichever occurs first.
					214.Type certification resolution process
 (a)In generalSection 44704(a) of title 49, United States Code, is amended by adding at the end the following:  (6)Type certification resolution process (A)In generalNot later than 15 months after the date of enactment of this paragraph, the Administrator shall establish an effective, timely, and milestone-based issue resolution process for type certification activities under this subsection.
 (B)Process requirementsThe resolution process shall provide for— (i)resolution of technical issues at pre-established stages of the certification process, as agreed to by the Administrator and the type certificate applicant;
 (ii)automatic elevation to appropriate management personnel of the Federal Aviation Administration and the type certificate applicant of any major certification process milestone that is not completed or resolved within a specific period of time agreed to by the Administrator and the type certificate applicant; and
 (iii)resolution of a major certification process milestone elevated pursuant to clause (ii) within a specific period of time agreed to by the Administrator and the type certificate applicant.
 (C)Major certification process milestone definedIn this paragraph, the term major certification process milestone means a milestone related to a type certification basis, type certification plan, type inspection authorization, issue paper, or other major type certification activity agreed to by the Administrator and the type certificate applicant..
 (b)Technical amendmentSection 44704 of title 49, United States Code, is amended in the section heading by striking airworthiness certificates,, and inserting airworthiness certificates,. 215.Review of certification process for small general aviation airplanes (a)In generalNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall initiate a review of the Federal Aviation Administration’s implementation of the final rule titled Revision of Airworthiness Standards for Normal, Utility, Acrobatic, and Commuter Category Airplanes (81 Fed. Reg. 96572).
 (b)ConsiderationsIn carrying out the review, the Inspector General shall assess—  (1)how the rule puts into practice the Administration’s efforts to implement performance and risk-based safety standards;
 (2)whether the Administration’s implementation of the rule has improved safety and reduced the regulatory cost burden for the Administration and the aviation industry; and
 (3)if there are lessons learned from, and best practices developed as a result of, the rule that could be applied to airworthiness standards for other categories of aircraft.
 (c)ReportNot later than 180 days after the date of initiation of the review, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review, including findings and recommendations.
					CFlight Standards Reform
				231.Flight standards performance objectives and metrics
 (a)In generalNot later than 120 days after the date on which the Safety Oversight and Certification Advisory Committee is established under section 202, the Administrator of the FAA shall establish performance objectives and apply and track metrics for the FAA and the aviation industry relating to flight standards activities in accordance with this section.
 (b)CollaborationThe Administrator shall carry out this section in collaboration with the Safety Oversight and Certification Advisory Committee.
 (c)Performance objectivesIn carrying out subsection (a), the Administrator shall establish performance objectives for the FAA and the aviation industry to ensure that, with respect to flight standards activities, progress is made toward, at a minimum—
 (1)eliminating delays with respect to such activities; (2)increasing accountability for both FAA and industry entities;
 (3)achieving full utilization of FAA delegation and designation authorities; (4)fully implementing risk management principles and a systems safety approach;
 (5)reducing duplication of effort; (6)eliminating inconsistent regulatory interpretations and inconsistent enforcement activities;
 (7)improving and providing greater opportunities for training, including recurrent training, in auditing and a systems safety approach to oversight;
 (8)developing and allowing utilization of a single master source for guidance; (9)providing and utilizing a streamlined appeal process for the resolution of regulatory interpretation questions;
 (10)maintaining and improving safety; and (11)increasing transparency.
 (d)MetricsIn carrying out subsection (a), the Administrator shall apply and track performance metrics for the FAA and the regulated aviation industry established by the Safety Oversight and Certification Advisory Committee.
					(e)Data generation
 (1)BaselinesNot later than 1 year after the date on which the Safety Oversight and Certification Advisory Committee establishes initial performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator shall generate initial data with respect to each of the metrics applied and tracked under this section.
 (2)Measuring progress toward goalsThe Administrator shall use the metrics applied and tracked under this section to generate data on an ongoing basis and to measure progress toward the achievement of national goals established by the Safety Oversight and Certification Advisory Committee.
 (f)PublicationThe Administrator shall make data generated using the metrics applied and tracked under this section available to the public in a searchable, sortable, and downloadable format through the internet website of the FAA and other appropriate methods and shall ensure that the data is made available in a manner that—
 (1)does not provide identifying information regarding an individual or entity; and (2)protects proprietary information.
						232.FAA task force on flight standards reform
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the FAA shall establish the FAA Task Force on Flight Standards Reform (in this section referred to as the Task Force).
					(b)Membership
 (1)AppointmentThe membership of the Task Force shall be appointed by the Administrator. (2)NumberThe Task Force shall be composed of not more than 20 members.
 (3)Representation requirementsThe membership of the Task Force shall include representatives, with knowledge of flight standards regulatory processes and requirements, of—
 (A)air carriers; (B)general aviation;
 (C)business aviation; (D)repair stations;
 (E)unmanned aircraft systems operators; (F)flight schools;
 (G)labor unions, including those representing FAA aviation safety inspectors; (H)aircraft manufacturers; and
 (I)aviation safety experts. (c)DutiesThe duties of the Task Force shall include, at a minimum, identifying best practices and providing recommendations, for current and anticipated budgetary environments, with respect to—
 (1)simplifying and streamlining flight standards regulatory processes; (2)reorganizing Flight Standards Services to establish an entity organized by function rather than geographic region, if appropriate;
 (3)FAA aviation safety inspector training opportunities; (4)ensuring adequate and timely provision of Flight Standards activities and responses necessary for type certification, operational evaluation, and entry into service of newly manufactured aircraft;
 (5)FAA aviation safety inspector standards and performance; and (6)achieving, across the FAA, consistent—
 (A)regulatory interpretations; and (B)application of oversight activities.
 (d)ReportNot later than 1 year after the date of the establishment of the Task Force, the Task Force shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing—
 (1)the best practices identified and recommendations provided by the Task Force under subsection (c); and
 (2)any recommendations of the Task Force for additional regulatory, policy, or cost-effective legislative action to improve the efficiency of agency activities.
 (e)Applicable lawPublic Law 92–463 shall not apply to the Task Force. (f)TerminationThe Task Force shall terminate on the earlier of—
 (1)the date on which the Task Force submits the report required under subsection (d); or (2)the date that is 18 months after the date on which the Task Force is established under subsection (a).
						233.Centralized safety guidance database
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall establish a centralized safety guidance database that will—
 (1)encompass all of the regulatory guidance documents of the FAA Office of Aviation Safety; (2)contain, for each such guidance document, a link to the Code of Federal Regulations provision to which the document relates; and
 (3)be publicly available in a manner that— (A)does not provide identifying information regarding an individual or entity; and
 (B)protects proprietary information. (b)Data entry timing (1)Existing documentsNot later than 14 months after the date of enactment of this Act, the Administrator shall begin entering into the database established under subsection (a) all of the regulatory guidance documents of the Office of Aviation Safety that are in effect and were issued before the date on which the Administrator begins such entry process.
 (2)New documents and changesOn and after the date on which the Administrator begins the document entry process under paragraph (1), the Administrator shall ensure that all new regulatory guidance documents of the Office of Aviation Safety and any changes to existing documents are included in the database established under subsection (a).
 (c)Consultation requirementIn establishing the database under subsection (a), the Administrator shall consult and collaborate with appropriate stakeholders, including labor organizations (including those representing aviation workers and FAA aviation safety inspectors) and industry stakeholders.
 (d)Regulatory guidance documents definedIn this section, the term regulatory guidance documents means all forms of written information issued by the FAA that an individual or entity may use to interpret or apply FAA regulations and requirements, including information an individual or entity may use to determine acceptable means of compliance with such regulations and requirements.
					234.Regulatory Consistency Communications Board
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the FAA shall establish a Regulatory Consistency Communications Board (in this section referred to as the Board).
 (b)Consultation requirementIn establishing the Board, the Administrator shall consult and collaborate with appropriate stakeholders, including FAA labor organizations (including labor organizations representing FAA aviation safety inspectors) and industry stakeholders.
 (c)MembershipThe Board shall be composed of FAA representatives, appointed by the Administrator, from— (1)the Flight Standards Service;
 (2)the Aircraft Certification Service; and (3)the Office of the Chief Counsel.
 (d)FunctionsThe Board shall carry out the following functions: (1)Establish, at a minimum, processes by which—
 (A)FAA personnel and regulated entities may submit anonymous regulatory interpretation questions without fear of retaliation; and
 (B)FAA personnel may submit written questions, and receive written responses, as to whether a previous approval or regulatory interpretation issued by FAA personnel in another office or region is correct or incorrect.
 (2)Meet on a regular basis to discuss and resolve questions submitted pursuant to paragraph (1) and the appropriate application of regulations and policy with respect to each question.
 (3)Provide to an individual or entity that submitted a question pursuant to paragraph (1) a timely response to the question.
 (4)Establish a process to make resolutions of common regulatory interpretation questions publicly available to FAA personnel and regulated entities without providing any identifying data of the individuals or entities that submitted the questions and in a manner that protects any proprietary information.
 (5)Ensure the incorporation of resolutions of questions submitted pursuant to paragraph (1) into regulatory guidance documents.
 (e)Performance metrics, timelines, and goalsNot later than 180 days after the date on which the Safety Oversight and Certification Advisory Committee establishes performance metrics for the FAA and the regulated aviation industry under section 202, the Administrator, in collaboration with the Advisory Committee, shall—
 (1)establish performance metrics, timelines, and goals to measure the progress of the Board in resolving regulatory interpretation questions submitted pursuant to subsection (d)(1); and
 (2)implement a process for tracking the progress of the Board in meeting the metrics, timelines, and goals established under paragraph (1).
						DSafety Workforce
				241.Safety workforce training strategy
 (a)Safety workforce training strategyNot later than 60 days after the date of enactment of this Act, the Administrator of the FAA shall establish a safety workforce training strategy that—
 (1)allows employees participating in organization management teams or conducting ODA program audits to complete, in a timely fashion, appropriate training, including recurrent training, in auditing and a systems safety approach to oversight;
 (2)seeks knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest;
 (3)functions within the current and anticipated budgetary environments; and (4)includes milestones and metrics for meeting the requirements of paragraphs (1), (2), and (3).
 (b)ReportNot later than 270 days after the date of establishment of the strategy required under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the implementation of the strategy and progress in meeting any milestones and metrics included in the strategy.
 (c)DefinitionsIn this section, the following definitions apply: (1)ODA; ODA holderThe terms ODA and ODA holder have the meanings given those terms in section 44736 of title 49, United States Code, as added by this Act.
 (2)Organization management teamThe term organization management team means a team consisting of FAA aviation safety engineers, flight test pilots, and aviation safety inspectors overseeing an ODA holder and its certification activity.
						242.Workforce review
 (a)Workforce reviewNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the FAA Office of Aviation Safety in the anticipated budgetary environment.
 (b)ContentsThe review required under subsection (a) shall include— (1)a review of current aviation safety inspector and aviation safety engineer hiring, training, and recurrent training requirements;
 (2)an analysis of the skills and qualifications required of aviation safety inspectors and aviation safety engineers for successful performance in the current and future projected aviation safety regulatory environment, including the need for a systems engineering discipline within the FAA to guide the engineering of complex systems, with an emphasis on auditing designated authorities;
 (3)a review of current performance incentive policies of the FAA, as applied to the Office of Aviation Safety, including awards for performance;
 (4)an analysis of ways the FAA can work with industry and labor, including labor groups representing FAA aviation safety inspectors and aviation safety engineers, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and
 (5)recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation safety regulatory system in the anticipated budgetary environment.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a).
					EInternational Aviation
 251.Promotion of United States aerospace standards, products, and services abroadSection 40104 of title 49, United States Code, is amended by adding at the end the following:  (d)Promotion of United States aerospace standards, products, and services abroadThe Administrator shall take appropriate actions to—
 (1)promote United States aerospace safety standards abroad; (2)facilitate and vigorously defend approvals of United States aerospace products and services abroad;
 (3)with respect to bilateral partners, utilize bilateral safety agreements and other mechanisms to improve validation of United States type certificated aeronautical products and appliances and enhance mutual acceptance in order to eliminate redundancies and unnecessary costs; and
 (4)with respect to foreign safety authorities, streamline validation and coordination processes.. 252.Bilateral exchanges of safety oversight responsibilitiesSection 44701(e) of title 49, United States Code, is amended by adding at the end the following:
					
						(5)Foreign airworthiness directives
 (A)AcceptanceThe Administrator may accept an airworthiness directive issued by an aeronautical safety authority of a foreign country, and leverage that authority’s regulatory process, if—
 (i)the country is the state of design for the product that is the subject of the airworthiness directive;
 (ii)the United States has a bilateral safety agreement relating to aircraft certification with the country;
 (iii)as part of the bilateral safety agreement with the country, the Administrator has determined that such aeronautical safety authority has a certification system relating to safety that produces a level of safety equivalent to the level produced by the system of the Federal Aviation Administration;
 (iv)the aeronautical safety authority of the country utilizes an open and transparent notice and comment process in the issuance of airworthiness directives; and
 (v)the airworthiness directive is necessary to provide for the safe operation of the aircraft subject to the directive.
 (B)Alternative approval processNotwithstanding subparagraph (A), the Administrator may issue a Federal Aviation Administration airworthiness directive instead of accepting an airworthiness directive otherwise eligible for acceptance under such subparagraph, if the Administrator determines that such issuance is necessary for safety or operational reasons due to the complexity or unique features of the Federal Aviation Administration airworthiness directive or the United States aviation system.
 (C)Alternative means of complianceThe Administrator may— (i)accept an alternative means of compliance, with respect to an airworthiness directive accepted under subparagraph (A), that was approved by the aeronautical safety authority of the foreign country that issued the airworthiness directive; or
 (ii)notwithstanding subparagraph (A), and at the request of any person affected by an airworthiness directive accepted under such subparagraph, approve an alternative means of compliance with respect to the airworthiness directive.
 (D)LimitationThe Administrator may not accept an airworthiness directive issued by an aeronautical safety authority of a foreign country if the airworthiness directive addresses matters other than those involving the safe operation of an aircraft..
				253.FAA leadership abroad
 (a)In generalTo promote United States aerospace safety standards, reduce redundant regulatory activity, and facilitate acceptance of FAA design and production approvals abroad, the Administrator of the FAA shall—
 (1)attain greater expertise in issues related to dispute resolution, intellectual property, and export control laws to better support FAA certification and other aerospace regulatory activities abroad;
 (2)work with United States companies to more accurately track the amount of time it takes foreign authorities, including bilateral partners, to validate United States type certificated aeronautical products;
 (3)provide assistance to United States companies that have experienced significantly long foreign validation wait times;
 (4)work with foreign authorities, including bilateral partners, to collect and analyze data to determine the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA;
 (5)establish appropriate benchmarks and metrics to measure the success of bilateral aviation safety agreements and to reduce the validation time for United States type certificated aeronautical products abroad; and
 (6)work with foreign authorities, including bilateral partners, to improve the timeliness of the acceptance and validation of FAA design and production approvals by foreign authorities and the acceptance and validation of foreign-certified products by the FAA.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the FAA shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (1)describes the FAA’s strategic plan for international engagement; (2)describes the structure and responsibilities of all FAA offices that have international responsibilities, including the Aircraft Certification Office, and all the activities conducted by those offices related to certification and production;
 (3)describes current and forecasted staffing and travel needs for the FAA’s international engagement activities, including the needs of the Aircraft Certification Office in the current and forecasted budgetary environment;
 (4)provides recommendations, if appropriate, to improve the existing structure and personnel and travel policies supporting the FAA’s international engagement activities, including the activities of the Aviation Certification Office, to better support the growth of United States aerospace exports; and
 (5)identifies cost-effective policy initiatives, regulatory initiatives, or legislative initiatives needed to improve and enhance the timely acceptance of United States aerospace products abroad.
 (c)International travelThe Administrator of the FAA, or the Administrator’s designee, may authorize international travel for any FAA employee, without the approval of any other person or entity, if the Administrator determines that the travel is necessary—
 (1)to promote United States aerospace safety standards; or (2)to support expedited acceptance of FAA design and production approvals.
 254.Registration, certification, and related feesSection 45305 of title 49, United States Code, is amended— (1)in subsection (a) by striking Subject to subsection (b) and inserting Subject to subsection (c);
 (2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following:
						
 (b)Certification servicesSubject to subsection (c), and notwithstanding section 45301(a), the Administrator may establish and collect a fee from a foreign government or entity for services related to certification, regardless of where the services are provided, if the fee—
 (1)is established and collected in a manner consistent with aviation safety agreements; and (2)does not exceed the estimated costs of the services..
					IIISafety
			AGeneral Provisions
				301.FAA technical training
 (a)E-Learning Training Pilot ProgramNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in collaboration with the exclusive bargaining representatives of covered FAA personnel, shall establish an e-learning training pilot program in accordance with the requirements of this section.
 (b)CurriculumThe pilot program shall— (1)include a recurrent training curriculum for covered FAA personnel to ensure that the personnel receive instruction on the latest aviation technologies, processes, and procedures;
 (2)focus on providing specialized technical training for covered FAA personnel, as determined necessary by the Administrator;
 (3)include training courses on applicable regulations of the Federal Aviation Administration; and (4)consider the efficacy of instructor-led online training.
 (c)Pilot program terminationThe pilot program shall terminate 1 year after the date of establishment of the pilot program. (d)E-Learning Training ProgramUpon termination of the pilot program, the Administrator shall establish an e-learning training program that incorporates lessons learned for covered FAA personnel as a result of the pilot program.
 (e)DefinitionsIn this section, the following definitions apply: (1)Covered FAA personnelThe term covered FAA personnel means airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration.
 (2)E-learning trainingThe term e-learning training means learning utilizing electronic technologies to access educational curriculum outside of a traditional classroom.
						302.Safety critical staffing
 (a)Update of FAA’s safety critical staffing modelNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall update the safety critical staffing model of the Administration to determine the number of aviation safety inspectors that will be needed to fulfill the safety oversight mission of the Administration.
					(b)Audit by DOT Inspector General
 (1)In generalNot later than 90 days after the date on which the Administrator has updated the safety critical staffing model under subsection (a), the Inspector General of the Department of Transportation shall conduct an audit of the staffing model.
 (2)ContentsThe audit shall include, at a minimum— (A)a review of the assumptions and methodologies used in devising and implementing the staffing model to assess the adequacy of the staffing model in predicting the number of aviation safety inspectors needed—
 (i)to properly fulfill the mission of the Administration; and (ii)to meet the future growth of the aviation industry; and
 (B)a determination on whether the staffing model takes into account the Administration’s authority to fully utilize designees.
							(3)Report on audit
 (A)Report to SecretaryNot later than 30 days after the date of completion of the audit, the Inspector General shall submit to the Secretary a report on the results of the audit.
 (B)Report to CongressNot later than 60 days after the date of receipt of the report, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a copy of the report, together with, if appropriate, a description of any actions taken or to be taken to address the results of the audit.
 303.International efforts regarding tracking of civil aircraftThe Administrator of the Federal Aviation Administration shall exercise leadership on creating a global approach to improving aircraft tracking by working with—
 (1)foreign counterparts of the Administrator in the International Civil Aviation Organization and its subsidiary organizations;
 (2)other international organizations and fora; and (3)the private sector.
					304.Aircraft data access and retrieval systems
 (a)AssessmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate an assessment of aircraft data access and retrieval systems for part 121 air carrier aircraft that are used in extended overwater operations to—
 (1)determine if the systems provide improved access and retrieval of aircraft data and cockpit voice recordings in the event of an aircraft accident; and
 (2)assess the cost effectiveness of each system assessed. (b)Systems To be examinedThe systems to be examined under this section shall include, at a minimum—
 (1)automatic deployable flight recorders; (2)emergency locator transmitters; and
 (3)satellite-based solutions. (c)ReportNot later than 1 year after the date of initiation of the assessment, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the assessment.
 (d)Part 121 air carrier definedIn this section, the term part 121 air carrier means an air carrier that holds a certificate issued under part 121 of title 14, Code of Federal Regulations.
					305.Advanced cockpit displays
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a review of heads-up display systems, heads-down display systems employing synthetic vision systems, and enhanced vision systems (in this section referred to as HUD systems, SVS, and EVS, respectively).
 (b)ContentsThe review shall— (1)evaluate the impacts of single- and dual-installed HUD systems, SVS, and EVS on the safety and efficiency of aircraft operations within the national airspace system; and
 (2)review a sufficient quantity of commercial aviation accidents or incidents in order to evaluate if HUD systems, SVS, and EVS would have produced a better outcome in that accident or incident.
 (c)ConsultationIn conducting the review, the Administrator shall consult with aviation manufacturers, representatives of pilot groups, aviation safety organizations, and any government agencies the Administrator considers appropriate.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the review, the actions the Administrator plans to take with respect to the systems reviewed, and the associated timeline for such actions.
 306.Marking of towersSection 2110 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44718 note) is amended—
 (1)by striking subsections (a) through (c) and inserting the following:  (a)Application (1)In generalExcept as provided by paragraph (2), not later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018 or the availability of the database developed by the Administrator of the Federal Aviation Administration pursuant to subsection (c), whichever is later, all covered towers shall be either—
 (A)clearly marked consistent with applicable guidance in the advisory circular of the Federal Aviation Administration issued December 4, 2015 (AC 70/7460–IL); or
 (B)included in the database described in subsection (c). (2)Meteorological evaluation towerA covered tower that is a meteorological evaluation tower shall be subject to the requirements of paragraphs (1)(A) and (1)(B).;
 (2)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; (3)in subsection (b)(1)(A) (as so redesignated)—
 (A)in clause (i)(I) by striking self-standing or and inserting a meteorological evaluation tower or tower; and (B)in clause (ii)—
 (i)in subclause (IV) by striking or at the end; (ii)in subclause (V) by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (VI)is located within the right-of-way of a rail carrier, including within the boundaries of a rail yard, and is used for a railroad purpose;
 (VII)is determined by the Administrator to pose no hazard to air navigation; or (VIII)has already mitigated any hazard to aviation safety in accordance with Federal Aviation Administration guidance or as otherwise approved by the Administrator.; and
 (4)in subsection (c) (as so redesignated)— (A)by striking paragraph (1) and inserting the following:
							
 (1)develop a database that contains the location and height of each covered tower that, pursuant to subsection (a), the owner or operator of such tower elects not to mark, except that meteorological evaluation towers shall be marked and contained in the database;;
 (B)in paragraph (3) by striking and at the end; (C)in paragraph (4) by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following:  (5)ensure that the tower information in the database is de-identified and that the information only includes the location and height of covered towers; and
 (6)make the database available for use not later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018.. 307.Cabin evacuation (a)ReviewThe Administrator of the Federal Aviation Administration shall review—
 (1)evacuation certification of transport-category aircraft used in air transportation, with regard to— (A)emergency conditions, including impacts into water;
 (B)crew procedures used for evacuations under actual emergency conditions; and (C)any relevant changes to passenger demographics and legal requirements (including the Americans with Disabilities Act of 1990) that affect emergency evacuations; and
 (2)recent accidents and incidents where passengers evacuated such aircraft. (b)Consultation; review of dataIn conducting the review, the Administrator shall—
 (1)consult with the National Transportation Safety Board, transport-category aircraft manufacturers, air carriers, and other relevant experts and Federal agencies, including groups representing passengers, airline crewmembers, maintenance employees, and emergency responders; and
 (2)review relevant data with respect to evacuation certification of transport-category aircraft. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review and related recommendations, if any, including any recommendations for revisions to the assumptions and methods used for assessing evacuation certification of transport-category aircraft.
					308.ODA staffing and oversight
 (a)Report to CongressNot later than 270 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the Administration’s progress with respect to—
 (1)determining what additional model inputs and labor distribution codes are needed to identify ODA oversight staffing needs;
 (2)developing and implementing system-based evaluation criteria and risk-based tools to aid ODA team members in targeting their oversight activities;
 (3)developing agreements and processes for sharing resources to ensure adequate oversight of ODA personnel performing certification and inspection work at supplier and company facilities; and
 (4)ensuring full utilization of ODA authority. (b)ODA definedIn this section, the term ODA has the meaning given that term in section 44736 of title 49, United States Code, as added by this Act.
					309.Emergency medical equipment on passenger aircraft
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and revise, as appropriate, regulations in part 121 of title 14, Code of Federal Regulations, regarding emergency medical equipment, including the contents of first-aid kits, applicable to all certificate holders operating passenger aircraft under that part.
 (b)ConsiderationIn carrying out subsection (a), the Administrator shall consider whether the minimum contents of approved emergency medical kits, including approved first-aid kits, include appropriate medications and equipment to meet the emergency medical needs of children and pregnant women.
 310.HIMS programNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall conduct a human intervention motivation study (HIMS) program for flight crewmembers employed by commercial air carriers operating in United States airspace.
				311.Acceptance of voluntarily provided safety information
 (a)In generalThere shall be a presumption that an individual’s voluntary disclosure of an operational or maintenance issue related to aviation safety under an aviation safety action program meets the criteria for acceptance as a valid disclosure under such program.
 (b)Disclaimer requiredAny dissemination of a disclosure that was submitted and accepted under an aviation safety action program pursuant to the presumption under subsection (a), but that has not undergone review by an event review committee, shall be accompanied by a disclaimer stating that the disclosure—
 (1)has not been reviewed by an event review committee tasked with reviewing such disclosures; and (2)may subsequently be determined to be ineligible for inclusion in the aviation safety action program.
 (c)Rejection of disclosureA disclosure described under subsection (a) shall be rejected from an aviation safety action program if, after a review of the disclosure, an event review committee tasked with reviewing such disclosures determines that the disclosure fails to meet the criteria for acceptance under such program.
 (d)Aviation safety action program definedIn this section, the term aviation safety action program means a program established in accordance with Federal Aviation Administration Advisory Circular 120–66B, issued November 15, 2002 (including any similar successor advisory circular), to allow an individual to voluntarily disclose operational or maintenance issues related to aviation safety.
					312.Flight attendant duty period limitations and rest requirements
					(a)Modification of final rule
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation shall modify the final rule of the Federal Aviation Administration published in the Federal Register on August 19, 1994 (59 Fed. Reg. 42974; relating to flight attendant duty period limitations and rest requirements) in accordance with the requirements of this subsection.
 (2)ContentsThe final rule, as modified under paragraph (1), shall ensure that— (A)a flight attendant scheduled to a duty period of 14 hours or less is given a scheduled rest period of at least 10 consecutive hours; and
 (B)the rest period is not reduced under any circumstances. (b)Fatigue risk management plan (1)Submission of plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance a fatigue risk management plan for the carrier’s flight attendants.
 (2)Contents of planA fatigue risk management plan submitted by a part 121 air carrier under paragraph (1) shall include the following:
 (A)Current flight time and duty period limitations. (B)A rest scheme consistent with such limitations that enables the management of flight attendant fatigue, including annual training to increase awareness of—
 (i)fatigue; (ii)the effects of fatigue on flight attendants; and
 (iii)fatigue countermeasures. (C)Development and use of a methodology that continually assesses the effectiveness of implementation of the plan, including the ability of the plan—
 (i)to improve alertness; and (ii)to mitigate performance errors.
 (3)ReviewNot later than 1 year after the date of enactment of this Act, the Administrator shall review and accept or reject each fatigue risk management plan submitted under this subsection. If the Administrator rejects a plan, the Administrator shall provide suggested modifications for resubmission of the plan.
						(4)Plan updates
 (A)In generalA part 121 air carrier shall update its fatigue risk management plan under paragraph (1) every 2 years and submit the update to the Administrator for review and acceptance.
 (B)ReviewNot later than 1 year after the date of submission of a plan update under subparagraph (A), the Administrator shall review and accept or reject the update. If the Administrator rejects an update, the Administrator shall provide suggested modifications for resubmission of the update.
 (5)ComplianceA part 121 air carrier shall comply with the fatigue risk management plan of the air carrier that is accepted by the Administrator under this subsection.
 (6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for purposes of the application of civil penalties under chapter 463 of that title.
 313.Secondary cockpit barriersNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order requiring the installation of a secondary cockpit barrier on each aircraft that is manufactured for delivery to a passenger air carrier in the United States operating under the provisions of part 121 of title 14, Code of Federal Regulations.
				314.Aviation maintenance industry technical workforce
 (a)Workforce readinessThe Administrator of the Federal Aviation Administration shall coordinate with government, educational institutions, labor organizations representing aviation maintenance workers, and businesses to develop guidance or model curricula for aviation maintenance technician schools certificated under part 147 of title 14 of the Code of Federal Regulations to ensure workforce readiness for industry needs, including curricula related to training in avionics, troubleshooting, and other areas of industry needs.
 (1)Not later than 1 year after the date of enactment of this Act, the Administrator shall publish the guidance or model curricula.
 (2)The Administrator shall publish updates to the guidance or model curricula at least once every 2 years from the date of initial publication.
 (b)StudyThe Comptroller General of the United States shall conduct a study on technical workers in the aviation maintenance industry.
 (c)ContentsIn conducting the study, the Comptroller General shall— (1)analyze the current Standard Occupational Classification system with regard to the aviation profession, particularly technical workers in the aviation maintenance industry;
 (2)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect government data on unemployment rates and wages;
 (3)analyze how changes to the Federal employment classification of aviation maintenance industry workers might affect projections for future aviation maintenance industry workforce needs and project technical worker shortfalls;
 (4)analyze the impact of Federal regulation, including Federal Aviation Administration oversight of certification, testing, and education programs, on employment of technical workers in the aviation maintenance industry;
 (5)develop recommendations on how Federal Aviation Administration regulations and policies could be improved to address aviation maintenance industry needs for technical workers;
 (6)develop recommendations for better coordinating actions by government, educational institutions, and businesses to support workforce growth in the aviation maintenance industry; and
 (7)develop recommendations for addressing the needs for government funding, private investment, equipment for training purposes, and other resources necessary to strengthen existing training programs or develop new training programs to support workforce growth in the aviation industry.
 (d)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
 (e)DefinitionsIn this section, the following definitions apply: (1)Aviation maintenance industryThe term aviation maintenance industry means repair stations certificated under part 145 of title 14, Code of Federal Regulations.
 (2)Technical workerThe term technical worker means an individual authorized under part 43 of title 14, Code of Federal Regulations, to maintain, rebuild, alter, or perform preventive maintenance on an aircraft, airframe, aircraft engine, propeller, appliance, or component part or employed by an entity so authorized to perform such a function.
 315.Critical airfield markingsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a request for proposal for a study that includes—
 (1)an independent, third party study to assess the durability of Type III and Type I glass beads applied to critical markings over a 2-year period at not fewer than 2 primary airports in varying weather conditions to measure the retroreflectivity levels of such markings on a quarterly basis; and
 (2)a study at 2 other airports carried out by applying Type III beads on half of the centerline and Type I beads to the other half and providing for assessments from pilots through surveys administered by a third party as to the visibility and performance of the Type III glass beads as compared to the Type I glass beads over a 1-year period.
					316.Regulatory reform
 Section 106(p)(5) of title 49, United States Code, is amended by inserting or aerospace after aviation. 317.FAA and NTSB review of general aviation safety (a)Study requiredNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in coordination with the Chairman of the National Transportation Safety Board, shall initiate a study of general aviation safety.
 (b)Study contentsThe study required under subsection (a) shall include— (1)a review of all general aviation accidents since 2000, including a review of—
 (A)the number of such accidents; (B)the number of injuries and fatalities, including with respect to both occupants of aircraft and individuals on the ground, as a result of such accidents;
 (C)the number of such accidents investigated by the National Transportation Safety Board; (D)the number of such accidents investigated by the Federal Aviation Administration; and
 (E)a summary of the factual findings and probable cause determinations with respect to such accidents; (2)an assessment of the most common probable cause determinations issued for general aviation accidents since 2000;
 (3)an assessment of the most common facts analyzed by the Federal Aviation Administration and the National Transportation Safety Board in the course of investigations of general aviation accidents since 2000, including operational details;
 (4)a review of the safety recommendations of the National Transportation Safety Board related to general aviation accidents since 2000;
 (5)an assessment of the responses of the Federal Aviation Administration and the general aviation community to the safety recommendations of the National Transportation Safety Board related to general aviation accidents since 2000;
 (6)an assessment of the most common general aviation safety issues; (7)a review of the total costs to the Federal Government to conduct investigations of general aviation accidents over the last 10 years; and
 (8)other matters the Administrator or the Chairman considers appropriate. (c)Recommendations and actions To address general aviation safetyBased on the results of the study required under subsection (a), the Administrator, in consultation with the Chairman, shall make such recommendations, including with respect to regulations and enforcement activities, as the Administrator considers necessary to—
 (1)address general aviation safety issues identified under the study; (2)protect persons and property on the ground; and
 (3)improve the safety of general aviation operators in the United States. (d)AuthorityNotwithstanding any other provision of law, the Administrator shall have the authority to undertake actions to address the recommendations made under subsection (c).
 (e)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study required under subsection (a), including the recommendations described in subsection (c).
 (f)General aviation definedIn this section, the term general aviation means aircraft operation for personal, recreational, or other noncommercial purposes. 318.Call to action airline engine safety review (a)Call to action airline engine safety reviewNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a Call to Action safety review on airline engine safety in order to bring stakeholders together to share best practices and implement actions to address airline engine safety.
 (b)ContentsThe Call to Action safety review required pursuant to subsection (a) shall include— (1)a review of Administration regulations, guidance, and directives related to airline engines during design and production, including the oversight of those processes;
 (2)a review of Administration regulations, guidance, and directives related to airline engine operation and maintenance and the oversight of those processes;
 (3)a review of reportable accidents and incidents involving airline engines during calendar years 2014 through 2018, including any identified contributing factors to the reportable accident or incident; and
 (4)a process for stakeholders, including inspectors, manufacturers, maintenance providers, airlines, and aviation safety experts, to provide feedback and share best practices.
 (c)Report and recommendationsNot later than 90 days after the conclusion of the Call to Action safety review pursuant to subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review and any recommendations for actions or best practices to improve airline engine safety.
					319.Special rule for certain aircraft operations
 (a)In generalChapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							44737.Special rule for certain aircraft operations
 (a)In generalThe operator of an aircraft with a special airworthiness certificate in the experimental category may—
 (1)operate the aircraft for the purpose of conducting a commercial space transportation support flight; and
 (2)conduct such flight under such certificate carrying persons or property for compensation or hire notwithstanding any rule or term of a certificate issued by the Administrator of the Federal Aviation Administration that would prohibit flight for compensation or hire.
 (b)Limited applicabilitySubsection (a) shall apply only to a commercial space transportation support flight that satisfies each of the following:
 (1)The aircraft conducting the commercial space transportation support flight— (A)takes flight and lands at a single site that is licensed for operation under chapter 509 of title 51; and
 (B)is used only to simulate space flight conditions in support of— (i)training for potential space flight participants or crew (as those terms are defined in chapter 509 of title 51); or
 (ii)the testing of hardware to be used in space flight. (2)The operator of the commercial space transportation support flight—
 (A)informs, in writing, any individual serving as crew of the aircraft that the United States Government has not certified the aircraft as safe for carrying crew or passengers prior to executing any contract or other arrangement to employ that individual (or, in the case of an individual already employed as of the date of enactment of this section, prior to any commercial space transportation support flight in which the individual will participate as crew);
 (B)prior to receiving any compensation for carrying any passengers on the aircraft— (i)informs, in writing, the passengers about the risks of the aircraft and commercial space transportation support flight, including the safety record for the operator’s fleet of similar vehicle types and information sufficient to adequately describe the safety record for the vehicle type regardless of operator; and
 (ii)informs, in writing, any passenger that the United States Government has not certified the aircraft as safe for carrying crew or passengers;
 (C)provides any passenger an opportunity to ask questions orally to acquire a better understanding of the safety record of the aircraft and commercial space transportation support flight; and
 (D)obtains written informed consent from any individual serving as crew and all passengers of the commercial space transportation support flight that—
 (i)identifies the specific aircraft the consent covers; (ii)states that the individual understands the risk and that the presence of the individual on board the aircraft is voluntary; and
 (iii)is signed and dated by the individual. (3)When the aircraft is also a launch vehicle, reentry vehicle, or component of a launch or reentry vehicle, the operator of the aircraft holds a license or permit issued under chapter 509 of title 51 for that vehicle or vehicle component.
 (4)Any other requirements that the Administrator may prescribe to permit a commercial space transportation support flight under this section.
									(c)Rules of construction
 (1)Section 44711(a)(1) shall not apply to a person conducting a commercial space transportation support flight under this section only to the extent that a term of the experimental certificate under which the person is operating the aircraft prohibits the carriage of persons or property for compensation or hire.
 (2)Nothing in this section shall be construed to limit the authority of the Administrator to exempt a person from a regulatory prohibition on the carriage of persons or property for compensation or hire subject to terms and conditions other than those described in this section..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							
								44737. Special rule for certain aircraft operations..
					320.Exit rows
 (a)ReviewThe Administrator of the Federal Aviation Administration shall conduct a review of current safety procedures regarding unoccupied exit rows on a covered aircraft in passenger air transportation during all stages of flight.
 (b)ConsultationIn carrying out the review, the Administrator shall consult with air carriers, aviation manufacturers, and labor stakeholders.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review.
 (d)Covered aircraft definedIn this section, the term covered aircraft means an aircraft operating under part 121 of title 14, Code of Federal Regulations. 321.Comptroller General report on FAA enforcement policyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall complete a study, and report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the United States Senate on the results thereof, on the effectiveness of Order 8000.373, Federal Aviation Administration Compliance Philosophy, announced on June 26, 2015. Such study shall include information about—
 (1)whether reports of safety incidents increased following the order; (2)whether reduced enforcement penalties increased the overall number of safety incidents that occurred; and
 (3)whether FAA enforcement staff registered complaints about reduced enforcement reducing compliance with safety regulations.
					BUnmanned Aircraft Systems
 331.DefinitionsExcept as otherwise provided, the definitions contained in section 45501 of title 49, United States Code (as added by this Act), shall apply to this subtitle.
				332.Codification of existing law; additional provisions
 (a)In generalSubtitle VII of title 49, United States Code, is amended by inserting after chapter 453 the following:
						
							455Unmanned Aircraft Systems
								
									45501. Definitions.
									45502. Integration of civil unmanned aircraft systems into national airspace system.
									45503. Risk-based permitting of unmanned aircraft systems.
									45504. Public unmanned aircraft systems.
									45505. Special rules for certain unmanned aircraft systems.
									45506. Certification of new air navigation facilities for unmanned aircraft and other aircraft.
									45507. Special rules for certain UTM and low-altitude CNS.
									45508. Operation of small unmanned aircraft.
									45509. Exception for limited recreational operations of unmanned aircraft.
									45510. Carriage of property for compensation or hire.
									45511. Micro UAS operations.
								
 45501.DefinitionsIn this chapter, the following definitions apply: (1)Aerial data collectionThe term aerial data collection means the gathering of data by a device aboard an unmanned aircraft during flight, including imagery, sensing, and measurement by such device.
 (2)ArcticThe term Arctic means the United States zone of the Chukchi Sea, Beaufort Sea, and Bering Sea north of the Aleutian chain.
 (3)Certificate of waiver; certificate of authorizationThe terms certificate of waiver and certificate of authorization mean a Federal Aviation Administration grant of approval for a specific flight operation. (4)CNSThe term CNS means a communication, navigation, or surveillance system or service.
 (5)Model Aircraftthe term model aircraft means an unmanned aircraft that is— (A)capable of sustained flight in the atmosphere;
 (B)flown within visual line of sight of the person operating the aircraft; and (C)flown for hobby or recreational purposes.
 (6)Permanent areasThe term permanent areas means areas on land or water that provide for launch, recovery, and operation of small unmanned aircraft.
 (7)Public unmanned aircraft systemThe term public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft (as defined in section 40102(a)).
 (8)Sense-and-avoid capabilityThe term sense-and-avoid capability means the capability of an unmanned aircraft to remain a safe distance from and to avoid collisions with other airborne aircraft.
 (9)Small unmanned aircraftThe term small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including everything that is on board or otherwise attached to the aircraft.
 (10)Unmanned aircraftThe term unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (11)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.
 (12)UTMThe term UTM means an unmanned aircraft traffic management system or service. 45502.Integration of civil unmanned aircraft systems into national airspace system (a)Required Planning for Integration (1)Comprehensive planNot later than November 10, 2012, the Secretary of Transportation, in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry, shall develop a comprehensive plan to safely accelerate the integration of civil unmanned aircraft systems into the national airspace system.
 (2)Contents of planThe plan required under paragraph (1) shall contain, at a minimum, recommendations or projections on—
 (A)the rulemaking to be conducted under subsection (b), with specific recommendations on how the rulemaking will—
 (i)define the acceptable standards for operation and certification of civil unmanned aircraft systems; (ii)ensure that any civil unmanned aircraft system includes a sense-and-avoid capability; and
 (iii)establish standards and requirements for the operator and pilot of a civil unmanned aircraft system, including standards and requirements for registration and licensing;
 (B)the best methods to enhance the technologies and subsystems necessary to achieve the safe and routine operation of civil unmanned aircraft systems in the national airspace system;
 (C)a phased-in approach to the integration of civil unmanned aircraft systems into the national airspace system;
 (D)a timeline for the phased-in approach described under subparagraph (C); (E)creation of a safe airspace designation for cooperative manned and unmanned flight operations in the national airspace system;
 (F)establishment of a process to develop certification, flight standards, and air traffic requirements for civil unmanned aircraft systems at test ranges where such systems are subject to testing;
 (G)the best methods to ensure the safe operation of civil unmanned aircraft systems and public unmanned aircraft systems simultaneously in the national airspace system; and
 (H)incorporation of the plan into the annual NextGen Implementation Plan document (or any successor document) of the Federal Aviation Administration.
 (3)DeadlineThe plan required under paragraph (1) shall provide for the safe integration of civil unmanned aircraft systems into the national airspace system as soon as practicable, but not later than September 30, 2015.
 (4)Report to congressNot later than February 14, 2013, the Secretary shall submit to Congress a copy of the plan required under paragraph (1).
 (5)RoadmapNot later than February 14, 2013, the Secretary shall approve and make available in print and on the Administration’s internet website a 5-year roadmap for the introduction of civil unmanned aircraft systems into the national airspace system, as coordinated by the Unmanned Aircraft Program Office of the Administration. The Secretary shall update, in coordination with the Administrator of the National Aeronautics and Space Administration (NASA) and relevant stakeholders, including those in industry and academia, the roadmap annually. The roadmap shall include, at a minimum—
 (A)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines, for unmanned aircraft systems integration into the national airspace system, including an identification of—
 (i)the role of the unmanned aircraft systems test ranges established under subsection (c) and the Unmanned Aircraft Systems Center of Excellence;
 (ii)performance objectives for unmanned aircraft systems that operate in the national airspace system; and
 (iii)research and development priorities for tools that could assist air traffic controllers as unmanned aircraft systems are integrated into the national airspace system, as appropriate;
												
												(B)
 a description of how the Administration plans to use research and development, including research and development conducted through NASA’s Unmanned Aircraft Systems Traffic Management initiatives, to accommodate, integrate, and provide for the evolution of unmanned aircraft systems in the national airspace system;
											
												(C)
 an assessment of critical performance abilities necessary to integrate unmanned aircraft systems into the national airspace system, and how these performance abilities can be demonstrated; and
											
												(D)
 an update on the advancement of technologies needed to integrate unmanned aircraft systems into the national airspace system, including decisionmaking by adaptive systems, such as sense-and-avoid capabilities and cyber physical systems security.
 (b)RulemakingNot later than 18 months after the date on which the plan required under subsection (a)(1) is submitted to Congress under subsection (a)(4), the Secretary shall publish in the Federal Register—
 (1)a final rule on small unmanned aircraft systems that will allow for civil operation of such systems in the national airspace system, to the extent the systems do not meet the requirements for expedited operational authorization under section 45508;
 (2)a notice of proposed rulemaking to implement the recommendations of the plan required under subsection (a)(1), with the final rule to be published not later than 16 months after the date of publication of the notice; and
 (3)an update to the Administration’s most recent policy statement on unmanned aircraft systems, contained in Docket No. FAA–2006–25714.
										(c)Expanding Use of Unmanned Aircraft Systems in Arctic
 (1)In generalNot later than August 12, 2012, the Secretary shall develop a plan and initiate a process to work with relevant Federal agencies and national and international communities to designate permanent areas in the Arctic where small unmanned aircraft may operate 24 hours per day for research and commercial purposes. The plan for operations in these permanent areas shall include the development of processes to facilitate the safe operation of unmanned aircraft beyond line of sight. Such areas shall enable over-water flights from the surface to at least 2,000 feet in altitude, with ingress and egress routes from selected coastal launch sites.
 (2)AgreementsTo implement the plan under paragraph (1), the Secretary may enter into an agreement with relevant national and international communities.
 (3)Aircraft approvalNot later than 1 year after the entry into force of an agreement necessary to effectuate the purposes of this subsection, the Secretary shall work with relevant national and international communities to establish and implement a process, or may apply an applicable process already established, for approving the use of unmanned aircraft in the designated permanent areas in the Arctic without regard to whether an unmanned aircraft is used as a public aircraft, a civil aircraft, or a model aircraft.
										45503.Risk-based permitting of unmanned aircraft systems
 (a)In generalNot later than 120 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish procedures for issuing permits under this section with respect to certain unmanned aircraft systems and operations thereof.
 (b)Permitting standardsUpon the submission of an application in accordance with subsection (d), the Administrator shall issue a permit with respect to the proposed operation of an unmanned aircraft system if the Administrator determines that the unmanned aircraft system and the proposed operation achieve a level of safety that is equivalent to—
 (1)other unmanned aircraft systems and operations permitted under regulation, exemption, or other authority granted by the Administrator; or
 (2)any other aircraft operation approved by the Administrator with similar risk characteristics or profiles.
 (c)Safety criteria for considerationIn determining whether a proposed operation meets the standards described in subsection (b), the Administrator shall consider the following safety criteria:
 (1)The kinetic energy of the unmanned aircraft system. (2)The location of the proposed operation, including the proximity to—
 (A)structures; (B)congested areas;
 (C)special-use airspace; and (D)persons on the ground.
 (3)The nature of the operation, including any proposed risk mitigation. (4)Any known hazard of the proposed operation and the severity and likelihood of such hazard.
 (5)Any known failure modes of the unmanned aircraft system, failure mode effects and criticality, and any mitigating features or capabilities.
 (6)The operational history of relevant technologies, if available. (7)Any history of civil penalties or certificate actions by the Administrator against the applicant seeking the permit.
 (8)Any other safety criteria the Administrator considers appropriate. (d)ApplicationAn application under this section shall include evidence that the unmanned aircraft system and the proposed operation thereof meet the standards described in subsection (b) based on the criteria described in subsection (c).
 (e)Scope of permitA permit issued under this section shall— (1)be valid for 5 years;
 (2)constitute approval of both the airworthiness of the unmanned aircraft system and the proposed operation of such system;
 (3)be renewable for additional 5-year periods; and (4)contain any terms necessary to ensure aviation safety.
 (f)NoticeNot later than 120 days after the Administrator receives a complete application under subsection (d), the Administrator shall provide the applicant written notice of a decision to approve or disapprove of the application or to request a modification of the application that is necessary for approval of the application.
 (g)Permitting processThe Administrator shall issue a permit under this section without regard to subsections (b) through (d) of section 553 of title 5 and chapter 35 of title 44 if the Administrator determines that the operation permitted will not occur near a congested area.
 (h)Exemption from certain requirementsTo the extent consistent with aviation safety, the Administrator may exempt applicants under this section from paragraphs (1) through (3) of section 44711(a).
 (i)WithdrawalThe Administrator may, at any time, modify or withdraw a permit issued under this section. (j)ApplicabilityThis section shall not apply to small unmanned aircraft systems and operations authorized by the final rule on small unmanned aircraft systems issued pursuant to section 45502(b)(1).
 (k)Expedited reviewThe Administrator shall review and act upon applications under this section on an expedited basis for unmanned aircraft systems and operations thereof to be used primarily in, or primarily in direct support of, emergency preparedness, emergency response, or disaster recovery efforts, including efforts in connection with natural disasters and severe weather events.
									45504.Public unmanned aircraft systems
 (a)GuidanceNot later than November 10, 2012, the Secretary of Transportation shall issue guidance regarding the operation of public unmanned aircraft systems to—
 (1)expedite the issuance of a certificate of authorization process; (2)provide for a collaborative process with public agencies to allow for an incremental expansion of access to the national airspace system as technology matures and the necessary safety analysis and data become available, and until standards are completed and technology issues are resolved;
 (3)facilitate the capability of public agencies to develop and use test ranges, subject to operating restrictions required by the Federal Aviation Administration, to test and operate unmanned aircraft systems; and
 (4)provide guidance on a public entity’s responsibility when operating an unmanned aircraft without a civil airworthiness certificate issued by the Administration.
 (b)Standards for Operation and CertificationNot later than December 31, 2015, the Administrator shall develop and implement operational and certification requirements for the operation of public unmanned aircraft systems in the national airspace system.
									(c)Agreements With Government Agencies
 (1)In generalNot later than May 14, 2012, the Secretary shall enter into agreements with appropriate government agencies to simplify the process for issuing certificates of waiver or authorization with respect to applications seeking authorization to operate public unmanned aircraft systems in the national airspace system.
 (2)ContentsThe agreements shall— (A)with respect to an application described in paragraph (1)—
 (i)provide for an expedited review of the application; (ii)require a decision by the Administrator on approval or disapproval within 60 business days of the date of submission of the application; and
 (iii)allow for an expedited appeal if the application is disapproved; (B)allow for a one-time approval of similar operations carried out during a fixed period of time; and
 (C)allow a government public safety agency to operate unmanned aircraft weighing 4.4 pounds or less, if operated—
 (i)within the line of sight of the operator; (ii)less than 400 feet above the ground;
 (iii)during daylight conditions; (iv)within Class G airspace; and
 (v)outside of 5 statute miles from any airport, heliport, seaplane base, spaceport, or other location with aviation activities.
												45505.Special rules for certain unmanned aircraft systems
 (a)In GeneralNotwithstanding any other requirement of this subtitle, and not later than August 12, 2012, the Secretary of Transportation shall determine if certain unmanned aircraft systems may operate safely in the national airspace system before completion of the plan and rulemaking required by section 45502 or the guidance required under section 45504.
 (b)Assessment of Unmanned Aircraft SystemsIn making the determination under subsection (a), the Secretary shall determine, at a minimum— (1)which types of unmanned aircraft systems, if any, as a result of their size, weight, speed, operational capability, proximity to airports and populated areas, and operation within visual line of sight do not create a hazard to users of the national airspace system or the public or pose a threat to national security; and
 (2)whether a certificate of waiver, certificate of authorization, or airworthiness certification under section 44704 is required for the operation of unmanned aircraft systems identified under paragraph (1).
 (c)Requirements for Safe OperationIf the Secretary determines under this section that certain unmanned aircraft systems may operate safely in the national airspace system, the Secretary shall establish requirements for the safe operation of such aircraft systems in the national airspace system.
									45506.Certification of new air navigation facilities for unmanned aircraft and other aircraft
 (a)In generalNot later than 18 months after the date of enactment of this section, and notwithstanding section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note), the Administrator of the Federal Aviation Administration shall initiate a rulemaking to establish procedures for issuing air navigation facility certificates pursuant to section 44702 to operators of—
 (1)UTM for unmanned aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below; and
 (2)low-altitude CNS for aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below.
 (b)Minimum requirementsIn issuing a final rule pursuant to subsection (a), the Administrator, at a minimum, shall provide for the following:
 (1)Certification standardsThe Administrator shall issue an air navigation facility certificate under the final rule if the Administrator determines that a UTM or low-altitude CNS facilitates or improves the safety of unmanned aircraft or other aircraft operations that occur primarily or exclusively in airspace 400 feet above ground level and below, including operations conducted under a waiver issued pursuant to subpart D of part 107 of title 14, Code of Federal Regulations.
 (2)Criteria for considerationIn determining whether a UTM or low-altitude CNS meets the standard described in paragraph (1), the Administrator shall, as appropriate, consider—
 (A)protection of persons and property on the ground; (B)remote identification of aircraft;
 (C)collision avoidance with respect to obstacles and aircraft; (D)deconfliction of aircraft trajectories;
 (E)safe and reliable interoperability or noninterference with air traffic control and other systems operated in the national airspace system;
 (F)detection of noncooperative aircraft; (G)geographic and local factors;
 (H)aircraft equipage; and (I)qualifications, if any, necessary to operate the UTM or low-altitude CNS.
 (3)ApplicationAn application for an air navigation facility certificate under the final rule shall include evidence that the UTM or low-altitude CNS meets the standard described in paragraph (1) based on the criteria described in paragraph (2).
 (4)Scope of certificateThe Administrator shall ensure that an air navigation facility certificate issued under the final rule—
 (A)constitutes approval of the UTM or low-altitude CNS for the duration of the term of the certificate;
 (B)constitutes authorization to operate the UTM or low-altitude CNS for the duration of the term of the certificate; and
 (C)contains such limitations and conditions as may be necessary to ensure aviation safety. (5)NoticeNot later than 120 days after the Administrator receives a complete application under the final rule, the Administrator shall provide the applicant with a written approval, disapproval, or request to modify the application.
 (6)Low risk areasUnder the final rule, the Administrator shall establish expedited procedures for approval of UTM or low-altitude CNS operated in—
 (A)airspace away from congested areas; or (B)other airspace above areas in which operations of unmanned aircraft pose very low risk.
 (7)Exemption from certain requirementsTo the extent consistent with aviation safety, the Administrator may exempt applicants under the final rule from requirements under sections 44702, 44703, and 44711.
 (8)Certificate modifications and revocationsA certificate issued under the final rule may, at any time, be modified or revoked by the Administrator.
 (c)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.
									45507.Special rules for certain UTM and low-altitude CNS
 (a)In generalNotwithstanding any other requirement of this chapter, and not later than 120 days after the date of enactment of this section, the Secretary of Transportation shall determine if certain UTM and low-altitude CNS may operate safely in the national airspace system before completion of the rulemaking required by section 45506.
 (b)Assessment of UTM and low-Altitude CNSIn making the determination under subsection (a), the Secretary shall determine, at a minimum, which types of UTM and low-altitude CNS, if any, as a result of their operational capabilities, reliability, intended use, and areas of operation, and the characteristics of the aircraft involved, do not create a hazard to users of the national airspace system or the public.
 (c)Requirements for safe operationIf the Secretary determines that certain UTM and low-altitude CNS may operate safely in the national airspace system, the Secretary shall establish requirements for their safe operation in the national airspace system.
 (d)Expedited proceduresThe Secretary shall provide expedited procedures for reviewing and approving UTM or low-altitude CNS operated to monitor or control aircraft operated primarily or exclusively in airspace above—
 (1)croplands; (2)areas other than congested areas; and
 (3)other areas in which the operation of unmanned aircraft poses very low risk. (e)ConsultationIn carrying out this section, the Administrator shall consult with other Federal agencies, as appropriate.
									45508.Operation of small unmanned aircraft
 (a)Exemption and certificate of waiver or authorization for certain operationsNot later than 270 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall establish a procedure for granting an exemption and issuing a certificate of waiver or authorization for the operation of a small unmanned aircraft system in United States airspace for the purposes described in section 45501(1).
									(b)Operation of exemption and certificate of waiver or authorization
 (1)ExemptionAn exemption granted under this section shall— (A)exempt the operator of a small unmanned aircraft from the provisions of title 14, Code of Federal Regulations, that are exempted in Exemption No. 11687, issued on May 26, 2015, Regulatory Docket Number FAA–2015–0117, or in a subsequent exemption; and
 (B)contain conditions and limitations described in paragraphs 3 through 31 of such Exemption No. 11687, or conditions and limitations of a subsequent exemption.
 (2)Certificate of waiver or authorizationA certificate of waiver or authorization issued under this section shall allow the operation of small unmanned aircraft according to—
 (A)the standard provisions and air traffic control special provisions of the certificate of waiver or authorization FAA Form 7711–1 (7–74); or
 (B)the standard and special provisions of a subsequent certificate of waiver or authorization. (c)Notice to AdministratorBefore operating a small unmanned aircraft pursuant to a certificate of waiver or authorization granted under this section, the operator shall provide written notice to the Administrator, in a form and manner specified by the Administrator, that contains such information and assurances as the Administrator determines necessary in the interest of aviation safety and the efficiency of the national airspace system, including a certification that the operator has read, understands, and will comply with all terms, conditions, and limitations of the certificate of waiver or authorization.
 (d)Waiver of airworthiness certificateNotwithstanding section 44711(a)(1), the holder of a certificate of waiver or authorization granted under this section may operate a small unmanned aircraft under the terms, conditions, and limitations of such certificate without an airworthiness certificate.
 (e)ProcedureThe granting of an exemption or the issuance of a certificate of waiver or authorization, or any other action authorized by this section, shall be made without regard to—
 (1)section 553 of title 5; or (2)chapter 35 of title 44.
 (f)Statutory constructionNothing in this section may be construed to— (1)affect the issuance of a rule by or any other activity of the Secretary of Transportation or the Administrator under any other provision of law; or
 (2)invalidate an exemption or certificate of waiver or authorization issued by the Administrator before the date of enactment of this section.
 (g)Effective periodsAn exemption or certificate of waiver or authorization issued under this section, or an amendment of such exemption or certificate, shall cease to be valid on the effective date of a final rule on small unmanned aircraft systems issued under section 45502(b)(1).
									45509.Exception for limited recreational operations of unmanned aircraft
 (a)In generalExcept as provided in subsection (e), and notwithstanding chapter 447 of title 49, United States Code, a person may operate a small unmanned aircraft without specific certification or operating authority from the Federal Aviation Administration if the operation adheres to all of the following limitations:
 (1)The aircraft is flown strictly for recreational purposes. (2)The aircraft is operated in accordance with or within the programming of a community-based set of safety guidelines that conform with published Federal Aviation Administration advisory materials.
 (3)The aircraft is flown within the visual line of sight of the person operating the aircraft or a visual observer co-located and in direct communication with the operator.
 (4)The aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft.
 (5)In Class B, Class C, or Class D airspace or within the lateral boundaries of the surface area of Class E airspace designated for an airport, the operator obtains prior authorization from the Administrator or designee before operating and complies with all airspace restrictions and prohibitions.
 (6)In Class G airspace, the aircraft is flown from the surface to not more than 400 feet above ground level and complies with all airspace restrictions and prohibitions.
 (7)The operator has passed an aeronautical knowledge and safety test described in subsection (g) and administered by the Federal Aviation Administration online for the operation of unmanned aircraft systems and maintains proof of test passage to be made available to the Administrator or law enforcement upon request.
 (8)The aircraft is registered and marked in accordance with chapter 441 of this title and proof of registration is made available to the Administrator or a designee of the Administrator or law enforcement upon request.
 (b)Other operationsUnmanned aircraft operations that do not conform to the limitations in subsection (a) must comply with all statutes and regulations generally applicable to unmanned aircraft and unmanned aircraft systems.
									(c)Operations at fixed sites
 (1)Operating procedure requiredPersons operating unmanned aircraft under subsection (a) from a fixed site within Class B, Class C, or Class D airspace or within the lateral boundaries of the surface area of Class E airspace designated for an airport, or a community-based organization conducting a sanctioned event within such airspace, shall establish a mutually agreed upon operating procedure with the air traffic control facility.
 (2)Unmanned aircraft weighing more than 55 poundsA person may operate an unmanned aircraft weighing more than 55 pounds, including the weight of anything attached to or carried by the aircraft, under subsection (a) if—
 (A)the unmanned aircraft complies with standards and limitations developed by a community-based organization and approved by the Administrator; and
 (B)the aircraft is operated from a fixed site as described in paragraph (1). (d)Updates (1)In generalThe Administrator, in consultation with government and industry stakeholders, including community-based organizations, shall initiate a process to periodically update the operational parameters under subsection (a), as appropriate.
 (2)ConsiderationsIn updating an operational parameter under paragraph (1), the Administrator shall consider— (A)appropriate operational limitations to mitigate risks to aviation safety and national security, including risk to the uninvolved public and critical infrastructure;
 (B)operations outside the membership, guidelines, and programming of a community-based organization; (C)physical characteristics, technical standards, and classes of aircraft operating under this section;
 (D)trends in use, enforcement, or incidents involving unmanned aircraft systems; (E)ensuring, to the greatest extent practicable, that updates to the operational parameters correspond to, and leverage, advances in technology; and
 (F)equipage requirements that facilitate safe, efficient, and secure operations and further integrate all unmanned aircraft into the National Airspace System.
 (3)Savings clauseNothing in this subsection shall be construed as expanding the authority of the Administrator to require a person operating an unmanned aircraft under this section to seek permissive authority of the Administrator, beyond that required in subsection (a) of this section, prior to operation in the National Airspace System.
 (e)Statutory constructionNothing in this section shall be construed to limit the authority of the Administrator to pursue an enforcement action against a person operating any unmanned aircraft who endangers the safety of the National Airspace System.
 (f)ExceptionsNothing in this section prohibits the Administrator from promulgating rules generally applicable to unmanned aircraft, including those unmanned aircraft eligible for the exception set forth in this section, relating to—
 (1)updates to the operational parameters for unmanned aircraft in subsection (a); (2)the registration and marking of unmanned aircraft;
 (3)the standards for remotely identifying owners and operators of unmanned aircraft systems and associated unmanned aircraft; and
 (4)other standards consistent with maintaining the safety and security of the National Airspace System.
										(g)Aeronautical knowledge and safety test
 (1)In generalNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with manufacturers of unmanned aircraft systems, other industry stakeholders, and community-based aviation organizations, shall develop an aeronautical knowledge and safety test that can be administered electronically.
 (2)RequirementsThe Administrator shall ensure the aeronautical knowledge and safety test is designed to adequately demonstrate an operator’s—
 (A)understanding of aeronautical safety knowledge; and (B)knowledge of Federal Aviation Administration regulations and requirements pertaining to the operation of an unmanned aircraft system in the National Airspace System.
											45510.Carriage of property for compensation or hire
 (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Transportation shall issue a final rule authorizing the carriage of property by operators of small unmanned aircraft systems for compensation or hire within the United States.
 (b)ContentsThe final rule required under subsection (a) shall provide for the following: (1)Small UAS air carrier certificateThe Administrator of the Federal Aviation Administration, at the direction of the Secretary, shall establish a small UAS air carrier certificate for persons that undertake directly, or by lease or other arrangement, the operation of small unmanned aircraft systems to carry property in air transportation, including commercial fleet operations with highly automated unmanned aircraft systems. The requirements to obtain a small UAS air carrier certificate shall—
 (A)account for the unique characteristics of highly automated small unmanned aircraft systems; and (B)include only those obligations necessary for the safe operation of small unmanned aircraft systems.
 (2)Small UAS air carrier certification processThe Administrator, at the direction of the Secretary, shall establish a process for the issuance of a small UAS air carrier certificate described in paragraph (1) that is streamlined, simple, performance-based, and risk-based. Such certification process shall consider—
 (A)safety and the mitigation of operational risks from highly automated small unmanned aircraft systems to the safety of other aircraft, and persons and property on the ground;
 (B)the safety and reliability of highly automated small unmanned aircraft system design, including technological capabilities and operational limitations to mitigate such risks; and
 (C)the competencies and compliance programs of manufacturers, operators, and companies that both manufacture and operate small unmanned aircraft systems and components.
 (3)Small UAS air carrier classificationThe Secretary shall develop a classification system for small unmanned aircraft systems air carriers to establish economic authority for the carriage of property by small unmanned aircraft systems for compensation or hire. Such classification shall only require—
 (A)registration with the Department of Transportation; and (B)a valid small UAS air carrier certificate as described in paragraph (1).
											45511.Micro UAS operations
 (a)In generalNot later than 60 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall charter an aviation rulemaking advisory committee to develop recommendations for regulations under which any person may operate a micro unmanned aircraft system, the aircraft component of which weighs 4.4 pounds or less, including payload, without the person operating the system being required to pass any airman certification requirement, including any requirements under section 44703, part 61 of title 14, Code of Federal Regulations, or any other rule or regulation relating to airman certification.
 (b)ConsiderationsIn developing recommendations for the operation of micro unmanned aircraft systems under subsection (a), the members of the aviation rulemaking advisory committee shall consider rules for operation of such systems—
 (1)at an altitude of less than 400 feet above ground level; (2)with an airspeed of not greater than 40 knots;
 (3)within the visual line of sight of the operator; (4)during the hours between sunrise and sunset;
 (5)by an operator who has passed an aeronautical knowledge and safety test administered by the Federal Aviation Administration online specifically for the operation of micro unmanned aircraft systems, with such test being of a length and difficulty that acknowledges the reduced operational complexity and low risk of micro unmanned aircraft systems;
 (6)not over unprotected persons uninvolved in its operation; and (7)at least 5 statute miles from the geographic center of a tower-controlled airport or airport denoted on a current Federal Aviation Administration-published aeronautical chart, except that a micro unmanned aircraft system may be operated closer than 5 statute miles to the airport if the operator—
 (A)provides prior notice to the airport operator; and (B)receives, for a tower-controlled airport, prior approval from the air traffic control facility located at the airport.
											(c)Consultation
 (1)In generalIn developing recommendations for recommended regulations under subsection (a), the aviation rulemaking advisory committee shall consult with—
 (A)unmanned aircraft systems stakeholders, including manufacturers of micro unmanned aircraft systems; (B)community-based aviation organizations;
 (C)the Center of Excellence for Unmanned Aircraft Systems; and (D)appropriate Federal agencies.
 (2)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to an aviation rulemaking advisory committee chartered under this section.
 (d)RulemakingNot later than 180 days after the date of receipt of the recommendations under subsection (a), the Administrator shall issue regulations incorporating recommendations of the aviation rulemaking advisory committee that provide for the operation of micro unmanned aircraft systems in the United States—
 (1)without an airman certificate; and (2)without an airworthiness certificate for the associated unmanned aircraft.
										(e)Scope of regulations
 (1)In generalIn determining whether a person may operate an unmanned aircraft system under 1 or more of the circumstances described under paragraphs (1) through (3) of subsection (b), the Administrator shall use a risk-based approach and consider, at a minimum, the physical and functional characteristics of the unmanned aircraft system.
 (2)LimitationThe Administrator may only issue regulations under this section for unmanned aircraft systems that the Administrator determines may be operated safely in the national airspace system pursuant to those regulations.
 (f)Rules of constructionNothing in this section may be construed— (1)to prohibit a person from operating an unmanned aircraft system under a circumstance described under paragraphs (1) through (3) of subsection (b) if—
 (A)the circumstance is allowed by regulations issued under this section; and (B)the person operates the unmanned aircraft system in a manner prescribed by the regulations; or
 (2)to limit or affect in any way the Administrator’s authority to conduct a rulemaking, make a determination, or carry out any activity related to unmanned aircraft or unmanned aircraft systems under any other provision of law..
					(b)Conforming amendments
						(1)Repeals
 (A)In generalSections 332(a), 332(b), 332(d), 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) are repealed.
 (B)Clerical amendmentThe items relating to sections 333, 334, and 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) in the table of contents contained in section 1(b) of that Act are repealed.
 (2)PenaltiesSection 46301 of title 49, United States Code, is amended— (A)in subsection (a)—
 (i)in paragraph (1)(A) by inserting chapter 455, after chapter 451,; and (ii)in paragraph (5)(A)(i) by striking or chapter 451, and inserting chapter 451, chapter 455,;
 (B)in subsection (d)(2) by inserting chapter 455, after chapter 451,; and (C)in subsection (f)(1)(A)(i) by striking or chapter 451 and inserting chapter 451, or chapter 455.
 (3)Clerical amendmentThe analysis for subtitle VII of title 49, United States Code, is amended by inserting after the item relating to chapter 453 the following:
							
								
									455.Unmanned aircraft systems45501.
						333.Unmanned aircraft test ranges
 (a)Extension of programSection 332(c)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking September 30, 2019 and inserting the date that is 6 years after the date of enactment of the FAA Reauthorization Act of 2018.
					(b)Sense-and-Avoid and beyond line of sight systems at test ranges
 (1)In generalTo the extent consistent with aviation safety, the Administrator of the Federal Aviation Administration shall permit and encourage flights of unmanned aircraft equipped with sense-and-avoid and beyond line of sight systems at the 6 test ranges designated under section 332(c) of the FAA Modernization and Reform Act of 2012.
 (2)WaiversIn carrying out paragraph (1), the Administrator may waive the requirements of section 44711 of title 49, United States Code, including related regulations, to the extent consistent with aviation safety.
						(c) Test range defined
 (1)In generalIn this section, the term test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration.
 (2)InclusionsSuch term includes any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c) of the FAA Modernization and Reform Act of 2012, as in effect on the day before the date of enactment of this subsection, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.
 334.Sense of Congress regarding unmanned aircraft safetyIt is the sense of Congress that— (1)the unauthorized operation of unmanned aircraft near airports presents a serious hazard to aviation safety;
 (2)a collision between an unmanned aircraft and a conventional aircraft in flight could jeopardize the safety of persons aboard the aircraft and on the ground;
 (3)Federal aviation regulations, including sections 91.126 through 91.131 of title 14, Code of Federal Regulations, prohibit unauthorized operation of an aircraft in controlled airspace near an airport;
 (4)Federal aviation regulations, including section 91.13 of title 14, Code of Federal Regulations, prohibit the operation of an aircraft in a careless or reckless manner so as to endanger the life or property of another;
 (5)the Administrator of the Federal Aviation Administration should pursue all available civil and administrative remedies available to the Administrator, including referrals to other government agencies for criminal investigations, with respect to persons who operate unmanned aircraft in an unauthorized manner;
 (6)the Administrator should— (A)place particular priority in continuing measures, including partnering with nongovernmental organizations and State and local agencies, to educate the public about the dangers to public safety of operating unmanned aircraft over areas that have temporary flight restrictions in place, for purposes such as wildfires, without appropriate approval or authorization from the Forest Service; and
 (B)partner with State and local agencies to effectively enforce relevant laws so that unmanned aircrafts do not interfere with the efforts of emergency responders;
 (7)the Administrator should place particular priority on continuing measures, including partnerships with nongovernmental organizations, to educate the public about the dangers to the public safety of operating unmanned aircraft near airports without the appropriate approvals or authorizations; and
 (8)manufacturers and retail sellers of small unmanned aircraft systems should take steps to educate consumers about the safe and lawful operation of such systems.
					335.UAS privacy review
 (a)ReviewThe Secretary of Transportation, in consultation with the heads of appropriate Federal agencies, appropriate State and local officials, and subject-matter experts and in consideration of relevant efforts led by the National Telecommunications and Information Administration, shall carry out a review to identify any potential reduction of privacy specifically caused by the integration of unmanned aircraft systems into the national airspace system.
 (b)ConsultationIn carrying out the review, the Secretary shall consult with the National Telecommunications and Information Administration of the Department of Commerce on its ongoing efforts responsive to the Presidential memorandum titled Promoting Economic Competitiveness While Safeguarding Privacy, Civil Rights, and Civil Liberties in Domestic Use of Unmanned Aircraft Systems and dated February 15, 2015.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review required under subsection (a).
					336.Public UAS operations by Tribal governments
 (a)Public UAS operations by tribal governmentsSection 40102(a)(41) of title 49, United States Code, is amended by adding at the end the following:
						
 (F)An unmanned aircraft that is owned and operated by, or exclusively leased for at least 90 continuous days by, an Indian Tribal government, as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), except as provided in section 40125(b)..
 (b)Conforming amendmentSection 40125(b) of title 49, United States Code, is amended by striking or (D) and inserting (D), or (F). 337.Evaluation of aircraft registration for small unmanned aircraft (a)MetricsBeginning not later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall develop and track metrics to assess compliance with and effectiveness of the registration of small unmanned aircraft systems by the Federal Aviation Administration pursuant to the interim final rule issued on December 16, 2015, entitled Registration and Marking Requirements for Small Unmanned Aircraft (80 Fed. Reg. 78593) and any subsequent final rule, including metrics with respect to—
 (1)the levels of compliance with the interim final rule and any subsequent final rule; (2)the number of enforcement actions taken by the Administration for violations of or noncompliance with the interim final rule and any subsequent final rule, together with a description of the actions; and
 (3)the effect of the interim final rule and any subsequent final rule on compliance with any fees associated with the use of small unmanned aircraft systems.
 (b)EvaluationThe Inspector General of the Department of Transportation shall evaluate— (1)the Administration’s progress in developing and tracking the metrics set forth in subsection (a); and
 (2)the reliability, effectiveness, and efficiency of the Administration’s registration program for small unmanned aircraft.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing—
 (1)the results of the evaluation required under subsection (b); and (2)recommendations to the Administrator and Congress for improvements to the registration process for small unmanned aircraft.
						338.Study on roles of governments relating to low-altitude operation of small unmanned aircraft
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Inspector General of the Department of Transportation shall initiate a study on—
 (1)the regulation and oversight of the low-altitude operations of small unmanned aircraft and small unmanned aircraft systems; and
 (2)the appropriate roles and responsibilities of Federal, State, local, and Tribal governments in regulating and overseeing the operations of small unmanned aircraft in airspace 400 feet above ground level and below.
 (b)ConsiderationsIn carrying out the study, the Inspector General shall consider, at a minimum— (1)the recommendations of Task Group 1 of the Drone Advisory Committee chartered by the Federal Aviation Administration on August 31, 2016;
 (2)the legal and policy requirements necessary for the safe and financially viable development and growth of the unmanned aircraft industry;
 (3)the interests of Federal, State, local, and Tribal governments affected by low-altitude operations of small unmanned aircraft;
 (4)the existing authorities of Federal, State, local, and Tribal governments to protect the interests referenced in paragraph (3);
 (5)the degree of regulatory consistency required for the safe and financially viable growth and development of the unmanned aircraft industry;
 (6)the degree of local variance possible among regulations consistent with the safe and financially viable growth and development of the unmanned aircraft industry;
 (7)the appropriate roles of State, local, and Tribal governments in regulating the operations of small unmanned aircraft within the lateral boundaries of their jurisdiction in the categories of airspace described in subsection (a)(2), including during emergency situations that may threaten public safety;
 (8)the subjects and types of regulatory authority that should remain with the Federal Government; (9)the infrastructure requirements necessary for monitoring the low-altitude operations of small unmanned aircraft and enforcing applicable laws;
 (10)the number of small businesses involved in the various sectors of the unmanned aircraft industry and operating as primary users of small unmanned aircraft; and
 (11)any best practices, lessons learned, or policies of jurisdictions outside the United States relating to local or regional regulation and oversight of small unmanned aircraft and other emergent technologies.
 (c)Report to CongressNot later than 180 days after initiating the study, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
					339.Study on financing of unmanned aircraft services
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study on appropriate fee mechanisms to recover the costs of—
 (1)the regulation and safety oversight of unmanned aircraft and unmanned aircraft systems; and (2)the provision of air navigation services to unmanned aircraft and unmanned aircraft systems.
 (b)ConsiderationsIn carrying out the study, the Comptroller General shall consider, at a minimum— (1)the recommendations of Task Group 3 of the Drone Advisory Committee chartered by the Federal Aviation Administration on August 31, 2016;
 (2)the total annual costs incurred by the Federal Aviation Administration for the regulation and safety oversight of activities related to unmanned aircraft;
 (3)the annual costs attributable to various types, classes, and categories of unmanned aircraft activities;
 (4)air traffic services provided to unmanned aircraft operating under instrument flight rules, excluding public aircraft;
 (5)the number of full-time Federal Aviation Administration employees dedicated to unmanned aircraft programs;
 (6)the use of privately operated UTM and other privately operated unmanned aircraft systems; (7)the projected growth of unmanned aircraft operations for various applications and the estimated need for regulation, oversight, and other services;
 (8)the number of small businesses involved in the various sectors of the unmanned aircraft industry and operating as primary users of unmanned aircraft; and
 (9)any best practices or policies utilized by jurisdictions outside the United States relating to partial or total recovery of regulation and safety oversight costs related to unmanned aircraft and other emergent technologies.
 (c)Report to CongressNot later than 180 days after initiating the study, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing recommendations on appropriate fee mechanisms to recover the costs of regulating and providing air navigation services to unmanned aircraft and unmanned aircraft systems.
					340.Update of FAA comprehensive plan
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation shall update the comprehensive plan developed pursuant to section 332 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) to develop a concept of operations for the integration of unmanned aircraft into the national airspace system.
 (b)ConsiderationsIn carrying out the update, the Secretary shall consider, at a minimum— (1)the potential use of UTM and other technologies to ensure the safe and lawful operation of unmanned aircraft in the national airspace system;
 (2)the appropriate roles, responsibilities, and authorities of government agencies and the private sector in identifying and reporting unlawful or harmful operations and operators of unmanned aircraft;
 (3)the use of models, threat assessments, probabilities, and other methods to distinguish between lawful and unlawful operations of unmanned aircraft; and
 (4)appropriate systems, training, intergovernmental processes, protocols, and procedures to mitigate risks and hazards posed by unlawful or harmful operations of unmanned aircraft systems.
 (c)ConsultationThe Secretary shall carry out the update in consultation with representatives of the aviation industry, Federal agencies that employ unmanned aircraft systems technology in the national airspace system, and the unmanned aircraft systems industry.
 (d)Program alignmentThe Secretary shall submit a report to the House Committee on Transportation and Infrastructure and the Senate Committee on Commerce, Science, and Transportation within 90 days after enactment of this Act that describes how each of the following programs will be executed or implemented in a systematic and timely manner to avoid duplication, leverage capabilities learned across programs, and support the safe integration of UAS into the national airspace:
 (1)Commercially-operated Low Altitude Authorization and Notification Capability. (2)The Unmanned Aircraft System Integration Pilot Program.
 (3)The Unmanned Traffic Management Pilot Program. 341.Cooperation related to certain counter-UAS technologyIn matters relating to the use of systems in the national airspace system intended to mitigate threats posed by errant or hostile unmanned aircraft system operations, the Secretary of Transportation shall consult with the Secretary of Defense to streamline deployment of such systems by drawing upon the expertise and experience of the Department of Defense in acquiring and operating such systems consistent with the safe and efficient operation of the national airspace system.
 342.DefinitionsSection 40102(a) of title 49, United States Code, is amended by adding at the end the following:  (48)counter-UAS system means a system or device capable of lawfully and safely disabling, disrupting, or seizing control of an unmanned aircraft or unmanned aircraft system.
 (49)public unmanned aircraft system means an unmanned aircraft system that meets the qualifications and conditions required for operation of a public aircraft.
 (50)small unmanned aircraft means an unmanned aircraft weighing less than 55 pounds, including everything that is on board or otherwise attached to the aircraft.
 (51)unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (52)unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.
 (53)UTM means an unmanned aircraft traffic management system or service.. 343.Special rules for model aircraft (a)In generalNotwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into Federal Aviation Administration plans and policies, including this subtitle, the Administrator of the Federal Aviation Administration may not promulgate any rule or regulation regarding a model aircraft or an aircraft being developed as a model aircraft, except for—
 (1)rules regarding the registration of certain model aircraft pursuant to section 44103; and (2)rules regarding unmanned aircraft that by design provide advanced flight capabilities enabling active, sustained, and controlled navigation of the aircraft beyond the visual line of sight of the operator, if—
 (A)the aircraft is flown strictly for hobby or recreational use; (B)the model aircraft operator is a current member of a community-based organization and whose aircraft is operated in accordance with the organization’s safety rules;
 (C)the aircraft is limited to not more than 55 pounds unless otherwise certified through a design, construction, inspection, flight test, and operational safety program administered by a community-based organization;
 (D)the aircraft is operated in a manner that does not interfere with and gives way to any manned aircraft;
 (E)the aircraft is not operated over or within the property of a fixed site facility that operates amusement rides available for use by the general public or the property extending 500 lateral feet beyond the perimeter of such facility unless the operation is authorized by the owner of the amusement facility; and
 (F)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (model aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)).
 (b)Automated instant authorizationWhen the FAA has developed and implemented an automated airspace authorization system for the airspace in which the operator wants to operate, the model aircraft operator shall use this system for authorization to controlled airspace unless flown—
 (1)at a permanent location agreed to by the Administrator; and (2)in accordance with a mutually agreed upon operating procedure established with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport).
 (d)Commercial operation for instructional or educational purposesA flight of an unmanned aircraft shall be treated as a flight of a model aircraft for purposes of subsection (a) (regardless of any compensation, reimbursement, or other consideration exchanged or incidental economic benefit gained in the course of planning, operating, or supervising the flight), if the flight is—
 (1)conducted for instructional or educational purposes; and (2)operated or supervised by a member of a community-based organization recognized pursuant to subsection (e).
 (e)Statutory constructionNothing in this section may be construed to limit the authority of the Administrator to pursue enforcement action against persons operating model aircraft who endanger the safety of the national airspace system.
 (f)Community-based organization definedIn this section, the term community-based organization means a nationwide membership-based association entity that— (1)is described in section 501(c)(3) of the Internal Revenue Code of 1986;
 (2)is exempt from tax under section 501(a) of the Internal Revenue Code of 1986; (3)the mission of which is demonstrably the furtherance of model aviation;
 (4)provides a comprehensive set of safety guidelines for all aspects of model aviation addressing the assembly and operation of model aircraft and that emphasize safe aeromodeling operations within the national airspace system and the protection and safety of individuals and property on the ground, and may provide a comprehensive set of safety rules and programming for the operation of unmanned aircraft that have the advanced flight capabilities enabling active, sustained, and controlled navigation of the aircraft beyond visual line of sight of the operator;
 (5)provides programming and support for any local charter organizations, affiliates, or clubs; and (6)provides assistance and support in the development and operation of locally designated model aircraft flying sites.
 (g)Recognition of community-based organizationsIn collaboration with aeromodelling stakeholders, the Administrator shall publish an advisory circular within 180 days of enactment that identifies the criteria and process required for recognition of nationwide community-based organizations. This recognition shall be in the form of a memorandum of agreement between the FAA and each community-based organization and does not require regulatory action to implement.
 (h)Effective dateExcept for rules to implement remote identification for unmanned aircraft that by design provide advanced flight capabilities enabling active, sustained, and controlled navigation of the aircraft beyond the visual line of sight of the operator and for rules regarding the registration of certain model aircraft pursuant to section 44103, this section shall become effective when the rule, referred to in section 532 of the FAA Reauthorization Act of 2018, regarding revisions to part 107 of title 14, Code of Federal Regulations, becomes final.
					344.Recreational UAS
 (a)In general Not later than 120 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue rules and regulations relating to small UAS flown for recreational or educational use, and that are not operated within all of the criteria outlined in the special rule for model aircraft in section 45505 of title 49, United States Code, or the requirements of part 107 of title 14, Code of Federal Regulations.
 (b)Regulatory authorityWhen issuing the rules and regulation pursuant to this section, the Administrator shall— (1)require the completion of an online or electronic educational tutorial that is focused on knowledge of the primary rules necessary for the safe operation of such UAS and whose completion time is of reasonable length and limited duration;
 (2)include provisions that enable the operation of such UAS by individuals under the age of 16 without a certificated pilot;
 (3)require UAS operators within Class B, C, D and E airspace to obtain authorization, as the Administrator may determine to be necessary within that airspace, but only after the Federal Aviation Administration has developed and implemented an automated airspace authorization system for the airspace in which the operator wants to operate; and
 (4)include provisions that provide specific operational rules for UAS operating in close proximity to airports in class G airspace.
 (c)Maintaining broad access to UAS technologyWhen issuing rules or regulations for the operation of UAS under this section, the Administrator shall not—
 (1)require the pilot or operator of the UAS to obtain or hold an airman certificate; (2)require a practical flight examination, medical examination, or the completion of a flight training program;
 (3)limit such UAS operations to pre-designated fixed locations or uncontrolled airspace; or (4)require airworthiness certification of any UAS operated pursuant to this section.
 (d)CollaborationThe Administrator shall carry out this section in collaboration with industry and community-based organizations.
					345.Unmanned aircraft systems integration pilot program
 (a)AuthorityThe Secretary of Transportation may establish a pilot program to enable enhanced drone operations as required in the October 25, 2017 Presidential Memorandum entitled Unmanned Aircraft Systems Integration Pilot Program and described in 82 Federal Register 50301.
 (b)ApplicationsThe Secretary shall accept applications from State, local, and Tribal governments, in partnership with unmanned aircraft system operators and other private-sector stakeholders, to test and evaluate the integration of civil and public UAS operations into the low-altitude national airspace system.
 (c)ObjectivesThe purpose of the pilot program is to accelerate existing UAS integration plans by working to solve technical, regulatory, and policy challenges, while enabling advanced UAS operations in select areas subject to ongoing safety oversight and cooperation between the Federal Government and applicable State, local, or Tribal jurisdictions, in order to—
 (1)accelerate the safe integration of UAS into the NAS by testing and validating new concepts of beyond visual line of sight operations in a controlled environment, focusing on detect and avoid technologies, command and control links, navigation, weather, and human factors;
 (2)address ongoing concerns regarding the potential security and safety risks associated with UAS operating in close proximity to human beings and critical infrastructure by ensuring that operators communicate more effectively with Federal, State, local, and Tribal law enforcement to enable law enforcement to determine if a UAS operation poses such a risk;
 (3)promote innovation in and development of the United States unmanned aviation industry, especially in sectors such as agriculture, emergency management, inspection, and transportation safety, in which there are significant public benefits to be gained from the deployment of UAS; and
 (4)identify the most effective models of balancing local and national interests in UAS integration. (d)Application submissionThe Secretary shall establish application requirements and require applicants to include the following information:
 (1)Identification of the airspace to be used, including shape files and altitudes. (2)Description of the types of planned operations.
 (3)Identification of stakeholder partners to test and evaluate planned operations. (4)Identification of available infrastructure to support planned operations.
 (5)Description of experience with UAS operations and regulations. (6)Description of existing UAS operator and any other stakeholder partnerships and experience.
 (7)Description of plans to address safety, security, competition, privacy concerns, and community outreach.
						(e)Reasonable time, manner, and place limitations
						(1)In general
 (A)RequestsThe Lead Applicant may request reasonable time, place and manner limitations on low-altitude UAS operations within its jurisdiction to facilitate the proposed development and testing of new and innovative UAS concepts of operations in addition to other selection criteria.
 (B)Self-implementing provisionsThe Secretary shall require jurisdictions to ensure that any time, place and manner limitations, including those adopted through means such as legislation or regulation, include self-implementing provisions that automatically terminate those restrictions upon the termination of the Memorandum of Agreement.
							(C)Monitoring and enforcement
 (i)In generalMonitoring and enforcement of any limitations enacted pursuant to this pilot project shall be the responsibility of the jurisdiction.
 (ii)Savings provisionNothing in clause (i) may be construed to prevent the Secretary from enforcing Federal law. (2)ExamplesExamples of reasonable time, manner, and place limitations may include—
 (A)prohibiting flight during specified morning and evening rush hours or only permitting flight during specified hours such as daylight hours, sufficient to ensure reasonable airspace access;
 (B)establishing designated take-off and landing zones, limiting operations over moving locations or fixed site public road and parks, sidewalks or private property based on zoning density, or other land use considerations;
 (C)requiring notice to public safety or zoning or land use authorities before operating; (D)limiting UAS operations within designated altitudes within airspace over the jurisdiction;
 (E)specifying maximum speed of flight over specified areas; (F)prohibiting operations in connection with community or sporting events that do not remain in one place (for example, parades and running events); and
 (G)mandating equipage. (f)Selection criteriaIn making determinations, the Secretary shall evaluate whether applications meet or exceed the following criteria:
 (1)Overall economic, geographic, and climatic diversity of the selected jurisdictions. (2)Overall diversity of the proposed models of government involvement.
 (3)Overall diversity of the UAS operations to be conducted. (4)The location of critical infrastructure.
 (5)The involvement of commercial entities in the proposal and their ability to advance objectives that may serve the public interest as a result of further integration of UAS into the NAS.
 (6)The involvement of affected communities in, and their support for, participating in the pilot program.
 (7)The commitment of the governments and UAS operators involved in the proposal to comply with requirements related to national defense, homeland security, and public safety and to address competition, privacy, and civil liberties concerns.
 (8)The commitment of the governments and UAS operators involved in the proposal to achieve the following policy objectives:
 (A)Promoting innovation and economic development. (B)Enhancing transportation safety.
 (C)Enhancing workplace safety. (D)Improving emergency response and search and rescue functions.
 (E)Using radio spectrum efficiently and competitively. (g)ImplementationThe Secretary shall use the data collected and experience gained over the course of this pilot program to—
 (1)identify and resolve technical challenges to UAS integration; (2)address airspace use to safely and efficiently integrate all aircraft;
 (3)inform operational standards and procedures to improve safety (for example, detect and avoid capabilities, navigation and altitude performance, and command and control link);
 (4)inform FAA standards that reduce the need for waivers (for example, for operations over human beings, night operations, and beyond visual line of sight); and
 (5)address competing interests regarding UAS operational expansion, safety, security, roles and responsibilities of non-Federal Government entities, and privacy issues.
 (h)DefinitionsIn this section: (1)The term Lead Applicant means an eligible State, local or Tribal government that has submitted a timely application.
 (2)The term NAS means the low-altitude national airspace system. (3)The term UAS means unmanned aircraft system.
						346.Enforcement
 (a)UAS safety enforcementThe Administrator of the Federal Aviation Administration shall establish a program to utilize available remote detection and identification technologies for safety oversight, including enforcement actions against operators of unmanned aircraft systems that are not in compliance with applicable Federal aviation laws, including regulations.
 (b)ReportingAs part of the program, the Administrator shall establish and publicize a mechanism for the public and Federal, State, and local law enforcement to report suspected operation of unmanned aircraft in violation of applicable Federal laws and regulations.
 (c)Report to CongressNot later than 1 year after the date of enactment of the FAA Reauthorization Act of 2018, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report on the following:
 (1)The number of unauthorized unmanned aircraft operations detected in restricted airspace, including in and around airports, together with a description of such operations.
 (2)The number of enforcement cases brought by the Federal Aviation Administration or other Federal agencies for unauthorized operation of unmanned aircraft detected through the program, together with a description of such cases.
 (3)Recommendations for safety and operational standards for unmanned aircraft detection and mitigation systems.
 (4)Recommendations for any legislative or regulatory changes related to mitigation or detection or identification of unmanned aircraft systems.
						347.Actively tethered public UAS
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue such regulations as are necessary to authorize the use of certain actively tethered public unmanned aircraft system by government public safety agencies without any requirement to obtain a certificate of waiver, certificate of authorization, or other approval by the Federal Aviation Administration.
 (b)RequirementsThe regulations issued pursuant to subsection (a) shall establish risk-based operational conditions for operation of actively tethered public unmanned aircraft systems by government public safety agencies that recognize and accommodate the unique operational circumstances of such systems, including the requirements that the aircraft component may only be operated—
 (1)within the line of sight of the operator; (2)less than 200 feet above the ground;
 (3)within class G airspace; and (4)at least 5 statute miles from the geographic center of a tower-controller airport or airport denoted on a current aeronautical chart published by the Federal Aviation Administration, except that an actively tethered public unmanned aircraft system may be operated closer than 5 statute miles to the airport if—
 (A)the operator of the actively tethered public unmanned aircraft system provides prior notice to the airport operator and receives, for a tower-controlled airport, prior approval from the air traffic control facilitate located at the airport; or
 (B)the exigent circumstances of an emergency prevent the giving of notice contemplated by clause (i) and the actively tethered public unmanned aircraft system is operated outside the flight path of any manned aircraft.
 (c)Definition of actively tethered public unmanned aircraft systemThe term actively tethered public unmanned aircraft system means public unmanned aircraft system in which the unmanned aircraft component— (1)weighs 4.4 pounds or less, including payload;
 (2)is physically attached to a ground station with a taut, appropriately load-rated tether that provides continuous power to the unmanned aircraft; and
 (3)is capable of being controlled and retrieved by such ground station through physical manipulation of the tether.
						348.Report on possible unmanned aircraft systems operation on spectrum allocated for aviation use
 (a)In generalNot later than 180 days after the date of enactment of this Act, and after consultation with relevant stakeholders, the Federal Aviation Administration, the National Telecommunications and Information Administration, and the Federal Communications Commission, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives a report—
 (1)on whether unmanned aircraft systems operations should be permitted on spectrum designated for aviation use, on an unlicensed, shared, or exclusive basis, for operations within the UTM system or outside of such a system;
 (2)that addresses any technological, statutory, regulatory, and operational barriers to the use of such spectrum for unmanned aircraft systems operations; and
 (3)that, if it is determined that spectrum designated for aviation use is not suitable for operations by unmanned aircraft systems, includes recommendations of other spectrum frequencies that may be appropriate for such operations.
 (b)DefinitionsIn this section: (1)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.
 (2)UTMThe term UTM means an unmanned aircraft traffic management system or service. 349.U.S. Counter-UAS system review of interagency coordination processes (a)In generalNot later than 60 days after that date of enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with government agencies currently authorized to operate Counter-Unmanned Aircraft System (C-UAS) systems within the United States (including the territories and possessions of the United States), shall initiate a review of the following:
 (1)The process the Administration is utilizing for interagency coordination of C-UAS activity pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States).
 (2)The standards the Administration is utilizing for operation of a C-UAS systems pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States), including whether the following criteria are being taken into consideration in the development of the standards:
 (A)Safety of the national airspace. (B)Protecting individuals and property on the ground.
 (C)Non-interference with avionics of manned aircraft, and unmanned aircraft, operating legally in the national airspace.
 (D)Non-interference with air traffic control systems. (E)Consistent procedures in the operation of C-UAS systems to the maximum extent practicable.
 (F)Adequate coordination procedures and protocols with the Federal Aviation Administration during the operation of C-UAS systems.
 (G)Adequate training for personnel operating C-UAS systems. (H)Assessment of the efficiency and effectiveness of the coordination and review processes to ensure national airspace safety while minimizing bureaucracy.
 (I)Such other matters the Administrator deems necessary for the safe and lawful operation of C-UAS systems.
 (b)ReportNot later than 180 days after the date upon which the review in subsection (a) is initiated, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Armed Services of the House of Representatives, and the Committee on Commerce, Science, and Transportation in the Senate, and the Committee on Armed Services of the Senate, a report on the Administration’s activities related to C-UAS systems, including—
 (1)any coordination with Federal agencies and States, subdivisions and States, political authorities of at least 2 States that operate C-UAS systems; and
 (2)an assessment of the standards being utilized for the operation of a counter-UAS systems within the United States (including the territories and possessions of the United States).
						IVAir Service Improvements
			AAirline Customer Service Improvements
 401.Reliable air service in American SamoaSection 40109(g) of title 49, United States Code, is amended— (1)in paragraph (2) by striking subparagraph (C) and inserting the following:
						
 (C)review the exemption at least every 30 days (or, in the case of an exemption that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a, at least every 180 days) to ensure that the unusual circumstances that established the need for the exemption still exist.; and
 (2)by striking paragraph (3) and inserting the following:  (3)Renewal of exemptions (A)In generalExcept as provided in subparagraph (B), the Secretary may renew an exemption (including renewals) under this subsection for not more than 30 days.
 (B)ExceptionThe Secretary may renew an exemption (including renewals) under this subsection that is necessary to provide and sustain air transportation in American Samoa between the islands of Tutuila and Manu’a for not more than 180 days.
 (4)Continuation of exemptionsAn exemption granted by the Secretary under this subsection may continue for not more than 5 days after the unusual circumstances that established the need for the exemption cease..
					402.Cell phone voice communication ban
 (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
						
							41725.Prohibition on certain cell phone voice communications
 (a)ProhibitionThe Secretary of Transportation shall issue regulations— (1)to prohibit an individual on an aircraft from engaging in voice communications using a mobile communications device during a flight of that aircraft in scheduled passenger interstate or intrastate air transportation; and
 (2)that exempt from the prohibition described in paragraph (1) any— (A)member of the flight crew on duty on an aircraft;
 (B)flight attendant on duty on an aircraft; and (C)Federal law enforcement officer acting in an official capacity.
 (b)DefinitionsIn this section, the following definitions apply: (1)FlightThe term flight means, with respect to an aircraft, the period beginning when the aircraft takes off and ending when the aircraft lands.
									(2)Mobile communications device
 (A)In generalThe term mobile communications device means any portable wireless telecommunications equipment utilized for the transmission or reception of voice data.
 (B)LimitationThe term mobile communications device does not include a phone installed on an aircraft.. (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
						
							
								41725. Prohibition on certain cell phone voice communications..
 403.Advisory committee for aviation consumer protectionSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended—
 (1)in subsection (b)— (A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
 (B)by inserting after paragraph (2) the following:  (3)independent distributors of travel;;
 (2)in subsection (g) by striking first 2 calendar years and inserting first 6 calendar years; and (3)in subsection (h) by striking 2018 and inserting 2023.
 404.Improved notification of insecticide useSection 42303(b) of title 49, United States Code, is amended to read as follows:  (b)Required disclosuresAn air carrier, foreign air carrier, or ticket agent selling, in the United States, a ticket for a flight in foreign air transportation to a country listed on the internet website established under subsection (a) shall—
 (1)disclose, on its own internet website or through other means, that the destination country may require the air carrier or foreign air carrier to treat an aircraft passenger cabin with insecticides prior to the flight or to apply an aerosol insecticide in an aircraft cabin used for such a flight when the cabin is occupied with passengers; and
 (2)refer the purchaser of the ticket to the internet website established under subsection (a) for additional information..
				405.Advertisements and disclosure of fees for passenger air transportation
					(a)Full fare advertising
 (1)In generalSection 41712 of title 49, United States Code, is amended by adding at the end the following:  (d)Full fare advertising (1)In generalIt shall not be an unfair or deceptive practice under subsection (a) for a covered entity to state in an advertisement or solicitation for passenger air transportation the base airfare for the air transportation if the covered entity clearly and separately discloses—
 (A)the government-imposed fees and taxes associated with the air transportation; and (B)the total cost of the air transportation.
										(2)Form of disclosure
 (A)In generalFor purposes of paragraph (1), the information described in paragraphs (1)(A) and (1)(B) shall be disclosed in the advertisement or solicitation in a manner that clearly presents the information to the consumer.
 (B)Internet advertisements and solicitationsFor purposes of paragraph (1), with respect to an advertisement or solicitation for passenger air transportation that appears on an internet website or a mobile application, the information described in paragraphs (1)(A) and (1)(B) may be disclosed through a link or pop-up, as such terms may be defined by the Secretary, that displays the information in a manner that is easily accessible and viewable by the consumer.
 (3)DefinitionsIn this subsection, the following definitions apply: (A)Base airfareThe term base airfare means the cost of passenger air transportation, excluding government-imposed fees and taxes.
 (B)Covered entityThe term covered entity means an air carrier, including an indirect air carrier, foreign air carrier, ticket agent, or other person offering to sell tickets for passenger air transportation or a tour or tour component that must be purchased with air transportation..
 (2)Limitation on statutory constructionNothing in the amendment made by paragraph (1) may be construed to affect any obligation of a person that sells air transportation to disclose the total cost of the air transportation, including government-imposed fees and taxes, prior to purchase of the air transportation.
 (3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to carry out the amendment made by paragraph (1).
 (4)Effective dateThis subsection, and the amendments made by this subsection, shall take effect on the earlier of— (A)the effective date of regulations issued under paragraph (3); and
 (B)the date that is 180 days after the date of enactment of this Act. (b)Disclosure of feesSection 41712 of title 49, United States Code, as amended by this section, is further amended by adding at the end the following:
						
							(e)Disclosure of fees
 (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any air carrier, foreign air carrier, or ticket agent to fail to include, in an internet fare quotation for a specific itinerary in air transportation selected by a consumer—
 (A)a clear and prominent statement that additional fees for checked baggage and carry-on baggage may apply; and
 (B)a prominent link that connects directly to a list of all such fees. (2)Savings provisionNothing in this subsection may be construed to derogate or limit any responsibilities of an air carrier, foreign air carrier, or ticket agent under section 399.85 of title 14, Code of Federal Regulations, or any successor provision..
 406.Involuntarily bumping passengers after aircraft boardedSection 41712 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						(f)Involuntarily denied boarding after aircraft boarded
 (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for an air carrier or foreign air carrier subject to part 250 of title 14, Code of Federal Regulations, to involuntarily deplane a revenue passenger onboard an aircraft, if the revenue passenger—
 (A)is traveling on a confirmed reservation; and (B)checked-in for the relevant flight prior to the check-in deadline.
 (2)Savings provisionNothing in this subsection may be construed to limit the authority of an air carrier, foreign air carrier, or airman to remove a passenger in accordance with—
 (A)section 91.3, 121.533(d), or 121.580 of title 14, Code of Federal Regulations, or any successor provision; or
 (B)any other applicable Federal, State, or local law.. 407.Availability of consumer rights informationSection 42302(b) of title 49, United States Code, is amended—
 (1)in the matter preceding paragraph (1) by striking on the and inserting in a prominent place on the homepage of the primary; (2)in paragraph (2) by striking and at the end;
 (3)in paragraph (3) by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
						
 (4)the air carrier’s customer service plan.. 408.Consumer complaints hotlineSection 42302 of title 49, United States Code, is amended by adding at the end the following:
					
 (d)Use of new technologiesThe Secretary shall periodically evaluate the benefits of using mobile phone applications or other widely used technologies to provide new means for air passengers to communicate complaints in addition to the telephone number established under subsection (a) and shall provide such new means as the Secretary determines appropriate..
				409.Widespread disruptions
 (a)In generalChapter 423 of title 49, United States Code, is amended by adding at the end the following:  42304.Widespread disruptions (a)General requirementsIn the event of a widespread disruption, a covered air carrier shall immediately publish, via a prominent link on the air carrier’s public internet website, a clear statement indicating whether, with respect to a passenger of the air carrier whose travel is interrupted as a result of the widespread disruption, the air carrier will—
 (1)provide for hotel accommodations; (2)arrange for ground transportation;
 (3)provide meal vouchers; (4)arrange for air transportation on another air carrier or foreign air carrier to the passenger’s destination; and
 (5)provide for sleeping facilities inside the airport terminal. (b)DefinitionsIn this section, the following definitions apply:
 (1)Widespread disruptionThe term widespread disruption means, with respect to a covered air carrier, the interruption of all or the overwhelming majority of the air carrier’s systemwide flight operations, including flight delays and cancellations, as the result of the failure of 1 or more computer systems or computer networks of the air carrier.
 (2)Covered air carrierThe term covered air carrier means an air carrier that provides scheduled passenger air transportation by operating an aircraft that as originally designed has a passenger capacity of 30 or more seats.
 (c)Savings provisionNothing in this section may be construed to modify, abridge, or repeal any obligation of an air carrier under section 42301..
 (b)Conforming amendmentThe analysis for chapter 423 of title 49, United States Code, is amended by adding at the end the following:
						
							
								42304. Widespread disruptions..
 410.Involuntarily denied boarding compensationNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to revise part 250 of title 14, Code of Federal Regulations, to clarify that—
 (1)there is not a maximum level of compensation an air carrier or foreign air carrier may pay to a passenger who is involuntarily denied boarding as the result of an oversold flight;
 (2)the compensation levels set forth in that part are the minimum levels of compensation an air carrier or foreign air carrier must pay to a passenger who is involuntarily denied boarding as the result of an oversold flight; and
 (3)an air carrier or foreign air carrier must proactively offer to pay compensation to a passenger who is voluntarily or involuntarily denied boarding on an oversold flight, rather than waiting until the passenger requests the compensation.
					411.Consumer information on actual flight times
 (a)StudyThe Secretary of Transportation shall conduct a study on the feasibility and advisability of modifying regulations contained in section 234.11 of title 14, Code of Federal Regulations, to ensure that—
 (1)a reporting carrier (including its contractors), during the course of a reservation or ticketing discussion or other inquiry, discloses to a consumer upon reasonable request the projected period between the actual wheels-off and wheels-on times for a reportable flight; and
 (2)a reporting carrier displays, on the public internet website of the carrier, information on the actual wheels-off and wheels-on times during the most recent calendar month for a reportable flight.
 (b)DefinitionsIn this section, the terms reporting carrier and reportable flight have the meanings given those terms in section 234.2 of title 14, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
					412.Advisory committee for transparency in air ambulance industry
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advisory committee to make recommendations for a rulemaking—
 (1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and
 (2)to provide other consumer protections for customers of air ambulance operators. (b)Composition of the advisory committeeThe advisory committee shall be composed of the following members:
 (1)The Secretary of Transportation. (2)One representative, to be appointed by the Secretary, of each of the following:
 (A)Each relevant Federal agency, as determined by the Secretary. (B)State insurance regulators.
 (C)Health insurance providers. (D)Consumer groups.
 (3)Three representatives, to be appointed by the Secretary, to represent the various segments of the air ambulance industry.
 (c)RecommendationsThe advisory committee shall make recommendations with respect to each of the following: (1)Cost-allocation methodologies needed to ensure that charges for air transportation services are separated from charges for non-air transportation services.
 (2)Cost- or price-allocation methodologies to prevent commingling of charges for air transportation services and charges for non-air transportation services in bills and invoices.
 (3)Formats for bills and invoices to ensure that customers and State insurance regulators can clearly distinguish between charges for air transportation services and charges for non-air transportation services.
 (4)Data or industry references related to aircraft operating costs to be used in determining the proper allocation of charges for air transportation services and charges for non-air transportation services.
 (5)Guidance materials to instruct States, political subdivisions of States, and political authorities of 2 or more States on referring to the Secretary allegations of unfair or deceptive practices or unfair methods of competition by air ambulance operators.
 (6)Protections for customers of air ambulance operators, after consideration of the circumstances in which the services of air ambulance operators are used.
 (7)Protections of proprietary cost data from inappropriate public disclosure. (8)Such other matters as the Secretary determines necessary or appropriate.
 (d)ReportNot later than 180 days after the date of the first meeting of the advisory committee, the advisory committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the recommendations made under subsection (c).
 (e)RulemakingNot later than 180 days after the date of receipt of the report under subsection (d), the Secretary shall consider the recommendations of the advisory committee and issue a final rule—
 (1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and
 (2)to provide other consumer protections for customers of air ambulance operators. (f)DefinitionsIn this section, the following definitions apply:
 (1)Air ambulance operatorThe term air ambulance operator means an air carrier operating pursuant to part 135 of title 14, Code of Federal Regulations, that provides medical, ambulance, or related services.
 (2)Non-air transportation servicesThe term non-air transportation services means those services provided by air ambulance operators but not other air carriers operating pursuant to part 135 of title 14, Code of Federal Regulations.
 (g)TerminationThe advisory committee shall terminate on the date of submission of the report under subsection (d).
 (h)Nature of air ambulance servicesThe non-air transportation services of air ambulance operators and prices thereof are neither services nor prices of an air carrier for purposes of section 41713 of title 49, United States Code.
					413.Air ambulance complaints
 (a)Consumer complaintsSection 42302 of title 49, United States Code, is amended— (1)in subsection (a) by inserting (including transportation by air ambulance) after air transportation;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by inserting , and an air ambulance operator, after passenger seats; and (ii)by inserting or operator after Internet Web site of the carrier; and
 (B)in paragraph (2) by inserting or operator after mailing address of the air carrier; and (3)by striking subsection (c) and inserting the following:
							
								(c)Notice to passengers on boarding or billing documentation
 (1)Air carriers and foreign air carriersAn air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats shall include the hotline telephone number established under subsection (a) on—
 (A)prominently displayed signs of the carrier at the airport ticket counters in the United States where the air carrier operates; and
 (B)any electronic confirmation of the purchase of a passenger ticket for air transportation issued by the air carrier.
 (2)Air ambulance operatorsAn air ambulance operator shall include the hotline telephone number established under subsection (a) on any invoice, bill, or other communication provided to a passenger or customer of the operator..
 (b)Unfair and deceptive practices and unfair methods of competitionSection 41712(a) of title 49, United States Code, is amended— (1)by inserting air ambulance customer, after foreign air carrier, the first place it appears; and
 (2)by adding at the end the following: In this subsection, the term air carrier includes an air ambulance operator and the term air transportation includes any transportation provided by an air ambulance.. 414.Passenger rights (a)GuidelinesNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall require each air carrier to submit for approval a 1-page document that accurately describes the rights of passengers in air transportation, including guidelines for the following:
 (1)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight delays of various lengths.
 (2)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight diversions. (3)Compensation (regarding rebooking options, refunds, meals, and lodging) for flight cancellations.
 (4)Compensation for mishandled baggage, including delayed, damaged, pilfered, or lost baggage. (5)Voluntary relinquishment of a ticketed seat due to overbooking or priority of other passengers.
 (6)Involuntary denial of boarding and forced removal for whatever reason, including for safety and security reasons.
 (b)Approval of guidelinesNot later than 90 days after each air carrier submits its guidelines for approval to the Secretary under subsection (a), the air carrier shall make available such 1-page document on its website.
 415.Enhanced training of flight attendantsSection 44734(a) of title 49, United States Code, is amended— (1)in paragraph (3) by striking and at the end;
 (2)in paragraph (4) by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (5)dealing with allegations of sexual misconduct.. 416.Addressing sexual misconduct on flights (a)Establishment of working groupThe Secretary of Transportation shall establish a sexual misconduct incident working group composed of aviation industry stakeholders, relevant Federal agencies, national organizations that specialize in providing services to victims of sexual misconduct, labor organizations that represent relevant aviation employees, and State and local law enforcement agencies.
 (b)Purpose of working groupThe purpose of the working group shall be to develop best practices for— (1)addressing sexual misconduct on flights;
 (2)airline employee training; and (3)protocols for law enforcement notification.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the working group shall submit a report describing the best practices developed pursuant to subsection (b) to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)SunsetThe working group established pursuant to subsection (a) shall terminate 60 days after the submission of the report pursuant to subsection (c).
					417.Overbooking policies of air carriers
 (a)StudyThe Secretary of Transportation shall conduct a study on the overbooking policies of air carriers and how the policies impact the United States economy.
 (b)ContentsIn conducting the study, the Secretary shall assess the effects of the overbooking policies on increasing or decreasing the costs of passenger air transportation.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study.
					418.Training policies regarding racial, ethnic, and religious nondiscrimination
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing—
 (1)each air carrier’s training policy for its employees and contractors regarding racial, ethnic, and religious nondiscrimination; and
 (2)how frequently an air carrier is required to train new employees and contractors because of turnover in positions that require such training.
 (b)Best practicesAfter the date the report is submitted under subsection (1), the Secretary of Transportation shall develop and disseminate to air carriers best practices nevessary to improve the training policies described in subsection (a), based on the findings of the report and in consultation with—
 (1)passengers of diverse racial, ethnic, and religious backgrounds; (2)national organizations that represent impacted communities;
 (3)air carrier; (4)airport operators; and
 (5)contract service providers. 419.Aviation consumer advocate and complaint resolution improvement (a)In generalThe Secretary of Transportation shall review aviation consumer complaints received that allege a violation of law and, as appropriate, pursue enforcement or corrective actions that would be in the public interest.
 (b)ConsiderationsIn considering which cases to pursue for enforcement or corrective action under subsection (a), the Secretary shall consider—
 (1)the requirements of the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080); (2)unfair and deceptive practices by air carriers, foreign air carriers, and ticket agents;
 (3)the terms and conditions agreed to between passengers and air carriers, foreign air carriers, or ticket agents;
 (4)aviation consumer protection and tarmac delay contingency planning requirements for both airports and airlines; and
 (5)any other applicable law. (c)Aviation consumer advocate (1)In generalWithin the Aviation Consumer Protection Division of the Department of Transportation, there shall be established the position of Aviation Consumer Advocate.
 (2)FunctionsThe Aviation Consumer Advocate shall— (A)assist consumers in resolving carrier service complaints filed with the Aviation Consumer Protection Division;
 (B)evaluate the resolution by the Department of Transportation of carrier service complaints; (C)identify and recommend actions the Department can take to improve the enforcement of aviation consumer protection rules and resolution of carrier service complaints; and
 (D)identify and recommend regulations and policies that can be amended to more effectively resolve carrier service complaints.
 (d)Annual reportsThe Secretary, acting through the Aviation Consumer Advocate, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual report summarizing the following:
 (1)The total number of annual complaints received by the Secretary, including the number of complaints by the name of each air carrier and foreign air carrier.
 (2)The total number of annual complaints by category of complaint. (3)The number of complaints referred in the preceding year for enforcement or correction action by the Secretary.
 (4)Any recommendations under subparagraphs (C) and (D) of subsection (c)(2). (5)Such other data as the Aviation Consumer Advocate considers appropriate.
						BAviation Consumers With Disabilities
 441.Select subcommitteeSection 411 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note), as amended by this Act, is further amended—
 (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and (2)by inserting after subsection (f) the following:
						
							(g)Select subcommittee for aviation consumers with disabilities
 (1)In generalThe Secretary shall establish a select subcommittee of the advisory committee to advise the Secretary and the advisory committee on issues related to the air travel needs of passengers with disabilities.
 (2)DutiesThe select subcommittee shall— (A)identify the disability-related access barriers encountered by passengers with disabilities;
 (B)determine the extent to which the programs and activities of the Department of Transportation are addressing the barriers identified under subparagraph (A);
 (C)recommend consumer protection improvements related to the air travel experience of passengers with disabilities;
 (D)advise the Secretary with regard to the implementation of section 41705 of title 49, United States Code; and
 (E)conduct such other activities as the Secretary considers necessary to carry out this subsection. (3)Membership (A)CompositionThe select subcommittee shall be composed of members appointed by the Secretary, including at least 1 individual representing each of the following:
 (i)National disability organizations. (ii)Air carriers and foreign air carriers with flights in air transportation.
 (iii)Airport operators. (iv)Contractor service providers.
 (B)InclusionA member of the select subcommittee may also be a member of the advisory committee. (4)Reports (A)In generalNot later than 1 year after the date of establishment of the select subcommittee, the select subcommittee shall submit to the advisory committee and the Secretary a report on the air travel needs of passengers with disabilities that includes—
 (i)an assessment of existing disability-related access barriers and any emerging disability-related access barriers that will likely be an issue in the next 5 years;
 (ii)an evaluation of the extent to which the programs and activities of the Department of Transportation are eliminating disability-related access barriers;
 (iii)a description of consumer protection improvements related to the air travel experience of passengers with disabilities; and
 (iv)any recommendations for legislation, regulations, or other actions that the select subcommittee considers appropriate.
 (B)Report to CongressNot later than 60 days after the date on which the Secretary receives the report under subparagraph (A), the Secretary shall submit to Congress a copy of the report, including any additional findings or recommendations that the Secretary considers appropriate.
 (5)ChairpersonThe Secretary shall designate, from among the individuals appointed under paragraph (3), an individual to serve as chairperson of the select subcommittee.
 (6)Vacancies and travel expensesSubsections (c) and (d) shall apply to the select subcommittee. (7)TerminationThe select subcommittee established under this subsection shall terminate upon submission of the report required under paragraph (4)(A)..
					442.Aviation consumers with disabilities study
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study that includes—
 (1)a review of airport accessibility best practices for individuals with disabilities, including best practices that improve infrastructure facilities and communications methods, including those related to wayfinding, amenities, and passenger care;
 (2)a review of air carrier and airport training policies related to section 41705 of title 49, United States Code;
 (3)a review of air carrier training policies related to properly assisting passengers with disabilities; and
 (4)a review of accessibility best practices that exceed those recommended under Public Law 90–480 (popularly known as the Architectural Barriers Act of 1968; 42 U.S.C. 4151 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Air Carrier Access Act of 1986 (Public Law 99–435; 100 Stat. 1080 et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the study, including findings and recommendations.
					443.Feasibility study on in-cabin wheelchair restraint systems
 (a)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Architectural and Transportation Barriers Compliance Board, aircraft manufacturers, and air carriers, shall conduct a study to determine—
 (1)the feasibility of in-cabin wheelchair restraint systems; and (2)if feasible, the ways in which individuals with significant disabilities using wheelchairs, including power wheelchairs, can be accommodated with in-cabin wheelchair restraint systems.
 (b)ReportNot later than 1 year after the initiation of the study under subsection (a), the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study.
					444.Airline Passengers With Disabilities Bill of Rights
 (a)In generalChapter 423 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							42305.Airline Passengers With Disabilities Bill of Rights
 (a)In generalThe Secretary of Transportation shall develop a document, to be known as the Airline Passengers With Disabilities Bill of Rights, that describes in plain language— (1)the basic responsibilities of covered carriers, including their employees and contractors, under section 41705; and
 (2)the protections of air passengers with disabilities under section 41705. (b)ContentIn developing the Bill of Rights, the Secretary shall include, at a minimum, plain language descriptions of responsibilities and protections provided in law related to—
 (1)the right of passengers with disabilities to be treated with dignity and respect; (2)the right of passengers with disabilities to receive timely assistance, if requested, from properly trained personnel of covered carriers and their contractors;
 (3)the right of passengers with disabilities to travel with and stow wheelchairs, mobility aids, and other assistive devices, including necessary medications and medical supplies;
 (4)the right of passengers with disabilities to receive seating accommodations, if requested, to accommodate a disability;
 (5)the right of passengers with disabilities to speak with a complaint resolution officer or to file a complaint with a covered carrier or the Department of Transportation; and
 (6)the right of passengers with disabilities to communications in an accessible format as required under Federal regulations.
 (c)Rule of constructionThe development of the Bill of Rights may not be construed as expanding or restricting the rights available to passengers with disabilities on the day before the date of enactment of this section pursuant to any statute or regulation.
 (d)ConsultationsIn developing the Bill of Rights, the Secretary shall consult with appropriate stakeholders, including disability organizations and covered carriers.
 (e)DisplayEach covered carrier shall include the Bill of Rights— (1)on a publicly available internet website of the covered carrier; and
 (2)in any pre-flight notification or communication provided to a passenger who alerts the covered carrier in advance of the need for accommodations relating to a disability.
 (f)TrainingCovered carriers shall submit to the Secretary plans to ensure that their employees and contractors receive training on the responsibilities and protections described in the Bill of Rights. The Secretary shall review such plans to ensure the plans address the matters described in subsection (b).
 (g)DefinitionsIn this section, the following definitions apply: (1)Bill of RightsThe term Bill of Rights means the Airline Passengers With Disabilities Bill of Rights developed under subsection (a).
 (2)Covered carrierThe term covered carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102(a).. (b)Clerical amendmentThe analysis for chapter 423 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
							
								42305. Airline Passengers With Disabilities Bill of Rights..
 445.Civil penalties relating to harm to passengers with disabilitiesSection 46301(a) of title 49, United States Code, is further amended by adding at the end the following:
					
						(7)Penalties relating to harm to passengers with disabilities
 (A)Penalty for bodily harm or damage to wheelchair or other mobility aidThe amount of a civil penalty assessed under this section for a violation of section 41705 may be increased above the otherwise applicable maximum amount under this section to an amount not to exceed 3 times the maximum civil penalty otherwise allowed if the violation involves—
 (i)injury to a passenger with a disability; or (ii)damage to the passenger’s wheelchair or other mobility aid.
 (B)Separate offencesNotwithstanding paragraph (2), a separate violation of section 41705 occurs for each act of discrimination prohibited by that section..
				446.Harmonization of service animal standards
 (a)RulemakingThe Secretary of Transportation shall conduct a rulemaking proceeding— (1)to define the term service animal for purposes of air transportation; and
 (2)to develop minimum standards for what is required for service and emotional support animals carried in aircraft cabins.
 (b)ConsiderationsIn conducting the rulemaking under subsection (a), the Secretary shall consider, at a minimum— (1)whether to align the definition of service animal with the definition of that term in regulations of the Department of Justice implementing the Americans with Disabilities Act of 1990 (Public Law 101–336);
 (2)reasonable measures to ensure pets are not claimed as service animals, such as— (A)whether to require photo identification for a service animal identifying the type of animal, the breed of animal, and the service the animal provides to the passenger;
 (B)whether to require documentation indicating whether or not a service animal was trained by the owner or an approved training organization;
 (C)whether to require, from a licensed physician, documentation indicating the mitigating task or tasks a service animal provides to its owner; and
 (D)whether to allow a passenger to be accompanied by more than 1 service animal; (3)reasonable measures to ensure the safety of all passengers, such as—
 (A)whether to require health and vaccination records for a service animal; and (B)whether to require third-party proof of behavioral training for a service animal;
 (4)the impact additional requirements on service animals could have on access to air transportation for passengers with disabilities; and
 (5)if impacts on access to air transportation for passengers with disabilities are found, ways to eliminate or mitigate those impacts.
 (c)Final ruleNot later than 18 months after the date of enactment of this Act, the Secretary shall issue a final rule pursuant to the rulemaking conducted under this section.
					447.Regulations ensuring assistance for individuals with disabilities in air transportation
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)review, and if necessary revise, applicable regulations to ensure that individuals with disabilities who request assistance while traveling in air transportation receive dignified, timely, and effective assistance at airports and on aircraft from trained personnel; and
 (2)review, and if necessary revise, applicable regulations related to air carrier training programs for air carrier personnel, including contractors, who provide physical assistance to passengers with disabilities to ensure that training under such programs—
 (A)occurs on an appropriate schedule for all new and continuing personnel charged with providing physical assistance; and
 (B)includes, as appropriate, instruction by personnel, with hands-on training for employees who physically lift or otherwise physically assist passengers with disabilities, including the use of relevant equipment.
 (b)Types of assistanceThe assistance referred to subsection (a)(1) may include requests for assistance in boarding or deplaning an aircraft, requests for assistance in connecting between flights, and other similar or related requests, as appropriate.
 (c)Air carrier definedIn this section, the term air carrier means an air carrier or foreign air carrier (as those terms are defined in section 40102(a) of title 49, United States Code).
					CSmall Community Air Service
 451.Essential air service authorizationSection 41742(a)(2) of title 49, United States Code, is amended by striking $150,000,000 for fiscal year 2011 and all that follows before to carry out and inserting $155,000,000 for fiscal year 2018, $158,000,000 for fiscal year 2019, $161,000,000 for fiscal year 2020, $165,000,000 for fiscal year 2021, $168,000,000 for fiscal year 2022, and $172,000,000 for fiscal year 2023.
 452.Extension of final order establishing mileage adjustment eligibilitySection 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking 2018 and inserting 2023.
				453.Study on essential air service reform
					(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study on the effects of section 6 of the Airport and Airway Extension Act of 2011, Part IV (Public Law 112–27), section 421 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), and other relevant Federal laws enacted after 2010, including the amendments made by those laws, on the Essential Air Service program.
 (2)ScopeIn conducting the study under paragraph (1), the Comptroller General shall analyze, at a minimum— (A)the impact of each relevant Federal law, including the amendments made by each law, on the Essential Air Service program;
 (B)what actions communities and air carriers have taken to reduce ticket prices or increase enplanements as a result of each law;
 (C)the issuance of waivers by the Secretary under section 41731(e) of title 49, United States Code; (D)whether budgetary savings resulted from each law; and
 (E)options for further reform of the Essential Air Service program. (b)Required analysis on communitiesIn carrying out subsection (a)(2)(E) the Comptroller General shall include, for each option for further reform, an analysis of the impact on local economies of communities with airports receiving Essential Air Service funding, access to air travel for residents of rural communities and the impact to local businesses in such communities.
 (c)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a).
					454.Small community air service
 (a)EligibilitySection 41743(c) of title 49, United States Code, is amended— (1)by striking paragraph (1) and inserting the following:
							
 (1)SizeOn the date of submission of the relevant application under subsection (b), the airport serving the community or consortium—
 (A)is not larger than a small hub airport, as determined using the Department of Transportation’s most recently published classification; and
 (B)has— (i)insufficient air carrier service; or
 (ii)unreasonably high air fares.; (2)in paragraph (4)—
 (A)by striking once, and inserting once in a 10-year period,; and (B)by inserting at any time after different project; and
 (3)in paragraph (5)— (A)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (B)by inserting after subparagraph (D) the following:  (E)the assistance will be used to help restore scheduled passenger air service that has been terminated;.
 (b)Authorization of appropriationsSection 41743(e)(2) of title 49, United States Code, is amended to read as follows:  (2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2018 through 2023 to carry out this section, of which $4,800,000 per fiscal year shall be used to carry out the pilot program established under subsection (i). Such sums shall remain available until expended..
 (c)Regional air transportation pilot programSection 41743 of title 49, United States Code, is amended by adding at the end the following:  (i)Regional air transportation pilot program (1)EstablishmentThe Secretary shall establish a regional air transportation pilot program to provide operating assistance to air carriers in order to provide air service to communities not receiving sufficient air carrier service.
 (2)GrantsThe Secretary shall provide grants under the program to encourage and maintain air service at reasonable airfares between communities that have experienced, as determined by the Secretary, significant declines in air service.
 (3)Application requiredIn order to participate in the program, a State, local government, economic development authority, or other public entity shall submit to the Secretary an application, in a manner that the Secretary prescribes, that contains—
 (A)an identification of an air carrier that has provided a written agreement to provide the air service in partnership with the applicant;
 (B)assurances that the applicant will provide the non-Federal share and that the non-Federal share is not derived from airport revenue;
 (C)a proposed route structure serving not more than 8 communities; and (D)a timeline for commencing the air service to the communities within the proposed route structure.
 (4)Criteria for participationThe Secretary may approve up to 3 applications each fiscal year, subject to the availability of funds, if the Secretary determines that—
 (A)the proposal of the applicant can reasonably be expected to encourage and improve levels of air service between the relevant communities;
 (B)the applicant has adequate financial resources to ensure the commitment to the communities; (C)the airports serving the communities are nonhub, small hub, or medium hub airports, as determined using the Department of Transportation’s most recently published classifications; and
 (D)the air carrier commits to serving the communities for at least 2 years. (5)PrioritiesThe Secretary shall prioritize applications that—
 (A)would initiate new or reestablish air service in communities where air fares are higher than the average air fares for all communities;
 (B)are more likely to result in self-sustaining air service at the end of the program; (C)request a Federal share lower than 50 percent; and
 (D)propose to use grant funds in a timely fashion. (6)Federal shareThe Federal share of the cost of operating assistance provided under the program may not exceed 50 percent.
 (7)SunsetThis subsection shall cease to be effective on October 1, 2023.. 455.Air transportation to noneligible places (a)DefinitionsSection 41731(a)(1)(A)(ii) of title 49, United States Code, is amended by striking Wendell H. Ford Aviation Investment and Reform Act for the 21st Century, and inserting FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190),.
 (b)Program sunsetSection 41736 of title 49, United States Code, is amended by adding at the end the following:  (h)Sunset (1)ProposalsNo proposal under subsection (a) may be accepted by the Secretary after the date of enactment of this subsection.
 (2)ProgramThe Secretary may not provide any compensation under this section after the date that is 2 years after the date of enactment of this subsection..
					456.Authorization of certain flights by stage 2 airplanes
 (a)In generalNotwithstanding section 47534 of title 49, United States Code, not late than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a pilot program to permit the operator of a Stage 2 airplane to operate that airplane in revenue and nonrevenue service into medium hub airports or nonhub airports if—
 (1)the airport— (A)is certified under part 139 of 14, Code of Federal Regulations;
 (B)has a runway that— (i)is longer than 8,000 feet and not less than 200 feet wide; and
 (ii)is load bearing with a pavement classification number of not less than 38; (C)has a maintenance facility with a maintenance certificate issued under part 145 of such title; and
 (D)certifies annually to the Administrator that the airport intends to continue participating in the pilot program;
 (2)the operator of the Stage 2 airplane operates not more than 10 flights per month using that airplane; and
 (3)revenue flights will be limited to flights transporting specific and necessary equipment to maintain or improve the vital industry of small rural communities.
 (b)TerminationThe regulations required by subsection (a) shall terminate on the earlier of— (1)the date that is 10 years after the date of the enactment of the Act; or
 (2)the date on which the Administrator determines that no Stage 2 airplane remain in service. (c)DefinitionsIn this section:
 (1)Medium hub airport; nonhub aiportThe terms medium hub airport and nonhub airport have the meanings given those terms in section 40102 of the title 49, United States Code. (2)Stage 2 airplaneThe term Stage 2 airplane has the meaning given that term in section 91.851 of title 14, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
						VMiscellaneous
			501.Review of FAA strategic cybersecurity plan
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a review of the comprehensive and strategic framework of principles and policies (referred to in this section as the framework) developed pursuant to section 2111 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 44903 note).
 (b)ContentsIn undertaking the review under subsection (a), the Administrator shall— (1)assess the degree to which the framework identifies and addresses known cybersecurity risks associated with the aviation system;
 (2)review existing short- and long-term objectives for addressing cybersecurity risks to the national airspace system; and
 (3)assess the Administration’s level of engagement and coordination with aviation stakeholders and other appropriate agencies, organizations, or groups with which the Administration consults to carry out the framework.
 (c)UpdatesUpon completion of the review under subsection (a), the Administrator shall modify the framework, as appropriate, to address any deficiencies identified by the review.
 (d)Report to CongressNot later than 180 days after initiating the review required by subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review, including a description of any modifications made to the framework.
				502.Consolidation and realignment of FAA services and facilities
 (a)Purpose and inputSection 804(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended— (1)in paragraph (2) by striking The purpose of the report shall be— and all that follows through (B) to reduce and inserting The purpose of the report shall be to reduce; and
 (2)by striking paragraph (4) and inserting the following:  (4)InputThe report shall be prepared by the Administrator (or the Administrator’s designee) with the participation of—
 (A)representatives of labor organizations representing air traffic control system employees of the FAA; and
 (B)industry stakeholders.. (b)Military operations exclusionSection 804 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following:
						
							(e)Military operations exclusion
 (1)In generalThe Administrator may not realign or consolidate a combined TRACON and tower with radar facility of the FAA under this section if, in 2015, the total annual military operations at the facility comprised at least 40 percent of the total annual TRACON operations at the facility.
 (2)TRACON definedIn this subsection, the term TRACON means terminal radar approach control.. 503.FAA review and reform (a)Agency reportNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a detailed analysis of any actions taken to address the findings and recommendations included in the report required under section 812(d) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 106 note), including—
 (1)consolidating, phasing-out, or eliminating duplicative positions, programs, roles, or offices; (2)eliminating or streamlining wasteful practices;
 (3)eliminating or phasing-out redundant, obsolete, or unnecessary functions; (4)reforming and streamlining inefficient processes so that the activities of the Administration are completed in an expedited and efficient manner; and
 (5)reforming or eliminating ineffectual or outdated policies. (b)Additional reviewNot later than 18 months after the date of enactment of this Act, the Administrator shall undertake and complete a thorough review of each program, office, and organization within the Administration to identify—
 (1)duplicative positions, programs, roles, or offices; (2)wasteful practices;
 (3)redundant, obsolete, or unnecessary functions; (4)inefficient processes; and
 (5)ineffectual or outdated policies. (c)Actions To streamline and reform FAANot later than 60 days after the date of completion of the review under subsection (b), the Administrator shall undertake such actions as may be necessary to address the findings of the Administrator under such subsection.
 (d)Report to CongressNot later than 120 days after the date of completion of the review under subsection (b), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the actions taken by the Administrator pursuant to subsection (c), including any recommendations for legislative or administrative actions.
				504.Aviation fuel
 (a)Use of unleaded aviation gasolineThe Administrator of the Federal Aviation Administration shall allow the use of an unleaded aviation gasoline in an aircraft as a replacement for a leaded gasoline if the Administrator—
 (1)determines that an unleaded aviation gasoline qualifies as a replacement for an approved leaded gasoline;
 (2)identifies the aircraft and engines that are eligible to use the qualified replacement unleaded gasoline; and
 (3)adopts a process (other than the traditional means of certification) to allow eligible aircraft and engines to operate using qualified replacement unleaded gasoline in a manner that ensures safety.
 (b)TimingThe Administrator shall adopt the process described in subsection (a)(3) not later than 180 days after the later of—
 (1)the date of completion of the Piston Aviation Fuels Initiative of the Administration; or (2)the date of publication of an American Society for Testing and Materials Production Specification for an unleaded aviation gasoline.
 (c)Sense of CongressIt is the sense of Congress that the Piston Aviation Fuels Initiative of the Administration and the American Society for Testing and Materials should work to find an appropriate unleaded aviation gasoline by January 1, 2024.
 505.Right to privacy when using air traffic control systemNotwithstanding any other provision of law, the Administrator of the Federal Aviation Administration shall, upon request of a private aircraft owner or operator, block the registration number of the aircraft of the owner or operator from any public dissemination or display, except in data made available to a Government agency, for the noncommercial flights of the owner or operator.
 506.Air showsOn an annual basis, the Administrator of the Federal Aviation Administration shall work with representatives of Administration-approved air shows, the general aviation community, and stadiums and other large outdoor events and venues to identify and resolve, to the maximum extent practicable, scheduling conflicts between Administration-approved air shows and large outdoor events and venues where—
 (1)flight restrictions will be imposed pursuant to section 521 of title V of division F of Public Law 108–199 (118 Stat. 343); or
 (2)any other restriction will be imposed pursuant to Federal Aviation Administration Flight Data Center Notice to Airmen 4/3621 (or any successor notice to airmen).
				507.Part 91 review, reform, and streamlining
 (a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a task force comprised of representatives of the general aviation industry who regularly perform part 91 operations, labor unions (including those representing FAA aviation safety inspectors and FAA aviation safety engineers), manufacturers, and the Government to—
 (1)conduct an assessment of the FAA oversight and authorization processes and requirements for aircraft under part 91; and
 (2)make recommendations to streamline the applicable authorization and approval processes, improve safety, and reduce regulatory cost burdens and delays for the FAA and aircraft owners and operators who operate pursuant to part 91.
 (b)ContentsIn conducting the assessment and making recommendations under subsection (a), the task force shall consider—
 (1)process reforms and improvements to allow the FAA to review and approve applications in a fair and timely fashion;
 (2)the appropriateness of requiring an authorization for each experimental aircraft rather than using a broader all makes and models approach;
 (3)ways to improve the timely response to letters of authorization applications for aircraft owners and operators who operate pursuant to part 91, including setting deadlines and granting temporary or automatic authorizations if deadlines are missed by the FAA;
 (4)methods for enhancing the effective use of delegation systems; (5)methods for training the FAA’s field office employees in risk-based and safety management system oversight; and
 (6)such other matters related to streamlining part 91 authorization and approval processes as the task force considers appropriate.
					(c)Report to Congress
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the task force’s assessment.
 (2)ContentsThe report shall include an explanation of how the Administrator will— (A)implement the recommendations of the task force;
 (B)measure progress in implementing the recommendations; and (C)measure the effectiveness of the implemented recommendations.
 (d)Implementation of recommendationsNot later than 18 months after the date of enactment of this Act, the Administrator shall implement the recommendations made under this section.
 (e)DefinitionsIn this section, the following definitions apply: (1)FAAThe term FAA means the Federal Aviation Administration.
 (2)Part 91The term part 91 means part 91 of title 14, Code of Federal Regulations. (f)Applicable lawPublic Law 92–463 shall not apply to the task force.
 (g)SunsetThe task force shall terminate on the day the Administrator submits the report required under subsection (c).
 508.Aircraft registrationNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall initiate a rulemaking to increase the duration of aircraft registrations for noncommercial general aviation aircraft to 10 years.
			509.Air transportation of lithium cells and batteries
				(a)Cooperative efforts To ensure compliance with safety regulations
 (1)In generalThe Secretary of Transportation, in coordination with appropriate Federal agencies, shall carry out cooperative efforts to ensure that shippers who offer lithium ion and lithium metal batteries for air transport to or from the United States comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (2)Cooperative effortsThe cooperative efforts the Secretary shall carry out pursuant to paragraph (1) include the following:
 (A)Encouraging training programs at locations outside the United States from which substantial cargo shipments of lithium ion or lithium metal batteries originate for manufacturers, freight forwarders, and other shippers and potential shippers of lithium ion and lithium metal batteries.
 (B)Working with Federal, regional, and international transportation agencies to ensure enforcement of U.S. Hazardous Materials Regulations and ICAO Technical Instructions with respect to shippers who offer noncompliant shipments of lithium ion and lithium metal batteries.
 (C)Sharing information, as appropriate, with Federal, regional, and international transportation agencies regarding noncompliant shipments.
 (D)Pursuing a joint effort with the international aviation community to develop a process to obtain assurances that appropriate enforcement actions are taken to reduce the likelihood of noncompliant shipments, especially with respect to jurisdictions in which enforcement activities historically have been limited.
 (E)Providing information in brochures and on the internet in appropriate foreign languages and dialects that describes the actions required to comply with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (F)Developing joint efforts with the international aviation community to promote a better understanding of the requirements of and methods of compliance with U.S. Hazardous Materials Regulations and ICAO Technical Instructions.
 (3)ReportingNot later than 120 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on compliance with the policy set forth in subsection (e) and the cooperative efforts carried out, or planned to be carried out, under this subsection.
					(b)Lithium battery air safety advisory committee
 (1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish, in accordance with the requirements of the Federal Advisory Committee Act (5 U.S.C. App.), a lithium ion and lithium metal battery air safety advisory committee (in this subsection referred to as the Committee).
 (2)DutiesThe Committee shall— (A)facilitate communication between manufacturers of lithium ion and lithium metal cells and batteries, manufacturers of products incorporating both large and small lithium ion and lithium metal batteries, air carriers, and the Federal Government regarding the safe air transportation of lithium ion and lithium metal cells and batteries and the effectiveness and economic and social impacts of the regulation of such transportation;
 (B)provide the Secretary, the Federal Aviation Administration, and the Pipeline and Hazardous Materials Safety Administration with timely information about new lithium ion and lithium metal battery technology and transportation safety practices and methodologies;
 (C)provide a forum for the Secretary to provide information on and to discuss the activities of the Department of Transportation relating to lithium ion and lithium metal battery transportation safety, the policies underlying the activities, and positions to be advocated in international forums;
 (D)provide a forum for the Secretary to provide information and receive advice on— (i)activities carried out throughout the world to communicate and enforce relevant United States regulations and the ICAO Technical Instructions; and
 (ii)the effectiveness of the activities; (E)provide advice and recommendations to the Secretary with respect to lithium ion and lithium metal battery air transportation safety, including how best to implement activities to increase awareness of relevant requirements and their importance to travelers and shippers; and
 (F)review methods to decrease the risk posed by air shipment of undeclared hazardous materials and efforts to educate those who prepare and offer hazardous materials for shipment via air transport.
 (3)MembershipThe Committee shall be composed of the following members: (A)Individuals appointed by the Secretary to represent—
 (i)large volume manufacturers of lithium ion and lithium metal cells and batteries; (ii)domestic manufacturers of lithium ion and lithium metal batteries or battery packs;
 (iii)manufacturers of consumer products powered by lithium ion and lithium metal batteries; (iv)manufacturers of vehicles powered by lithium ion and lithium metal batteries;
 (v)marketers of products powered by lithium ion and lithium metal batteries; (vi)cargo air service providers based in the United States;
 (vii)passenger air service providers based in the United States; (viii)pilots and employees of air service providers described in clauses (vi) and (vii);
 (ix)shippers of lithium ion and lithium metal batteries for air transportation; (x)manufacturers of battery-powered medical devices or batteries used in medical devices; and
 (xi)employees of the Department of Transportation, including employees of the Federal Aviation Administration and the Pipeline and Hazardous Materials Safety Administration.
 (B)Representatives of such other Government departments and agencies as the Secretary determines appropriate.
 (C)Any other individuals the Secretary determines are appropriate to comply with Federal law. (4)Report (A)In generalNot later than 180 days after the establishment of the Committee, the Committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (i)describes and evaluates the steps being taken in the private sector and by international regulatory authorities to implement and enforce requirements relating to the safe transportation by air of bulk shipments of lithium ion cells and batteries; and
 (ii)identifies any areas of enforcement or regulatory requirements for which there is consensus that greater attention is needed.
 (B)Independent statementsEach member of the Committee shall be provided an opportunity to submit an independent statement of views with the report submitted pursuant to subparagraph (A).
						(5)Meetings
 (A)In generalThe Committee shall meet at the direction of the Secretary and at least twice a year. (B)Preparation for ICAO meetingsNotwithstanding subparagraph (A), the Secretary shall convene a meeting of the Committee in connection with and in advance of each meeting of the International Civil Aviation Organization, or any of its panels or working groups, addressing the safety of air transportation of lithium ion and lithium metal batteries to brief Committee members on positions to be taken by the United States at such meeting and provide Committee members a meaningful opportunity to comment.
 (6)TerminationThe Committee shall terminate on the date that is 6 years after the date on which the Committee is established.
 (7)Termination of Future of Aviation Advisory CommitteeThe Future of Aviation Advisory Committee shall terminate on the date on which the lithium ion battery air safety advisory committee is established.
					(c)Medical device batteries
 (1)Limited exceptions to restrictions on air transportation of medical device batteriesThe Secretary shall issue limited exceptions to the restrictions on transportation of lithium ion and lithium metal batteries to allow the shipment on a passenger aircraft of not more than 2 replacement batteries specifically used for a medical device if—
 (A)the intended destination of the batteries is not serviced daily by cargo aircraft if a battery is required for medically necessary care; and
 (B)with regard to a shipper of lithium ion or lithium metal batteries for medical devices that cannot comply with a charge limitation in place at the time, each battery is—
 (i)individually packed in an inner packaging that completely encloses the battery; (ii)placed in a rigid outer packaging; and
 (iii)protected to prevent a short circuit. (2)Medical device definedln this subsection, the term medical device means an instrument, apparatus, implement, machine, contrivance, implant, or in vitro reagent, including any component, part, or accessory thereof, which is intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment, or prevention of disease, in a person.
 (3)Savings clauseNothing in this subsection may be construed as expanding or restricting any authority of the Secretary under section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (d)Packaging improvementsNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with interested stakeholders, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an evaluation of current practices for the packaging of lithium ion batteries and cells for air transportation, including recommendations, if any, to improve the packaging of such batteries and cells for air transportation in a safe, efficient, and cost-effective manner.
 (e)Department of Transportation policy on international representationIt shall be the policy of the Department of Transportation to support the participation of industry in all panels and working groups of the Dangerous Goods Panel of the International Civil Aviation Organization and any other international test or standard setting organization that considers proposals on the safety or transportation of lithium ion and lithium metal batteries in which the United States participates.
 (f)Harmonization With ICAO Technical InstructionsPursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), not later than 30 days after the date of enactment of this Act, the Secretary shall conform United States regulations on the air transport of lithium cells and batteries with the lithium cells and batteries requirements in the 2015–2016 edition of the ICAO Technical Instructions (including all addenda), including the revised standards adopted by the International Civil Aviation Organization that became effective on April 1, 2016.
 (g)DefinitionsIn this section, the following definitions apply: (1)ICAO Technical InstructionsThe term ICAO Technical Instructions has the meaning given that term in section 828(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note).
 (2)U.S. Hazardous Materials RegulationsThe term U.S. Hazardous Materials Regulations means the regulations in parts 100 through 177 of title 49, Code of Federal Regulations (including amendments adopted after the date of enactment of this Act).
					510.Remote tower pilot program for rural and small communities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a pilot program under which, upon approval of an application submitted by an operator of a public-use airport, the Secretary shall install and operate at the airport a remote air traffic control tower in order to assess the operational benefits of remote air traffic control towers.
 (b)ApplicationsThe operator of an airport seeking to participate in the pilot program shall submit to the Secretary for approval an application that is in such form and contains such information as the Secretary may require.
				(c)Selection criteria
 (1)Selection of airportsFrom among the applications submitted under subsection (b), the Secretary, after consultation with representatives of labor organizations representing operators and employees of the air traffic control system, shall select for participation in the pilot program 7 airports as follows:
 (A)1 nonhub, primary airport. (B)3 nonprimary airports without existing air traffic control towers.
 (C)2 airports with air traffic control towers participating in a program established under section 47124 of title 49, United States Code.
 (D)1 airport selected at the discretion of the Secretary. (2)Priority selectionIn selecting from among the applications submitted under subsection (b), the Secretary shall give priority to applicants that can best demonstrate the capabilities and potential of remote air traffic control towers, including applicants proposing to operate multiple remote air traffic control towers from a single facility.
 (3)Authority to reallocate airport selectionIf the Secretary receives an insufficient number of applications, the Secretary may reallocate the distribution of airport sites described in paragraph (1).
					(d)Safety risk management panel
 (1)Safety risk management panel meetingPrior to the operational use of a remote air traffic control tower, the Secretary shall convene a safety risk management panel for the tower to address any safety issues with respect to the tower.
 (2)Safety risk management panel best practicesThe safety risk management panels shall be created and utilized in a manner similar to that of safety risk management panels previously established for remote air traffic control towers, taking into account—
 (A)best practices that have been developed; and (B)operational data from remote air traffic control towers located in the United States.
 (e)Airport improvement programThe pilot program shall be eligible for airport improvement funding under chapter 471 of title 49, United States Code.
 (f)Possible expansion of programNot later than 30 days after the date that the first remote air traffic control tower is commissioned, the Administrator of the Federal Aviation Administration shall establish a repeatable process by which future certified remote air traffic control tower systems may be commissioned at additional airports.
				(g)Definitions
 (1)In generalIn this section, the following definitions apply: (A)Air navigation facilityThe term air navigation facility has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)Remote air traffic control towerThe term remote air traffic control tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower.
 (2)Applicability of other definitionsThe terms nonhub airport, primary airport, and public-use airport have the meanings given such terms in section 47102 of title 49, United States Code. (h)SunsetThe pilot program shall terminate on the date that is 3 years after the date of enactment of this Act.
 511.Ensuring FAA readiness to provide seamless oceanic operationsNot later than September 30, 2018, the Secretary of Transportation shall make a final investment decision for the implementation of a reduced oceanic separation capability that, by March 31, 2019, shall be operational and in use providing capabilities at least equivalent to that offered in neighboring airspace, and such service shall be provided in the same manner as terrestrial surveillance is provided.
 512.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities, including pilot training, science, technology, engineering, and mathematics education, and mentorship programs, to encourage and support female students and aviators to pursue a career in aviation.
 513.Obstruction evaluation aeronautical studiesThe Secretary of Transportation may implement the policy set forth in the notice of proposed policy titled Proposal to Consider the Impact of One Engine Inoperative Procedures in Obstruction Evaluation Aeronautical Studies published by the Department of Transportation on April 28, 2014 (79 Fed. Reg. 23300), only if the policy is adopted pursuant to a notice and comment rulemaking and, for purposes of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review), is treated as a significant regulatory action within the scope of section 3(f)(1) of such Order.
 514.Aircraft leasingSection 44112(b) of title 49, United States Code, is amended— (1)by striking on land or water; and
 (2)by inserting operational before control. 515.Report on obsolete test equipment (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the National Test Equipment Program of the Federal Aviation Administration (in this section referred to as the Program).
 (b)ContentsThe report shall include— (1)a list of all known outstanding requests for test equipment, cataloged by type and location, under the Program;
 (2)a description of the current method under the Program of ensuring calibrated equipment is in place for utilization;
 (3)a plan by the Administrator for appropriate inventory of such equipment; (4)the Administrator’s recommendations for increasing multifunctionality in future test equipment and all known and foreseeable manufacturer technological advances; and
 (5)a plan to replace, as appropriate, obsolete test equipment throughout the service areas. 516.Pilots sharing flight expenses with passengers (a)Guidance (1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall make publicly available, in a clear and concise format, advisory guidance that describes how a pilot may share flight expenses with passengers in a manner consistent with Federal law, including regulations.
 (2)Examples includedThe guidance shall include examples of— (A)flights for which pilots and passengers may share expenses;
 (B)flights for which pilots and passengers may not share expenses; (C)the methods of communication that pilots and passengers may use to arrange flights for which expenses are shared; and
 (D)the methods of communication that pilots and passengers may not use to arrange flights for which expenses are shared.
						(b)Report
 (1)In generalNot later than 180 days after the date on which guidance is made publicly available under subsection (a), the Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report analyzing Federal policy with respect to pilots sharing flight expenses with passengers.
 (2)Evaluations includedThe report submitted under paragraph (1) shall include an evaluation of— (A)the rationale for such Federal policy;
 (B)safety and other concerns related to pilots sharing flight expenses with passengers; and (C)benefits related to pilots sharing flight expenses with passengers.
						517.Aviation rulemaking committee for part 135 pilot rest and duty rules
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall convene an aviation rulemaking committee to review, and develop findings and recommendations regarding, pilot rest and duty rules under part 135 of title 14, Code of Federal Regulations.
 (b)DutiesThe Administrator shall— (1)not later than 2 years after the date of enactment of this Act, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report based on the findings of the aviation rulemaking committee; and
 (2)not later than 1 year after the date of submission of the report under paragraph (1), issue a notice of proposed rulemaking based on any consensus recommendations reached by the aviation rulemaking committee.
 (c)CompositionThe aviation rulemaking committee shall consist of members appointed by the Administrator, including—
 (1)representatives of industry; (2)representatives of aviation labor organizations, including collective bargaining units representing pilots who are covered by part 135 of title 14, Code of Federal Regulations, and subpart K of part 91 of such title; and
 (3)aviation safety experts with specific knowledge of flight crewmember education and training requirements under part 135 of such title.
 (d)ConsiderationsThe Administrator shall direct the aviation rulemaking committee to consider— (1)recommendations of prior part 135 rulemaking committees;
 (2)accommodations necessary for small businesses; (3)scientific data derived from aviation-related fatigue and sleep research;
 (4)data gathered from aviation safety reporting programs; (5)the need to accommodate the diversity of operations conducted under part 135; and
 (6)other items, as appropriate. 518.Metropolitan Washington Airports Authority (a)FindingsCongress finds that—
 (1)the Metropolitan Washington Airports Authority (in this section referred to as MWAA), which operates Ronald Reagan Washington National Airport and Dulles International Airport by lease with the Department of Transportation, has routinely performed poorly on audits conducted by the Inspector General of the Department of Transportation;
 (2)the responsible stewardship of taxpayer-owned assets by MWAA is of great concern to Congress; (3)a March 20, 2015, audit conducted by the Inspector General titled MWAA's Office of Audit Does Not Have an Adequate Quality Assurance and Improvement Program (Report No. ZA–2015–035) found that MWAA’s quality assurance and improvement program did not conform with the standards of the Institute of Internal Auditors; and
 (4)the Inspector General’s audit made 7 recommendations to strengthen MWAA governance, its Office of Audit, and its quality assurance and improvement program.
					(b)Implementing audit recommendations
 (1)StudyThe Inspector General of the Department of Transportation shall conduct a study on MWAA’s progress in implementing the recommendations of the audit referred to in subsection (a).
 (2)ReportThe Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the study, including the Inspector General’s findings, conclusions, and recommendations for strengthening and improving MWAA’s Office of Audit.
					519.Terminal Aerodrome Forecast
 (a)In generalThe Administrator of the Federal Aviation Administration shall permit a covered air carrier to operate to or from a location in a noncontiguous State without a Terminal Aerodrome Forecast or Meteorological Aerodrome Report if—
 (1)such location is determined to be under visual meteorological conditions; (2)a current Area Forecast, supplemented by other local weather observations or reports, is available; and
 (3)an alternate airport that has an available Terminal Aerodrome Forecast and weather report is specified.
 (b)ProceduresA covered air carrier shall— (1)have approved procedures for dispatch or release and enroute weather evaluation; and
 (2)operate under instrument flight rules enroute to the destination. (c)Covered air carrier definedIn this section, the term covered air carrier means an air carrier operating in a noncontiguous State under part 121 of title 14, Code of Federal Regulations.
 520.Federal Aviation Administration employees stationed on GuamIt is the sense of Congress that— (1)the Administrator of the Federal Aviation Administration and the Secretary of Defense should seek an agreement that would enable Federal Aviation Administration employees stationed on Guam to have access to Department of Defense hospitals, commissaries, and exchanges on Guam;
 (2)access to these facilities is important to ensure the health and well-being of Federal Aviation Administration employees and their families; and
 (3)in exchange for this access, the Federal Aviation Administration should make payments to cover the applicable administrative costs incurred by the Department of Defense in carrying out the agreement.
				521.Technical corrections
 (a)Airport capacity enhancement projects at congested airportsSection 40104(c) of title 49, United States Code, is amended by striking section 47176 and inserting section 47175. (b)Passenger facility chargesSection 40117(a)(5) of title 49, United States Code, is amended by striking charge or charge and inserting charge.
 (c)Overflights of national parksSection 40128(a)(3) of title 49, United States Code, is amended by striking under part 91 of the title 14, and inserting under part 91 of title 14,. (d)Plans To address needs of families of passengers involved in foreign air carrier accidentsSection 41313(c)(16) of title 49, United States Code, is amended by striking An assurance that the foreign air carrier and inserting An assurance that.
 (e)Operations of carriersThe analysis for chapter 417 of title 49, United States Code, is amended by striking the item relating to section 41718 and inserting the following:
					
						
							41718. Special rules for Ronald Reagan Washington National Airport..
 (f)Schedules for certain transportation of mailSection 41902(a) of title 49, United States Code, is amended by striking section 41906 and inserting section 41905. (g)Weighing mailSection 41907 of title 49, United States Code, is amended by striking and and all that follows through administrative and inserting and administrative.
 (h)Structures interfering with air commerce or national securitySection 44718(b)(1) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A) by striking air navigation facilities and equipment and inserting air or space navigation facilities and equipment; and
 (2)in subparagraph (A)— (A)in clause (v) by striking and at the end;
 (B)by redesignating clause (vi) as clause (vii); and (C)by inserting after clause (v) the following:
							
 (vi)the impact on launch and reentry for launch and reentry vehicles arriving or departing from a launch site or reentry site licensed by the Secretary of Transportation; and.
 (i)Fees involving aircraft not providing air transportationSection 45302 of title 49, United States Code, is amended by striking 44703(f)(2) each place it appears and inserting 44703(g)(2). (j)Chapter 465The analysis for chapter 465 of title 49, United States Code, is amended by striking the following:
					
						
							46503. Repealed..
 (k)Solicitation and consideration of commentsSection 47171(l) of title 49, United States Code, is amended by striking 4371 and inserting 4321. (l)Adjustments to compensation for significantly increased costsSection 426 of the FAA Modernization and Reform Act of 2012 is amended—
 (1)in subsection (a) (49 U.S.C. 41737 note) by striking Secretary and inserting Secretary of Transportation; and (2)in subsection (c) (49 U.S.C. 41731 note) by striking the Secretary may waive and inserting the Secretary of Transportation may waive.
 (m)Aircraft departure queue management pilot programSection 507(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44505 note) is amended by striking section 48101(a) and inserting section 48101(a) of title 49, United States Code,.
 522.Application of veterans’ preference to Federal Aviation Administration personnel management systemSection 40122(g)(2)(B) of title 49, United States Code, is amended— (1)by inserting 3304(f), before 3308-3320; and
 (2)by inserting 3330a, 3330b, 3330c, and 3330d, before relating. 523.Public aircraft eligible for logging flight timesThe Administrator of the Federal Aviation Administration shall issue regulations modifying section 61.51(j)(4) of title 14, Code of Federal Regulations, so as to include aircraft under the direct operational control of forestry and fire protection agencies as public aircraft eligible for logging flight times.
			524.Federal Aviation Administration workforce review
 (a)In generalNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review to assess the workforce and training needs of the Federal Aviation Administration (in this section referred to as the FAA) in the anticipated budgetary environment.
 (b)ContentsIn conducting the review, the Comptroller General shall— (1)identify the long-term workforce and training needs of the FAA workforce;
 (2)assess the impact of automation, digitalization, and artificial intelligence on the FAA workforce; (3)analyze the skills and qualifications required of the FAA workforce for successful performance in the current and future projected aviation environment;
 (4)review current performance incentive policies of the FAA, including awards for performance; (5)analyze ways in which the FAA can work with industry and labor, including labor groups representing the FAA workforce, to establish knowledge-sharing opportunities between the FAA and the aviation industry regarding new equipment and systems, best practices, and other areas of interest; and
 (6)develop recommendations on the most effective qualifications, training programs (including e-learning training), and performance incentive approaches to address the needs of the future projected aviation regulatory system in the anticipated budgetary environment.
 (c)ReportNot later than 270 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review.
 525.State taxationSection 40116(d)(2)(A) of title 49, United States Code, is amended by adding at the end the following:
				
 (v)except as otherwise provided under section 47133, levy or collect a tax, fee, or charge, first taking effect after the date of enactment of this clause, upon any business located at a commercial service airport or operating as a permittee of such an airport that is not generally imposed on sales or services by that State, political subdivision, or authority unless wholly utilized for airport or aeronautical purposes..
			526.Aviation and aerospace workforce of the future
 (a)FindingsCongress finds that— (1)in 2016, United States air carriers carried a record high number of passengers on domestic flights, 719 million passengers;
 (2)the United States aerospace and defense industry employed 1.7 million workers in 2015, or roughly 2 percent of the Nation’s total employment base;
 (3)the average salary of an employee in the aerospace and defense industry is 44 percent above the national average;
 (4)in 2015, the aerospace and defense industry contributed nearly $202.4 billion in value added to the United States economy;
 (5)an effective aviation industry relies on individuals with unique skill sets, many of which can be directly obtained through career and technical education opportunities; and
 (6)industry and the Federal Government have taken some actions to attract qualified individuals to careers in aviation and aerospace and to retain qualified individuals in such careers.
 (b)Sense of CongressIt is the sense of Congress that— (1)public and private education institutions should make available to students and parents information on approved programs of study and career pathways, including career exploration, work-based learning opportunities, dual and concurrent enrollment opportunities, and guidance and advisement resources;
 (2)public and private education institutions should partner with aviation and aerospace companies to promote career paths available within the industry and share information on the unique benefits and opportunities the career paths offer;
 (3)aviation companies, including air carriers, manufacturers, commercial space companies, unmanned aircraft system companies, and repair stations, should create opportunities, through apprenticeships or other mechanisms, to attract young people to aviation and aerospace careers and to enable individuals to gain the critical skills needed to thrive in such professions; and
 (4)the Federal Government should consider the needs of men and women interested in pursuing careers in the aviation and aerospace industry, the long-term personnel needs of the aviation and aerospace industry, and the role of aviation in the United States economy in the creation and administration of educational and financial aid programs.
					527.Future aviation and aerospace workforce study
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study—
 (1)to identify the factors influencing the supply of individuals pursuing a career in the aviation or aerospace industry; and
 (2)to identify best practices or programs to incentivize, recruit, and retain young people in aviation and aerospace professions.
 (b)ConsultationThe Comptroller General shall conduct the study in consultation with— (1)appropriate Federal agencies; and
 (2)the aviation and aerospace industry, institutions of higher education, and labor stakeholders. (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study and related recommendations.
				528.FAA leadership on civil supersonic aircraft
 (a)In generalThe Administrator of the Federal Aviation Administration shall exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft.
 (b)Exercise of leadershipIn carrying out subsection (a), the Administrator shall— (1)consider the needs of the aerospace industry and other stakeholders when creating policies, regulations, and standards that enable the safe commercial deployment of civil supersonic aircraft technology and the safe and efficient operation of civil supersonic aircraft; and
 (2)obtain the input of aerospace industry stakeholders regarding— (A)the appropriate regulatory framework and timeline for permitting the safe and efficient operation of civil supersonic aircraft within United States airspace, including updating or modifying existing regulations on such operation;
 (B)issues related to standards and regulations for the type certification and safe operation of civil supersonic aircraft, including noise certification, including—
 (i)the operational differences between subsonic aircraft and supersonic aircraft; (ii)costs and benefits associated with landing and takeoff noise requirements for civil supersonic aircraft, including impacts on aircraft emissions;
 (iii)public and economic benefits of the operation of civil supersonic aircraft and associated aerospace industry activity; and
 (iv)challenges relating to ensuring that standards and regulations aimed at relieving and protecting the public health and welfare from aircraft noise and sonic booms are economically reasonable, technologically practicable, and appropriate for civil supersonic aircraft; and
 (C)other issues identified by the Administrator or the aerospace industry that must be addressed to enable the safe commercial deployment and safe and efficient operation of civil supersonic aircraft.
 (c)International leadershipThe Administrator, in the appropriate international forums, shall take actions that— (1)demonstrate global leadership under subsection (a);
 (2)address the needs of the aerospace industry identified under subsection (b); and (3)protect the public health and welfare.
 (d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing—
 (1)the Administrator’s actions to exercise leadership in the creation of Federal and international policies, regulations, and standards relating to the certification and safe and efficient operation of civil supersonic aircraft;
 (2)planned, proposed, and anticipated actions to update or modify existing policies and regulations related to civil supersonic aircraft, including those identified as a result of industry consultation and feedback; and
 (3)a timeline for any actions to be taken to update or modify existing policies and regulations related to civil supersonic aircraft.
 529.Oklahoma registry officeThe Administrator of the Federal Aviation Administration shall consider the aircraft registry office in Oklahoma City, Oklahoma, as excepted during a Government shutdown or emergency (as it provides excepted services) to ensure that it remains open during any Government shutdown or emergency.
			530.Foreign air transportation under United States-European Union Air Transport Agreement
 (a)Certain foreign air transportation permitsThe Secretary of Transportation may not issue a permit under section 41302 of title 49, United States Code, or an exemption under section 40109 of such title, authorizing a person to provide foreign air transportation as a foreign air carrier under the United States-European Union Air Transport Agreement of April 2007 (as amended) in a proceeding in which the applicability of Article 17 bis of such Agreement has been raised by an interested person, unless the Secretary—
 (1)finds that issuing the permit or exemption would be consistent with the intent set forth in Article 17 bis of the Agreement, that opportunities created by the Agreement do not undermine labor standards or the labor-related rights and principles contained in the laws of the respective parties to the Agreement; and
 (2)imposes on the permit or exemption such conditions as may be necessary to ensure that the person complies with the intent of Article 17 bis.
 (b)Public interest testSection 41302(2) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking under an agreement with the United States Government; or and inserting ; and; and
 (2)in subparagraph (B) by striking the foreign air transportation and inserting after considering the totality of the circumstances, including the factors set forth in section 40101(a), the foreign air transportation.
					(c)Public interest requirements
 (1)PolicySection 40101(a) of title 49, United States Code, is amended by adding at the end the following:  (17)preventing entry into United States markets by flag of convenience carriers..
 (2)International air transportationSection 40101(e)(9) of title 49, United States Code, is amended— (A)in subparagraph (D) by striking and at the end;
 (B)in subparagraph (E) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (F)erosion of labor standards associated with flag of convenience carriers.. (3)Flag of convenience carrier definedSection 40102(a) of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (54)flag of convenience carrier means a foreign air carrier that is established in a country other than the home country of its majority owner or owners in order to avoid regulations of the home country..
					531.Training on human trafficking for certain staff
 (a)In generalChapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
 44738.Training on human trafficking for certain staffIn addition to other training requirements, each air carrier shall provide training— (1)to ticket counter agents, gate agents, and other air carrier workers whose jobs require regular interaction with passengers; and
 (2)on recognizing and responding to potential human trafficking victims.. (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
					
						
							44738. Training on human trafficking for certain staff..
				532.Part 107 implementation improvements
 (a)In generalNot later than 30 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall publish a direct final rule—
 (1)revising section 107.205 of title 14, Code of Federal Regulations, by striking the second sentence of subsections (a) and (c); and
 (2)revising section 107.25 of such title by striking and is not transporting another person’s property for compensation or hire. (b)Determination of waiverIn determining whether to grant a waiver under part 107 of title 14, Code of Federal Regulations, to authorize transportation of another’s property for compensation or hire beyond the visual line of sight of the remote pilot, from a moving vehicle, or over people, the Administrator shall consider the technological capabilities of the unmanned aircraft system, the qualifications of the remote pilot, and the operational environment.
				533.Part 107 transparency and technology improvements
 (a)TransparencyNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish on the Federal Aviation Administration website a representative sample of the safety justifications, offered by applicants for small unmanned aircraft system waivers and airspace authorizations, that have been approved by the Administration for each regulation waived or class of airspace authorized, except that any published justification shall not reveal proprietary or commercially sensitive information.
 (b)Technology improvementsNot later than 90 days after the date of enactment of this Act, the Administrator shall revise the online waiver and certificates of authorization processes—
 (1)to provide real time confirmation that an application filed online has been received by the Administration; and
 (2)to provide an applicant with an opportunity to review the status of the applicant’s application. 534.Prohibitions against smoking on passenger flightsSection 41706 of title 49, United States Code, is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
						(d)Electronic cigarettes
 (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section. (2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..
				535.Consumer protection requirements relating to large ticket agents
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule to require large ticket agents to adopt minimum customer service standards.
 (b)PurposeThe purpose of the final rule shall be to ensure that, to the maximum extent practicable, there is a consistent level of consumer protection regardless of where consumers purchase air fares and related air transportation services.
 (c)StandardsIn issuing the final rule, the Secretary shall consider, at a minimum, establishing standards for— (1)providing prompt refunds when ticket refunds are due, including fees for optional services that consumers purchased but were not able to use due to a flight cancellation or oversale situation;
 (2)providing an option to hold a reservation at the quoted fare without payment, or to cancel without penalty, for 24 hours;
 (3)disclosing cancellation policies, seating configurations, and lavatory availability with respect to flights;
 (4)notifying customers in a timely manner of itinerary changes; and (5)responding promptly to customer complaints.
 (d)DefinitionsIn this section, the following shall apply: (1)Ticket agent (A)In generalSubject to subparagraph (B), the term ticket agent has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)InclusionThe term ticket agent includes a person who acts as an intermediary involved in the sale of air transportation directly or indirectly to consumers, including by operating an electronic airline information system, if the person—
 (i)holds the person out as a source of information about, or reservations for, the air transportation industry; and
 (ii)receives compensation in any way related to the sale of air transportation. (2)Large ticket agentThe term large ticket agent means a ticket agent with annual revenues of $100,000,000 or more.
 536.FAA data transparencySection 45303 of title 49, United States Code, is amended by adding at the end the following:  (g)Data transparency (1)Air traffic services initial data report (A)Initial reportNot later than 6 months after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator and the Chief Operating Officer of the Air Traffic Organization shall, based upon the most recently available full fiscal year data, complete the following calculations for each segment of air traffic services users:
 (i)The total costs allocable to the use of air traffic services for that segment during such fiscal year.
 (ii)The total revenues received from that segment during such fiscal year. (B)Validation of model (i)Review and determinationNot later than 3 months after completion of the initial report required under subparagraph (A), the Inspector General of the Department of Transportation shall review and determine the validity of the model used by the Administrator and the Chief Operating Officer to complete the calculations required under subparagraph (A).
 (ii)Validation processIn the event that the Inspector General determines that the model used by the Administrator and the Chief Operating Officer to complete the calculations required by subparagraph (A) is not valid—
 (I)the Inspector General shall provide the Administrator and Chief Operating Officer recommendations on how to revise the model;
 (II)the Administrator and the Chief Operating Officer shall complete the calculations required by subparagraph (A) utilizing the revised model and resubmit the revised initial report required under subparagraph (A) to the Inspector General; and
 (III)not later than 3 months after completion of the revised initial report required under subparagraph (A), the Inspector General shall review and determine the validity of the revised model used by the Administrator and the Chief Operating Officer to complete the calculations required by subparagraph (A).
 (iii)Access to dataThe Administrator and the Chief Operating Officer shall provide the Inspector General of the Department of Transportation with unfettered access to all data produced by the cost accounting system operated and maintained pursuant to subsection (e).
 (C)Report to CongressNot later than 60 days after completion of the review and receiving a determination that the model used is valid under subparagraph (B), the Administrator and the Chief Operating Officer shall submit to the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on Finance of the Senate a report describing the results of the calculations completed under subparagraph (A).
 (D)PublicationNot later than 60 days after submission of the report required under subparagraph (C), the Administrator and Chief Operating Officer shall publish the initial report, including any revision thereto if required as a result of the validation process for the model.
							(2)Air traffic services biennial data reporting
 (A)Biennial data reportingNot later than March 31, 2019, and biennially thereafter for 8 years, the Administrator and the Chief Operating Officer shall, using the validated model, complete the following calculations for each segment of air traffic services users for the most recent full fiscal year:
 (i)The total costs allocable to the use of the air traffic services for that segment. (ii)The total revenues received from that segment.
 (B)Report to CongressNot later than 15 days after completing the calculations under subparagraph (A), the Administrator and the Chief Operating Officer shall complete and submit to the Committee on Transportation and Infrastructure, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Committee on Appropriations, and the Committee on Finance of the Senate a report containing the results of such calculations.
 (C)PublicationNot later than 60 days after completing the calculations pursuant to subparagraph (A), the Administrator and the Chief Operating Officer shall publish the results of such calculations.
							(3)Segments of air traffic services users
 (A)In generalFor purposes of this subsection, each of the following shall constitute a separate segment of air traffic services users:
 (i)Passenger air carriers conducting operations under part 121 of title 14, Code of Federal Regulations.
 (ii)All-cargo air carriers conducting operations under part 121 of such title. (iii)Operators covered by part 125 of such title.
 (iv)Air carriers and operators of piston-engine aircraft operating under part 135 of such title. (v)Air carriers and operators of turbine-engine aircraft operating under part 135 of such title.
 (vi)Foreign air carriers providing passenger air transportation. (vii)Foreign air carriers providing all-cargo air transportation.
 (viii)Operators of turbine-engine aircraft operating under part 91 of such title, excluding those operating under subpart (K) of such part.
 (ix)Operators of piston-engine aircraft operating under part 91 of such title, excluding those operating under subpart (K) of such part.
 (x)Operators covered by subpart (K) of part 91 of such title. (xi)Operators covered by part 133 of such title.
 (xii)Operators covered by part 136 of such title. (xiii)Operators covered by part 137 of such title.
 (xiv)Operators of public aircraft that qualify under section 40125. (xv)Operators of aircraft that neither take off from, nor land in, the United States.
 (B)Additional segmentsThe Secretary may identify and include additional segments of air traffic users under paragraph (A) as revenue and air traffic services cost data becomes available for that additional segment of air traffic services users.
 (4)DefinitionsFor purposes of this subsection: (A)Air traffic servicesThe term air traffic services means services—
 (i)used for the monitoring, directing, control, and guidance of aircraft or flows of aircraft and for the safe conduct of flight, including communications, navigation, and surveillance services and provision of aeronautical information; and
 (ii)provided directly, or contracted for, by the Federal Aviation Administration. (B)Air traffic services userThe term air traffic services user means any individual or entity using air traffic services provided directly, or contracted for, by the Federal Aviation Administration within United States airspace or international airspace delegated to the United States.
							.
 537.Agency procurement reporting requirementsSection 40110(d) of title 49, United States Code, is amended by adding at the end the following:  (5)Annual report on the purchase of foreign manufactured articles (A)ReportNot later than 90 days after the end of the fiscal year, the Secretary of Transportation shall submit a report to Congress on the dollar amount of the acquisitions made by the agency from entities that manufacture the articles, materials, or supplies outside of the United States in such fiscal year.
 (B)ContentsThe report required by subparagraph (A) shall separately indicate— (i)the dollar value of any articles, materials, or supplies purchased that were manufactured outside of the United States; and
 (ii)a summary of the total procurement funds spent on goods manufactured in the United States versus funds spent on goods manufactured outside of the United States.
 (C)Availability of reportThe Secretary shall make the report under subparagraph (A) publicly available on the agency’s website not later than 30 days after submission to Congress..
			538.Zero-emission vehicles and technology
 (a)Passenger facility charge eligibilitySection 40117(a)(3) of title 49, United States Code, is amended by adding at the end the following:  (H)A project for—
 (i)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment (as defined in section 47102); or
 (ii)acquiring, by purchase or lease, eligible zero-emission vehicles and equipment (as defined in section 47102)..
				(b)Airport improvement program eligibility
 (1)Airport development definedSection 47102(3) of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (P)converting or retrofitting vehicles and ground support equipment into eligible zero-emission vehicles and equipment or acquiring, by purchase or lease, eligible zero-emission vehicles and equipment.
 (Q)constructing or modifying airport facilities to install a microgrid in order to provide increased resilience to severe weather, terrorism, and other causes of grid failures..
 (2)Additional definitionsSection 47102 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (30)eligible zero-emission vehicle and equipment means a zero-emission vehicle, equipment related to such a vehicle, and ground support equipment that includes zero-emission technology that is—
 (A)used exclusively at a commercial service airport; or (B)used exclusively to transport people or materials to and from a commercial service airport.
 (31)microgrid means a localized grouping of electricity sources and loads that normally operates connected to and synchronous with the traditional centralized electrical grid, but can disconnect and function autonomously as physical or economic conditions dictate.
 (32)zero-emission vehicle means a zero-emission vehicle as defined in section 88.102–94 of title 40, Code of Federal Regulations, or a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) under any possible operational modes and conditions..
 (3)Special apportionment categoriesSection 47117(e)(1)(A) of title 49, United States Code, is amended by inserting for airport development described in section 47102(3)(P), after under section 47141,. (c)Zero-Emission programChapter 471 of title 49, United States Code, is amended—
 (1)by striking section 47136; (2)by redesignating section 47136a as section 47136; and
 (3)in section 47136, as so redesignated, by striking subsections (a) and (b) and inserting the following:
						
 (a)In generalThe Secretary of Transportation may establish a pilot program under which the sponsors of not less than 10 public-use airports may use funds made available under this chapter or section 48103 for use at such airports to carry out—
 (1)activities associated with the acquisition, by purchase or lease, and operation of zero-emission vehicles, including removable power sources for such vehicles; and
 (2)the construction or modification of infrastructure to facilitate the delivery of fuel and services necessary for the use of such vehicles.
 (b)EligibilityA public-use airport is eligible for participation in the program if the vehicles or ground support equipment are—
 (1)used exclusively at the airport; or (2)used exclusively to transport people or materials to and from the airport.;
 (4)in section 47136, as so redesignated, by striking subsections (d) and (e) and inserting the following:
						
 (d)Federal shareThe Federal share of the cost of a project carried out under the program shall be the Federal share specified in section 47109.
							(e)Technical assistance
 (1)In generalThe sponsor of a public-use airport may use not more than 10 percent of the amounts made available to the sponsor under the program in any fiscal year for—
 (A)technical assistance; and (B)project management support to assist the airport with the solicitation, acquisition, and deployment of zero-emission vehicles, related equipment, and supporting infrastructure.
 (2)Providers of technical assistanceTo receive the technical assistance or project management support described in paragraph (1), participants in the program may use—
 (A)a nonprofit organization selected by the Secretary; or (B)a university transportation center receiving grants under section 5505 in the region of the airport.;
 (5)in section 47136, as so redesignated, in subsection (f) by striking section 47136 and inserting the inherently low emission airport vehicle pilot program; and (6)in section 47136, as so redesignated, by adding at the end the following:
						
 (g)Allowable project costThe allowable project cost for the acquisition of a zero-emission vehicle shall be the total cost of purchasing or leasing the vehicle, including the cost of technical assistance or project management support described in subsection (e).
 (h)Flexible procurementA sponsor of a public-use airport may use funds made available under the program to acquire, by purchase or lease, a zero-emission vehicle and a removable power source in separate transactions, including transactions by which the airport purchases the vehicle and leases the removable power source.
 (i)Testing requiredA sponsor of a public-use airport may not use funds made available under the program to acquire a zero-emission vehicle unless that make, model, or type of vehicle has been tested by a Federal vehicle testing facility acceptable to the Secretary.
 (j)Removable power source definedIn this section, the term removable power source means a power source that is separately installed in, and removable from, a zero-emission vehicle and may include a battery, a fuel cell, an ultra-capacitor, or other advanced power source used in a zero-emission vehicle..
 (d)Clerical amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by striking the items relating to sections 47136 and 47136a and inserting the following:
					
						
							47136. Zero-emission airport vehicles and infrastructure..
				539.Employee Assault Prevention and Response Plans
 (a)In generalNot later than 90 days after the date of enactment of this Act, each air carrier operating under part 121 of title 14, Code of Federal Regulations (in this section referred to as a part 121 air carrier), shall submit to the Administrator of the Federal Aviation Administration for review and acceptance an Employee Assault Prevention and Response Plan related to the customer service agents of the air carrier and that is developed in consultation with the labor union representing such agents.
 (b)Contents of planAn Employee Assault Prevention and Response Plan submitted under subsection (a) shall include the following:
 (1)Reporting protocols for air carrier customer service agents who have been the victim of a verbal or physical assault.
 (2)Protocols for the immediate notification of law enforcement after an incident of verbal or physical assault committed against an air carrier customer service agent.
 (3)Protocols for informing Federal law enforcement with respect to violations of section 46503 of title 49, United States Code.
 (4)Protocols for ensuring that a passenger involved in a violent incident with a customer service agent of an air carrier is not allowed to move through airport security or board an aircraft until appropriate law enforcement has had an opportunity to assess the incident and take appropriate action.
 (5)Protocols for air carriers to inform passengers of Federal laws protecting Federal, airport, and air carrier employees who have security duties within an airport.
 (c)Employee trainingA part 121 air carrier shall conduct initial and recurrent training for all employees, including management, of the air carrier with respect to the plan required under subsection (a), which shall include training on de-escalating hostile situations, written protocols on dealing with hostile situations, and the reporting of relevant incidents.
				540.Study on training of customer-facing air carrier employees
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall conduct a study on the training received by customer-facing employees of air carriers.
 (b)ContentsThe study shall include— (1)an analysis of the training received by customer-facing employees with respect to the management of disputes on aircraft; and
 (2)an examination of how institutions of higher learning, in coordination with air carriers, customer-facing employees and their representatives, consumer advocacy organizations, and other stakeholders, could—
 (A)review such training and related practices; (B)produce recommendations; and
 (C)if determined appropriate, provide supplemental training. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
				541.Minimum dimensions for passenger seats
 (a)In generalNot later than 1 year after the date of enactment of this Act, and after providing notice and an opportunity for comment, the Administrator of the Federal Aviation Administration shall issue regulations that establish minimum dimensions for passenger seats on aircraft operated by air carriers in interstate air transportation or intrastate air transportation, including minimums for seat pitch, width, and length, and that are necessary for the safety and health of passengers.
 (b)DefinitionsThe definitions contained in section 40102(a) of title 49, United States Code, apply to this section.
 542.Study of ground transportation optionsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study that examines the ground transportation options at the Nation’s 10 busiest airports in order to—
 (1)understand the impact of new and emerging transportation options for travelers to get into and out of airports, including the fees charged to ground transportation providers for airport access;
 (2)determine whether it is appropriate to use airport improvement funds and revenues from passenger facility charges to address traffic congestion and passenger travel times between urban commercial centers and airports; and
 (3)review guidelines and requirements for airport improvement funds and passenger facility charges to determine under what conditions such funds may be used to address traffic congestion in urban commercial centers for travel to airports.
				543.FAA employees in Guam
 (a)In generalThe Secretary of Transportation shall enter into an agreement with the Secretary of Defense— (1)to allow Federal Aviation Administration employees assigned to Guam, their spouses, and their dependent children access to Department of Defense hospitals located in Guam on a space available basis; and
 (2)to provide for payments by the Federal Aviation Administration to the Department of Defense for the administrative costs associated with—
 (A)enrolling Federal Aviation Administration employees assigned to Guam, their spouses, and their dependent children in any Department of Defense system necessary to allow access pursuant to paragraph (1); and
 (B)billing an insurance company for any medical costs incurred as a result of Federal Aviation Administration employees, their spouses, or their dependent children accessing and receiving medical treatment or services at a Department of Defense hospital located in Guam.
 (b)Funds subject to appropriationsFunds for payments by the Federal Aviation Administration described in subsection (a)(2) are subject to the availability of amounts specifically provided in advance for that purpose in appropriations Acts.
				544.Clarification of requirements for living history flights
 (a)In generalNotwithstanding any other law or regulation, in administering sections 61.113(c), 91.9, 91.315, 91.319(a)(1), 91.319(a)(2), 119.5(g), and 119.21(a) of title 14, Code of Federal Regulations (or any successor regulations), the Administrator of the Federal Aviation Administration shall allow an aircraft owner or operator to accept monetary or in-kind donations for a flight operated by a living history flight experience provider, if the aircraft owner or operator has—
 (1)volunteered to provide such transportation; and (2)notified any individual that will be on the flight, at the time of inquiry about the flight, that the flight operation is for charitable purposes and is not subject to the same requirements as a commercial flight.
 (b)Conditions To ensure public safetyThe Administrator, consistent with current standards of the Administration for such operations, shall impose minimum standards with respect to training and flight hours for operations conducted by an owner or operator of an aircraft providing living history flight experience operations, including mandating that the pilot in command of such aircraft hold a commercial pilot certificate with instrument rating and be current and qualified with respect to all ratings or authorizations applicable to the specific aircraft being flown to ensure the safety of flight operations described in subsection (a).
 (c)Living history flight experience provider definedIn this section, the term living history flight experience provider means an aircraft owner, aircraft operator, or organization that provides, arranges, or otherwise fosters living history flight experiences for the purpose of fulfilling its mission.
				545.FAA organizational reform
 (a)Chief Technology OfficerSection 106(s) of title 49, United States Code, is amended to read as follows:  (s)Chief Technology Officer (1)In general (A)AppointmentThere shall be a Chief Technology Officer appointed by the Chief Operating Officer, with the approval of the Secretary. The Chief Technology Officer shall report directly to the Chief Operating Officer and shall be subject to the authority of the Chief Operating Officer.
 (B)Minimum qualificationsThe Chief Technology Officer shall have— (i)at least 10 years experience in engineering management or another relevant technical management field; and
 (ii)knowledge of or experience in the aviation industry. (C)RemovalThe Chief Technology Officer shall serve at the pleasure of the Chief Operating Officer.
 (D)RestrictionThe Chief Technology Officer may not also be the Deputy Administrator. (2)ResponsibilitiesThe responsibilities of the Chief Technology Officer shall include—
 (A)ensuring the proper operation, maintenance, and cybersecurity of technology systems relating to the air traffic control system across all program offices of the Administration;
 (B)coordinating the implementation, operation, maintenance, and cybersecurity of technology programs relating to the air traffic control system with the aerospace industry and other Federal agencies;
 (C)reviewing and providing advice to the Secretary, the Administrator, and the Chief Operating Officer on the Administration’s budget, cost accounting system, and benefit-cost analyses with respect to technology programs relating to the air traffic control system;
 (D)consulting with the Administrator on the Capital Investment Plan of the Administration prior to its submission to Congress;
 (E)developing an annual air traffic control system technology operation and maintenance plan that is consistent with the annual performance targets established under paragraph (4); and
 (F)ensuring that the air traffic control system architecture remains, to the maximum extent practicable, flexible enough to incorporate future technological advances developed and directly procured by aircraft operators.
								(3)Compensation
 (A)In generalThe Chief Technology Officer shall be paid at an annual rate of basic pay to be determined by the Secretary, in consultation with the Chief Operating Officer. The annual rate may not exceed the annual compensation paid under section 102 of title 3. The Chief Technology Officer shall be subject to the postemployment provisions of section 207 of title 18 as if the position of Chief Technology Officer were described in section 207(c)(2)(A)(i) of that title.
 (B)BonusIn addition to the annual rate of basic pay authorized by subparagraph (A), the Chief Technology Officer may receive a bonus for any calendar year not to exceed 30 percent of the annual rate of basic pay, based upon the Secretary's evaluation of the Chief Technology Officer's performance in relation to the performance targets established under paragraph (4).
								(4)Annual performance targets
 (A)In generalThe Administrator and the Chief Operating Officer, in consultation with the Chief Technology Officer, shall establish measurable annual performance targets for the Chief Technology Officer in key operational areas.
 (B)ReportThe Administrator shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the annual performance targets established under subparagraph (A).
 (5)Annual performance reportThe Chief Technology Officer shall prepare and transmit to the Secretary of Transportation, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate an annual report containing—
 (A)detailed descriptions and metrics of how successful the Chief Technology Officer was in meeting the annual performance targets established under paragraph (4); and
 (B)other information as may be requested by the Administrator and the Chief Operating Officer.. (b)Conforming amendments (1)Section 709(a)(3)(L) of the Vision 100–Century of Aviation Reauthorization Act (49 U.S.C. 40101 note) is amended by striking Chief NextGen Officer and inserting Chief Technology Officer.
 (2)Section 804(a)(4)(A) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44501 note) is amended by striking Chief NextGen Officer and inserting Chief Technology Officer.
 546.Intra-agency coordinationNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall direct the Administrator of the Federal Aviation Administration and the Chief Operating Officer of the Air Traffic Organization to implement policies that—
 (1)designate the Associate Administrator for Commercial Space Transportation as the primary liaison between the commercial space transportation industry and the Administration;
 (2)recognize the necessity of, and set forth processes for, launch license and permit holder coordination with the Air Traffic Organization on matters including—
 (A)the use of air navigation facilities; (B)airspace safety; and
 (C)planning of commercial space launch and launch support activities; (3)designate a single point of contact within the Air Traffic Organization who is responsible for—
 (A)maintaining letters of agreement between a launch license or permit holder and a Federal Aviation Administration facility;
 (B)making such letters of agreement available to the Associate Administrator for Commercial Space Transportation;
 (C)ensuring that a facility that has entered into such a letter of agreement is aware of and fulfills its responsibilities under the letter; and
 (D)liaising between the Air Traffic Organization and the Associate Administrator for Commercial Space Transportation on any matter relating to such a letter of agreement; and
 (4)require the Associate Administrator for Commercial Space Transportation to facilitate, upon the request of a launch license or permit holder—
 (A)coordination between a launch license and permit holder and the Air Traffic Organization; and (B)the negotiation of letters of agreement between a launch license or permit holder and a Federal Aviation Administration facility or the Air Traffic Organization.
					547.FAA Civil Aviation Registry upgrade
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete covered upgrades of the Administration’s Civil Aviation Registry (in this section referred to as the Registry).
 (b)Covered upgrade definedIn this section, the term covered upgrades means— (1)the digitization of nondigital Registry information, including paper documents, microfilm images, and photographs, from an analog or nondigital format to a digital format;
 (2)the digitalization of Registry manual and paper-based processes, business operations, and functions by leveraging digital technologies and a broader use of digitized data;
 (3)the implementation of systems allowing a member of the public to submit any information or form to the Registry and conduct any transaction with the Registry by electronic or other remote means; and
 (4)allowing more efficient, broader, and remote access to the Registry. (c)ApplicabilityThe requirements of subsection (a) shall apply to the entire Civil Aviation Registry, including the Aircraft Registration Branch and the Airmen Certification Branch.
 (d)Manual surchargeChapter 453 of title 49, United States Code, is amended by adding at the end the following:  45306.Manual surcharge (a)In generalNot later 6 months after the date of enactment of the FAA Reauthorization Act of 2018, the Administrator shall impose and collect a surcharge on a Civil Aviation Registry transaction that—
 (1)is conducted in person at the Civil Aviation Registry; (2)could be conducted, as determined by the Administrator, with the same or greater level of efficiency by electronic or other remote means; and
 (3)is not related to research or other non-commercial activities. (b)Maximum surchargeA surcharge imposed and collected under subsection (a) shall not exceed twice the maximum fee the Administrator is authorized to charge for the registration of an aircraft, not used to provide air transportation, after the transfer of ownership under section 45302(b)(2).
 (c)Credit to account and availabilityMonies collected from a surcharge imposed under subsection (a) shall be treated as monies collected under section 45302 and subject to the terms and conditions set forth in section 45302(d)..
 (e)ReportNot later than 1 year after date of enactment of this Act, and annually thereafter until the covered upgrades required under subsection (a) are complete, the Administrator shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate describing—
 (1)the schedule for the covered upgrades to the Registry; (2)the office responsible for the implementation of the such covered upgrades;
 (3)the metrics being used to measure progress in implementing the covered upgrades; and (4)the status of the covered upgrades as of the date of the report.
 548.Regulatory streamliningNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final regulation revising section 121.333(c)(3) of title 14, Code of Federal Regulations, to apply only to flight altitudes above flight level 410.
			549.Administrative Services Franchise Fund
 (a)In generalNot later than 30 days after the date of enactment of this section, the inspector general of the Department of Transportation shall initiate an audit of the Administrative Services Franchise Fund of the FAA (in this section referred to as the Franchise Fund).
 (b)ConsiderationsIn conducting the audit pursuant to subsection (a), the inspector general shall— (1)review the history, intended purpose, and objectives of the Franchise Fund;
 (2)describe and assess each program, service, or activity that uses the Franchise Fund, including— (A)the agencies or government bodies that use each program, service, or activity;
 (B)the number of employees, including full-time equivalents and contractors, associated with each program, service, or activity;
 (C)the costs associated with the employees described in subparagraph (B) and the extent to which such costs are covered by Federal appropriations or Franchise Fund revenue;
 (D)the revenue, expenses, and profits or losses associated with each program, service, or activity; (E)overhead rates associated with each program, service, or activity; and
 (F)a breakdown of the revenue collected from services provided to the FAA, Department of Transportation, other Federal entities, and non-Federal entities;
 (3)assess the FAA’s governance and oversight of the Franchise Fund and the programs, service, and activities that use the Franchise Fund, including the use of internal and publicly available performance metrics;
 (4)evaluate the current and historical unobligated and unexpended balances of the Franchise Fund; and (5)assess the degree to which FAA policies and controls associated with the Franchise Fund conform with generally accepted accounting principles, Federal policies, best practices, or other guidance relating to revolving funds.
 (c)ReportNot later than 180 days after the date of initiation of the audit described in subsection (a), the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the audit, including findings and recommendations.
 (d)DefinitionIn this section, the term FAA means the Federal Aviation Administration. 550.Report on air traffic control modernization (a)FAA reportNot later than 180 days after the date of enactment of this Act, the Chief Operating Officer of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the multiyear effort of the Administration to modernize the air transportation system (in this section referred to as the modernization effort), including—
 (1)the number of years that the modernization effort has been underway as of the date of the report; (2)the total amount of money expended on the modernization effort as of the date of the report (including a description of how that amount was calculated);
 (3)the net present value of the benefits reported from aircraft operators resulting from the money expended on the modernization effort as of the date of the report;
 (4)a definition for the Next Generation Air Transportation System (in this section referred to as NextGen), including a description of any changes to that definition that occurred between 2003 and the date of the report;
 (5)the net present value of the money expended on NextGen as of the date of the report if such money had been deposited into a Government trust fund instead of being expended on NextGen;
 (6)a description of the benefits promised and benefits delivered with respect to NextGen as of the date of the report;
 (7)any changes to the benefits promised with respect to NextGen between the date on which NextGen began and the date of the report;
 (8)a description of each program or project that comprises NextGen, including— (A)when the program or project was initiated;
 (B)the total budget for the program or project; (C)the initial budget for the program or project;
 (D)the acquisition program baseline for the program or project; (E)whether the program or project has ever breached the acquisition program baseline and, if so, a description of when, why, and how the breach was resolved;
 (F)whether the program or project has been re-baselined or divided into smaller segments and, if so, a description of when, why, and the impact to the cost of the program or project;
 (G)the initial schedule for the program or project; (H)whether the program or project was delayed and, if so, a description of how long, why, and the impact to the cost of the program or project;
 (I)whether the Administration changed any contract term or deliverable for the program or project and, if so, a description of the change, why it happened, and the impact to the cost of the program or project;
 (J)benefits promised with respect to the program or project at initiation; (K)benefits delivered with respect to the program or project as of the date of the report;
 (L)whether the program or project was cancelled and, if so, a description of why and when; (M)for cancelled programs or projects, whether there were any costs associated with the decision to cancel and, if so, a description of the amount of the costs (including for both the Administration and the private sector);
 (N)the metrics, milestones, and deadlines set for the program or project and how the Administration tracked and ensured compliance with those metrics, milestones, and deadlines;
 (O)how the Administration conducted oversight of the program or project and any related stakeholder collaboration efforts; and
 (P)the status of the program or project as of the date of the report; (9)the date upon which, or milestone by which, the Administration anticipates NextGen will be complete; and
 (10)any lessons learned during the NextGen effort, and whether, how, and to what effect those lessons have been applied.
 (b)Inspector general reportNot later than 270 days after the date on which the report required under subsection (a) is submitted, the inspector general of the Department of Transportation shall review the report and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a statement of the inspector general that—
 (1)determines the accuracy of the information reported; (2)describes any concerns with the accuracy of the information reported;
 (3)summarizes concerns raised by the inspector general, the Government Accountability Office, and other sources with respect to the Administration’s implementation and oversight of NextGen since the date on which NextGen began;
 (4)describes— (A)any pertinent recommendations made by the inspector general related to the Administration’s implementation and oversight of NextGen since the date on which NextGen began; and
 (B)whether and how the Administration addressed the recommendations; and (5)provides any other information that the inspector general determines is appropriate.
 551.Automatic dependent surveillance-broadcastSection 211(b) of the FAA Modernization and Reform Act (49 U.S.C. 40101 note) is repealed. The Administrator of the Federal Aviation Administration shall ensure that any regulation issued pursuant to such subsection has no force or effect.
			552.Youth access to American jobs in aviation task force
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall establish a Youth Access to American Jobs in Aviation Task Force (in this section referred to as the Task Force).
 (b)DutiesNot later than 12 months after its establishment under subsection (a), the Task Force shall develop and submit to the Administrator recommendations and strategies for the Administration to—
 (1)facilitate and encourage high school students in the United States, beginning in their junior year, to enroll in and complete career and technical education courses, including STEM, that would prepare them to enroll in a course of study related to an aviation career at an institution of higher education, including a community college or trade school;
 (2)facilitate and encourage the students described in paragraph (1) to enroll in a course of study related to an aviation career, including aviation manufacturing, engineering and maintenance, at an institution of higher education, including a community college or trade school; and
 (3)identify and develop pathways for students who complete a course of study described in paragraph (2) to secure registered apprenticeships, workforce development programs, or careers in the aviation industry of the United States.
 (c)ConsiderationsWhen developing recommendations and strategies under subsection (b), the Task Force shall— (1)identify industry trends that encourage or discourage youth in the United States from pursuing careers in aviation;
 (2)consider how the Administration; air carriers; aircraft, powerplant, and avionics manufacturers; aircraft repair stations; and other aviation stakeholders can coordinate efforts to support youth in pursuing careers in aviation;
 (3)identify methods of enhancing aviation apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to youth in the United States; and
 (4)identify potential sources of government and private sector funding, including grants and scholarships, that may be used to carry out the recommendations and strategies described in subsection (b) and to support youth in pursuing careers in aviation.
 (d)ReportNot later than 30 days after submission of the recommendations and strategies under subsection (b), the Task Force shall submit to the Committee on Transportation and Infrastructure in the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report outlining such recommendations and strategies.
 (e)Composition of Task ForceThe Administrator shall appoint members of the Task Force, including representatives from the following:
 (1)Air carriers. (2)Aircraft, powerplant, and avionics manufacturers.
 (3)Aircraft repair stations. (4)Local educational agencies or high schools.
 (5)Institutions of higher education, including community colleges and aviation trade schools. (6)Such other aviation and educational stakeholders and experts as the Administrator considers appropriate.
 (f)Period of AppointmentMembers shall be appointed to the Task Force for the duration of the existence of the Task Force. (g)CompensationTask Force members shall serve without compensation.
 (h)SunsetThe Task Force shall terminate upon the submittal of the report pursuant to subsection (d). (i)Definition of STEMThe term STEM means—
 (1)science, technology, engineering, and mathematics; and (2)other career and technical education subjects that build on the subjects described in paragraph (1).
					553.Airport investment partnership program
 (a)In generalSection 47134 of title 49, United States Code, is amended— (1)by striking the section heading and inserting Airport investment partnership program;
 (2)in subsection (b), by striking , with respect to not more than 10 airports,; (3)in subsection (b)(2), by striking The Secretary may grant an exemption to a sponsor and inserting If the Secretary grants an exemption to a sponsor pursuant to paragraph (1), the Secretary shall grant an exemption to the sponsor;
 (4)in subsection (b)(3), by striking The Secretary may grant an exemption to a purchaser or lessee and inserting If the Secretary grants an exemption to a sponsor pursuant to paragraph (1), the Secretary shall grant an exemption to the corresponding purchaser or lessee;
 (5)by striking subsection (d) and inserting the following:  (d)Program participation (1)Multiple airportsThe Secretary may consider applications under this section submitted by a public airport sponsor for multiple airports under the control of the sponsor.
 (2)Partial privatizationA purchaser or lessee may be an entity in which a sponsor has an interest.; and (6)by striking subsections (l) and (m) and inserting the following:
						
 (l)Predevelopment limitationA grant to an airport sponsor under this subchapter for predevelopment planning costs relating to the preparation of an application or proposed application under this section may not exceed $750,000 per application or proposed application..
 (b)Airport developmentSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:  (P)predevelopment planning, including financial, legal, or procurement consulting services, related to an application or proposed application for an exemption under section 47134.. 
 (c)Clerical amendmentThe analysis for chapter 471 of title 49, United States Code, is amended by striking the item relating to section 47134 and inserting the following:
					
						
							47134. Airport investment partnership program..
				554.Review and reform of FAA performance management system
 (a)Establishment of advisory panelNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall establish an advisory panel comprising no more than 7 independent, nongovernmental experts in budget, finance, or personnel management to review and evaluate the effectiveness of the FAA’s personnel management system and performance management program for employees not covered by collective bargaining agreements.
 (b)Review, evaluation, and recommendationsThe advisory panel shall, at a minimum— (1)review all appropriate FAA orders, policies, procedures, guidance, and the Human Resources Policy Manual;
 (2)review any applicable reports regarding FAA’s personnel management system, including reports of the Department of Transportation Office of Inspector General, Government Accountability Office, and National Academy of Public Administration, and determine the status of recommendations made in those reports;
 (3)review the personnel management system of any other agency or governmental entity with a similar system to the FAA for best practices with regard to personnel management;
 (4)assess the unique personnel authorities granted to the FAA, determine whether the FAA has taken full advantage of those authorities, and identify those authorities the FAA has not fully taken advantage of;
 (5)review and determine the overall effectiveness of the FAA’s compensation, bonus pay, performance metrics, and evaluation processes for employees not covered by collective bargaining agreements;
 (6)review whether existing performance metrics and bonus pay practices align with the FAA’s mission and significantly improve the FAA’s provision of air traffic services, implementation of air traffic control modernization initiatives, and accomplishment of other FAA operational objectives;
 (7)identify the highest, lowest, and average complete compensation for each position of employees not covered by collective bargaining agreements;
 (8)survey interested parties and stakeholders, including representatives of the aviation industry, for their views and recommendations regarding improvements to the FAA’s personnel management system and performance management program;
 (9)develop recommendations to address the findings of the work done pursuant to paragraphs (1) through (7), and to address views and recommendations raised by interested parties pursuant to paragraph (8); and
 (10)develop recommendations to improve the FAA’s personnel management system and performance management program, including the compensation, bonus pay, performance metrics, and evaluation processes, for employees not covered by collective bargaining agreements.
 (c)ReportNot later than 1 year after initiating the review and evaluation pursuant to subsection (a), the advisory panel shall submit a report on the results of the review and evaluation and its recommendations to the Secretary, the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Report to CongressNot later than 3 months after submittal of the report pursuant to subsection (c), the Administrator shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the findings of the advisory panel that—
 (1)contains an explanation of how the Administrator will implement the recommendations of the advisory panel and measure the effectiveness of the recommendations; and
 (2)specifies any recommendations that the Administrator will not implement and the reasons for not implementing such recommendations.
 (e)AuthorityNotwithstanding any other provision of law, the Administrator has the authority to put in place any recommendations of the advisory panel.
 (f)SunsetThe advisory panel shall terminate on the date that is 60 days after the transmittal of the report pursuant to subsection (d).
 (g)DefinitionIn this section, the term FAA means the Federal Aviation Administration. 555.Contract weather observersSection 2306(b) of the FAA Extension, Safety, and Security Act of 2016 (Public Law 114–190; 130 Stat. 641) is amended by striking 2018 and inserting 2023.
			556.Regions and centers
 (a)In generalSection 44507 of title 49, United States Code, is amended— (1)by striking the section heading and inserting Regions and centers;
 (2)by striking The Civil Aeromedical Institute and inserting the following:  (a)Civil Aeromedical InstituteThe Civil Aeromedical Institute; and
 (3)by adding at the end the following:  (b)William J. Hughes Technical CenterThe Secretary of Transportation shall define the roles and responsibilities of the William J. Hughes Technical Center in a manner that is consistent with the defined roles and responsibilities of the Civil Aeromedical Institute under subsection (a)..
 (b)Clerical amendmentThe analysis for chapter 445 of title 49, United States Code, is amended by striking the item relating to section 44507 and inserting the following:
					
						
							44507. Regions and centers..
				557.Study on airport revenue diversion
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study of—
 (1)the legal and financial challenges related to repealing the exception in section 47107(b)(2) of title 49, United States Code, for those airports the Federal Aviation Administration has identified are covered by the exception; and
 (2)measures that may be taken to mitigate the impact of repealing the exception. (b)ContentsThe study required under subsection (a) shall address—
 (1)the level of revenue diversion at the airports covered by the exception described in subsection (a)(1) and the uses of the diverted revenue;
 (2)the terms of any bonds or financial covenants an airport owner has issued relying on diverted airport revenue;
 (3)applicable local laws or ordinances requiring use of airport revenue for non-airport purposes; (4)whether repealing the exception would improve the long-term financial performance of impacted airports; and
 (5)any other practical implications of repealing the exception for airports or the national aviation system.
 (c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
 558.Geosynthetic materialsThe Administrator of the Federal Aviation Administration, to the extent practicable, shall encourage the use of durable, resilient, and sustainable materials and practices, including the use of geosynthetic materials and other innovative technologies, in carrying out the activities of the Federal Aviation Administration.
 559.Rule for animalsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a rule to require each primary airport (as defined in section 47102 of title 49, United States Code) to provide a designated area for animals, traveling with their owners, to relieve themselves.
			560.Enhanced air traffic services
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a pilot program to provide air traffic control services on a preferential basis to aircraft equipped with certain NextGen avionics that—
 (1)lasts at least 2 years; and (2)operates in at 3 least suitable airports.
 (b)Duration of daily serviceThe air traffic control services provided under the pilot program established under subsection (a) shall occur for at least 3 consecutive hours between 0600 and 2200 local time during each day of the pilot program.
 (c)Airport selectionThe Administrator shall designate airports for participation in the pilot program after consultation with aircraft operators, manufacturers, and airport sponsors.
				(d)Definitions
 (1)Certain NextGen avionicsThe term certain NextGen avionics means those avionics and related software designated by the Administrator after consultations with aircraft operators and manufacturers.
 (2)Preferential basisThe term preferential basis means— (A)prioritizing aircraft equipped with certain NextGen avionics during a Ground Delay Program by assigning them fewer minutes of delay relative to other aircraft; and
 (B)sequencing aircraft equipped with certain NextGen avionics ahead of other aircraft in the Traffic Flow Management System to the maximum extent consistent with safety.
 (e)SunsetThe pilot program established under subsection (a) shall terminate on September 30, 2023. (f)ReportNot later than 90 days after the date on which the pilot program terminates, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the pilot program.
				561.NextGen delivery study
 (a)StudyNot later than 180 days after the enactment of this Act, the Inspector General of the Department of Transportation shall initiate a study of the potential impacts of a significantly delayed, significantly diminished, or completely failed delivery of the Next Generation Air Transportation System modernization initiative by the Federal Aviation Administration, including impacts to the air traffic control system and the national airspace system as a whole.
 (b)Scope of studyIn carrying out the study under subsection (a), the Inspector General shall assess the Administration’s performance related to the Next Generation Air Transportation System modernization initiative, including—
 (1)the potential impacts on the operational efficiency of our aviation system; (2)an analysis of potential economic losses and stranded investments directly related to NextGen;
 (3)an analysis of the potential impacts to our international competitiveness in aviation innovation; (4)an analysis of the main differences that would be seen in our air traffic control system;
 (5)the potential impacts on the flying public, including potential impacts to flight times, fares, and delays in the air and on the ground;
 (6)the effects on supply chains reliant on air transportation of cargo; (7)the potential impacts on the long-term benefits promised by NextGen;
 (8)an analysis of the potential impacts on aircraft noise and flight paths; (9)the potential changes in separation standards, fuel consumption, flight paths, block times, and landing procedures or lack thereof;
 (10)the potential impacts on aircraft taxi times and aircraft emissions or lack thereof; (11)a determination of the total potential costs and logistical challenges of the failure of NextGen, including a comparison of the potential loss of the return on public and private sector investment related to NextGen, as compared to other available investment alternatives, between December 12, 2003 and the date of enactment of this Act; and
 (12)other matters arising in the course of the study. (c)ReportNot later than 1 year after the date of initiation of the study under subsection (a), the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.
				562.Limited regulation of non-federally sponsored property
 (a)In generalExcept as provided by subsection (b), the Secretary of Transportation may not directly or indirectly regulate—
 (1)the acquisition, use, lease, encumbrance, transfer, or disposal of land by an airport owner or operator;
 (2)any non-Federal facility upon such land; or (3)any portion of such land or facility.
 (b)ExceptionsSubsection (a) does not apply to any regulation— (1)ensuring—
 (A)the safe and efficient operation of aircraft and airports, including the safety of people and property on the ground;
 (B)that an airport owner or operator receives not less than fair market value for the lease, use, encumbrance, transfer, or disposal of land, any facilities on such land, or any portion of such land or facilities; or
 (C)that the airport pays not more than fair market value for the acquisition of land or facilities on such land; or
 (2)imposed with respect to— (A)any land or a facility acquired or modified using—
 (i)Federal financial assistance, including Federal grants; or (ii)passenger facility charge revenues collected under section 40117 of title 49, United States Code; or
 (B)any land conveyed to the airport, including its predecessors or successors, by the United States or any agency thereof.
 (c)Rule of constructionNothing in this section shall be construed to affect the applicability of section 47107(b) or 47133 of title 49, United States Code, to revenues generated by the use, lease, encumbrance, transfer, or disposal of land as described in subsection (a), facilities upon such land, or any portion of such land or facilities.
				563.National Airmail Museum
 (a)FindingsCongress finds that— (1)in 1930, commercial airmail carriers began operations at Smith Field in Fort Wayne, Indiana;
 (2)the United States lacks a national museum dedicated to airmail; and (3)the airmail hangar at Smith Field in Fort Wayne, Indiana—
 (A)will educate the public on the role of airmail in aviation history; and (B)honor the role of the hangar in the history of the Nation’s airmail service.
						(b)Designation
 (1)In generalThe airmail museum located at the Smith Field in Fort Wayne, Indiana, is designated as the National Airmail Museum. (2)Effect of designationThe national museum designated by this section is not a unit of the National Park System and the designation of the National Airmail Museum shall not require or permit Federal funds to be expended for any purpose related to that national memorial.
					564.Review of approval process for use of large air tankers and very large air tankers for wildland
			 firefighting
 (a)Review and improvement of current approval processThe Administrator of the Federal Aviation Administration shall conduct a review of its process to approve the use of large air tankers and very large air tankers for wildland firefighting for the purpose of—
 (1)determining the current effectiveness, safety, and consistency of the approval process; (2)developing recommendations for improving the effectiveness, safety, and consistency of the approval process; and
 (3)assisting in developing standardized next-generation requirements for air tankers used for firefighting.
 (b)Reporting requirementNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to Congress a report describing the outcome of the review conducted under subsection (a).
 565.Report on baggage reporting requirementsNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)study and publicize for comment a cost-benefit analysis to air carriers and consumers of changing the baggage reporting requirements of section 234.6 of title 14, Code of Federal Regulations, before the implementation of such requirements; and
 (2)submit a report on the findings of the cost-benefit analysis to the appropriate committees of the House of Representatives and the Senate.
				566.Supporting women’s involvement in the aviation field
 (a)Advisory BoardTo encourage women and girls to enter the field of aviation, the Administrator of the Federal Aviation Administration shall create and facilitate the Women in Aviation Advisory Board (referred to in this Act as the Board), with the objective of promoting organizations and programs that are providing education, training, mentorship, outreach, and recruitment of women into the aviation industry.
 (b)CompositionThe Board shall consist of members whose diverse background and expertise allows them to contribute balanced points of view and ideas regarding the strategies and objectives set forth in subsection (f).
 (c)SelectionNot later than 9 months after the date of enactment of this Act, the Administrator shall appoint members of the Board, including representatives from the following:
 (1)Major airlines and aerospace companies. (2)Nonprofit organizations within the aviation industry.
 (3)Aviation business associations. (4)Engineering business associations.
 (5)United States Air Force Auxiliary, Civil Air Patrol. (6)Institutions of higher education and aviation trade schools.
 (d)Period of AppointmentMembers shall be appointed to the Board for the duration of the existence of the Board. (e)CompensationBoard members shall serve without compensation.
 (f)DutiesNot later than 18 months after the date of enactment of this Act, the Board shall present a comprehensive plan for strategies the Administration can take, which include the following objectives:
 (1)Identifying industry trends that directly or indirectly encourage or discourage women from pursuing careers in aviation.
 (2)Coordinating the efforts of airline companies, nonprofit organizations, and aviation and engineering associations to facilitate support for women pursuing careers in aviation.
 (3)Creating opportunities to expand existing scholarship opportunities for women in the aviation industry.
 (4)Enhancing aviation training, mentorship, education, and outreach programs that are exclusive to women.
					(g)Reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Board shall submit a report outlining the comprehensive plan for strategies pursuant to subsection (f) to—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives; (B)the Committee on Commerce, Science, and Transportation of the Senate; and
 (C)the Administrator. (2)Availability onlineThe Administrator shall make the report publicly available online and in print.
 (h)SunsetThe Board shall terminate upon the submittal of the report pursuant to subsection (g). 567.GAO study on the effect of granting an exclusive right of aeronautical services to an airport sponsor (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator of the General Accountability Office shall conduct a study to examine the cases in which an airport sponsor exercised an exclusive right (commonly known as a proprietary exclusive right), as described in the Federal Aviation Advisory Circular 150/1590-6 published on January 4, 2007.
 (b)ReportAt the end of the 2-year period under subsection (a), the Administrator shall submit the findings of such report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 568.Evaluation of airport master plansSection 47106 of title 49, United States Code, is amended by adding at the end the following:  (h)Evaluation of airport master plansWhen evaluating the master plan of an airport for purposes of this subchapter, the Secretary shall take into account—
 (1)the role the airport plays with respect to medical emergencies and evacuations; and (2)the role the airport plays in emergency or disaster preparedness in the community served by the airport..
			569.Study regarding day-night average sound levels
 (a)StudyThe Administrator of the Federal Aviation Administration shall evaluate alternative metrics to the current average day night level standard, such as the use of actual noise sampling and other methods, to address community airplane noise concerns.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on the results of the study, including a description of the proposed structure of a recommended pilot program.
				570.Report on status of agreement between FAA and Little Rock Port Authority
 (a)Report requirementNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the agreement between the Federal Aviation Administration and the Little Rock Port Authority to relocate the Little Rock, Very High Frequency Omnidirectional Range with Collocated Tactical Air Control and Navigation (LIT VORTAC).
 (b)Report contentsThe report required under subsection (a) shall include the following: (1)The status of the efforts by the Federal Aviation Administration to relocate the LIT VORTAC.
 (2)The long-term and short-term budget projections for the relocation project. (3)A description of and timeline for each phase of the relocation project.
 (4)A description of and explanation for the required location radius. (5)A description of work completed by the Federal Aviation Administration as of the date of the report.
 571.Study on allergic reactionsNot later than 120 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall—
 (1)study the prevalence of allergic reactions on board flights, whether airlines universally report reactions to the Federal Aviation Administration, and the frequency of first aid inventory checks to ensure medicine to prevent anaphylactic shock is in an aircraft; and
 (2)submit a report to the Committees on Transportation and Infrastructure, Energy and Commerce, and Appropriations of the House of Representatives and the Committees on Commerce, Science, and Transportation, Health, Education, Labor, and Pensions, and Appropriations of the Senate.
 572.Access of air carriers to information about applicants to be pilots from national driver registerSection 30305(b)(8) of title 49, United States Code, is amended to read as follows:  (8) (A)An individual who is seeking employment by an air carrier as a pilot may request the chief driver licensing official of a State to provide information about the individual under subsection (a) of this section to the prospective employer of the individual, the authorized agent of the prospective employer, or the Secretary of Transportation.
 (B)An air carrier that is the prospective employer of an individual described in subparagraph (A), or an authorized agent of such an air carrier, may request and receive information about that individual from the National Driver Register through an organization approved by the Secretary for purposes of requesting, receiving, and transmitting such information directly to the prospective employer of such an individual or the authorized agent of the prospective employer. A request for information shall be made in accordance with the requirements of section 44703(h)(2).
 (C)Information may not be obtained from the National Driver Register under this paragraph if the information was entered in the Register more than 5 years before the request unless the information is about a revocation or suspension still in effect on the date of the request..
			573.Prohibition regarding weapons
 (a)In generalUnless authorized by the Administrator of the Federal Aviation Administration, a person may not operate an unmanned aircraft or unmanned aircraft system that is equipped or armed with a dangerous weapon.
 (b)Dangerous weapon definedIn this section, the term dangerous weapon has the meaning given that term in section 930(g)(2) of title 18, United States Code. (c)PenaltyA person who violates this section is liable to the United States Government for a civil penalty of not more than $25,000 for each violation.
				574.Helicopter fuel system safety
 (a)In generalChapter 447 of title 49, United States Code, is further amended by adding at the end the following:  44738.Helicopter fuel system safety (a)Prohibition (1)In generalA person may not operate a covered rotorcraft in United States airspace unless the design of the rotorcraft is certified by the Administrator of the Federal Aviation Administration to—
 (A)comply with the requirements applicable to the category of the rotorcraft under paragraphs (1), (2), (3), (5), and (6) of section 27.952(a), section 27.952(c), section 27.952(f), section 27.952(g), section 27.963(g) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and section 27.975(b) or paragraphs (1), (2), (3), (5), and (6) of section 29.952(a), section 29.952(c), section 29.952(f), section 29.952(g),section 29.963(b) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and 29.975(a)(7) of title 14, Code of Federal Regulations, as in effect on the date of enactment; or
 (B)employ other means acceptable to the Administrator to provide an equivalent level of fuel system crash resistance.
 (2)Covered rotorcraft definedIn this subsection, the term covered rotorcraft means a rotorcraft not otherwise required to comply with section 27.952, section 27.963, and section 27.975, or section 29.952, section 29.963, and section 29.975 of title 14, Code of Federal Regulations as in effect on the date of enactment for which manufacture was completed, as determined by the Administrator, on or after the date that is 18 months after the date of enactment of this section.
 (b)Administrative provisionsThe Administrator shall— (1)expedite the certification and validation of United States and foreign type designs and retrofit kits that improve fuel system crashworthiness; and
 (2)not later than 180 days after the date of enactment of this section, and periodically thereafter, issue a bulletin to—
 (A)inform rotorcraft owners and operators of available modifications to improve fuel system crashworthiness; and
 (B)urge that such modifications be installed as soon as practicable. (c)Rule of constructionNothing in this section may be construed to affect the operation of a rotorcraft by the Department of Defense..
 (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following:
					
						
							44738. Helicopter fuel system safety..
 575.Safety equipment storage facilitiesSection 47102(3) of title 49, United States Code, is amended by adding at the end the following:  (P)Constructing storage facilities to shelter snow removal equipment or aircraft rescue and firefighting equipment that is owned by the airport sponsor and used exclusively to maintain safe airfield operations, up to the facility size necessary to accommodate the types and quantities of equipment prescribed by the FAA, regardless of whether Federal funding was used to acquire the equipment..
			576.Report on airline and passenger safety
 (a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on airline and passenger safety.
 (b)ContentsThe report required under subsection (a) shall include— (1)the average age of commercial aircraft owned and operated by United States air carriers;
 (2)the over-all use of planes, including average lifetime of commercial aircraft; (3)the number of hours aircraft are in flight over the life of the aircraft and the average number of hours on domestic and international flights , respectively;
 (4)the impact of metal fatigue on aircraft usage and safety; (5)a review on contractor assisted maintenance of commercial aircraft; and
 (6)a re-evaluation of the rules on inspection of aging airplanes. 577.Report on aircraft diversions from lax to hawthorne municipal airportNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue and make available to the public a report on diversions of aircraft from Los Angeles International Airport (LAX) to Hawthorne Municipal Airport, also known as Jack Northrop Field, in the City of Hawthorne, California. This report shall cover at least the previous one-year period and include the total number of aircraft diversions, the average number of diversions per day, the types of aircraft diverted, and the reasons for the diversions.
 578.Former military airportsSection 47118(a) of title 49, United States Code, is amended— (1)in paragraph (1)(C) by striking “or” at the end;
 (2)in paragraph (2) by striking the period at the end and inserting “; or”; and (3)by adding at the end the following:
					
 (3)the airport is— (A)a former military installation; and
 (B)a primary airport.. 579.Use of State highway specificationsSection 47114(d)(5) of title 49, United States Code, is amended to read as follows:
				
 (5)Use of State highway specificationsThe Secretary shall use the highway specifications of a State for airfield pavement construction and improvement using funds made available under this subsection at nonprimary airports serving aircraft that do not exceed 60,000 pounds gross weight if—
 (A)such State requests the use of such specifications; and (B)the Secretary determines that—
 (i)safety will not be negatively affected; and (ii)the life of the pavement, with necessary maintenance and upkeep, will not be shorter than it would be if constructed using Administration standards..
 580.Sense of CongressIt is the sense of Congress that the Administrator of the Federal Aviation Administration and the Secretary should produce a smart airports initiative plan that focuses on creating a more consumer-friendly and digitally connected airport experience. The plan should include recommendations on modernizing technologies to provide more efficient check-ins, shortened security lines, Wi-Fi and GPS upgrades, as well as improvements of aircraft turnaround for on-time boarding and flights. The purpose of the initiative is to invest in technologies and infrastructure toward better-connected airports while providing appropriate national security and cybersecurity for travelers.
 581.Oxygen mask design studyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall conduct a study to review and evaluate the design and effectiveness of commercial aircraft oxygen masks. In conducting the study, the Administrator shall determine whether the current design of oxygen masks is adequate, and whether changes to the design could increase correct passenger usage of the masks.
			582.Standards for pilots
 (a)Age adjustmentSection 44729(a) of title 49, United States Code, is amended by striking covered operations until attaining 65 years of age and inserting covered operations described under subsection (b)(1) until attaining 65 years of age and covered operations described under subsection (b)(2) until attaining 70 years of age.
 (b)Covered operationsSection 44729(b) of title 49, United States Code, is amended by striking means operations under part 121 of title 14, Code of Federal Regulations. and inserting  means—(1)operations under part 121 of title 14, Code of Federal Regulations; and (2)operations by a person that—
 (A)holds an air carrier certificate issued pursuant to part 119 to conduct operations under part 135 of title 14, Code of Federal Regulations; and
 (B)qualifies as a program manager under subpart K of part 91 of title 14, Code of Federal Regulations; and
 (C)performed an aggregate total of at least 150,000 turbojet operations in— (i)calendar year 2017; or
 (ii)any subsequent year.. (c)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
 583.Study regarding technology usage at airportsNot later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall conduct a study and report the findings of such study to the appropriate committees of Congress regarding—
 (1)technology developed by international entities (including foreign nations and companies) that have been installed in American airports and aviation systems over the past decade, including the nation where the technology was developed and the any airports utilizing the technology; and
 (2)aviation safety related technology developed and implemented by international entities with proven track records of success that may assist in establishing best practices to improve American aviation operations and safety.
 584.Applications for designationSection 2209 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note) is amended—
 (1)in subsection (b)(1)(C)— (A)by redesignating clause (iv) as clause (v); and
 (B)by inserting after clause (iii) the following:  (iv)Railroad facilities.; and
 (2)by adding at the end the following:  (e)Deadlines (1)Not later than December 31, 2018, the Administrator shall publish a notice of proposed rulemaking to carry out the requirements of this section.
 (2)Not later than 12 months after publishing the notice of proposed rulemaking under paragraph (1), the Administrator shall issue a final rule..
				585.Applicability of medical certification standards to operators of air balloons
 (a)Short titleThis section may be cited a the Commercial Balloon Pilot Safety Act of 2018. (b)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.3(c) of title 14, Code of Federal Regulations (relating to second-class medical certificates), to apply to an operator of an air balloon to the same extent such regulations apply to a pilot flight crewmember of other aircraft.
 (c)Air balloon definedIn this section, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
				586.Cost-effectiveness analysis of equipment rental
				(a)Cost-Effectiveness analysis of equipment rental
 (1)In generalWith respect to any cost-effectiveness analysis for equipment acquisition conducted on or after the date that is 180 days after the date of the enactment of this Act, the head of each executive agency shall consider equipment rental in such cost-effectiveness analysis.
 (2)Federal Acquisition RegulationThe Federal Acquisition Regulation shall be revised to implement the requirement under paragraph (1).
 (b)Study of cost-Effectiveness analysisNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive report on the decisions made by the executive agencies with the highest levels of acquisition spending, and a sample of executive agencies with lower levels of acquisition spending, to acquire high-value equipment by lease, rental, or purchase pursuant to subpart 7.4 of the Federal Acquisition Regulation.
 (c)DefinitionsIn this section: (1)Equipment rentalThe term equipment rental means the acquisition of equipment by contract from a commercial source for a temporary period of use with no fixed duration.
 (2)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code. 587.Report (a)In generalNot later than 1 year after the date of enactment of this Act (except as described in subsection (d)), the Administrator of the Federal Aviation Administration shall submit to the appropriate congressional committees a report containing the results of the study described in subsection (b).
 (b)RecommendationsThe Administrator shall make recommendations based on— (1)an analysis of—
 (A)the economic effects of temporary flight restrictions, particularly temporary flight restrictions issued pursuant to section 91.141 of title 14, Code of Federal Regulations, on airports or aviation-related businesses located or based in an area covered by the temporary flight restriction; and
 (B)potential options and recommendations for mitigating identified negative economic effects on airports or aviation-related businesses located or based in an area frequently covered by a temporary flight restriction; and
 (2)an analysis of the potential for using security procedures similar to those described in the Maryland Three Program (allowing properly vetted private pilots to fly to, from, or between the three general aviation airports closest to the National Capital Region) during temporary flight restrictions in the following airports:
 (A)Solberg Airport. (B)Somerset Airport.
 (C)Palm Beach County Park Airport (also known as Lantana Airport). (c)CollaborationIn making the recommendations described in subsection (b), the Administrator shall consult with—
 (1)industry stakeholders; and (2)the head of any other agency that, in the Administrator’s determination, is a stakeholder agency.
 (d)Special deadlineNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report containing the results of the portion of the study described in subsection (b)(1)(A).
				588.Study on infrastructure needs of fast-growing airports
 (a)StudyNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with an institution of higher education to conduct a study on the infrastructure needs of airports—
 (1)in metropolitan statistical areas with an average 5-year, year-to-year population growth rate between 6 and 13 percent; and
 (2)with an average 5-year, year-to-year passenger growth rate between 7 and 10 percent. (b)ContentsThe study conducted pursuant to subsection (a) shall include—
 (1)an assessment of the infrastructure needs of the airports described in subsection (a); (2)an examination of how such infrastructure needs are related to the population and economic growth of relevant metropolitan statistical areas;
 (3)an assessment of the infrastructure funding and financing tools available to such airports; (4)the development of recommendations on additional funding and financing tools that may provide significant new revenues and flexibility;
 (5)an estimate of the population and economic growth rate of the relevant metropolitan statistical areas over the next 10 years; and
 (6)the development of recommendations on how such airports can best fund the infrastructure necessary to accommodate—
 (A)increases in passenger growth; and (B)population and economic growth in the relevant metropolitan statistical areas.
 589.Aircraft noise research and mitigation strategyNot later than 1 year from the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate a 5-year aircraft noise research and mitigation strategy.
 590.Alternative airplane noise metric evaluation deadlineNot later than 1 year from the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete the ongoing evaluation of alternative metrics to the current Day Night Level (DNL) 65 standard.
 591.Performance-based standardsThe Administrator of the Federal Aviation Administration shall, to the maximum extent possible and consistent with Federal law, and based on input by the public, ensure that regulations, guidance, and policies issued by the Federal Aviation Administration on and after the date of enactment of this Act are issued in the form of performance-based standards, providing an equal or higher level of safety.
 592.Report to CongressNot later than 90 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration, in consultation with the National Transportation Safety Board, shall issue a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that—
 (1)provides a technical review of systems capable of detecting wrong surface alignment to determine whether the capability exists to detect imminent wrong-surface landings at each airport where such a system is in use; and
 (2)includes information gathered from the use of Airport Surface Surveillance Capability System (ASSC) at San Francisco International Airport since July 2017.
 593.Report and recommendations on certain aviation safety risksNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—
 (1)identifies safety risks associated with power outages at airports caused by weather or other factors, and recommends actions to improve resilience of aviation communication, navigation, and surveillance systems in the event of such outages; and
 (2)reviews alerting mechanisms, devices, and procedures for enhancing the situational awareness of pilots and air traffic controllers in the event of a failure or an irregularity of runway lights, and provides recommendations on the further implementation of such mechanisms, devices, or procedures.
 594.Report to CongressNot later than 90 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration, in consultation with the National Transportation Safety Board, shall issue a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that reviews the relative benefits and risks of requiring the use of runway awareness and advisory systems in turbine-powered airplanes under the provisions of part 121 or part 129 of title 14, Code of Federal Regulations.
			595.Review of FAA’s Aviation Safety Information Analysis and Sharing System
				(a)Audit by Department of Transportation inspector general
 (1)In generalNot later than 90 days after the enactment of this Act, the Inspector General shall initiate a follow-up review of the Federal Aviation Administration’s (FAA) Aviation Safety Information Analysis and Sharing (ASIAS) System to assess FAA’s efforts and plans to improve the system.
 (2)ReviewThe review should include, at a minimum, an evaluation of FAA’s efforts to improve the ASIAS system’s predictive capabilities and solutions developed to more widely disseminate results of ASIAS data analyses, as well as an update on previous Inspector General recommendations to improve this safety analysis and sharing system.
 (3)ReportThe Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of its review and any recommendations to improve FAA’s ASIAS system.
 596.Cybersecurity and artificial intelligence standards planNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall, in consultation with the National Institute of Standards and Technology and the Committee on Technology of the National Science and Technology Council, transmit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report that contains a cybersecurity and artificial intelligence standards plan for Federal Aviation Administration operations that takes into consideration the influence of cybersecurity on artificial intelligence and of artificial intelligence on cybersecurity.
 597.Sense of Congress on hiring veteransIt is the sense of Congress that the aviation industry, including certificate holders under parts 121, 135, and 145 of title 14, Code of Federal Regulations, should hire more of the Nation's veterans.
 598.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing a review of the following:
 (1)Direct and indirect effects on passengers, if any, resulting from significant computer network disruptions of 49 CFR Part 121 air carriers between January 1, 2014, and the date of enactment of this section, including—
 (A)systemwide delays; (B)flight cancellations; and
 (C)disrupted or broken itineraries. (2)An estimate of any expenses incurred by passengers during significant computer network disruptions, including—
 (A)meals, lodging, and ancillary expenses per persons; (B)late hotel check-in or car rental fees;
 (C)missed cruise-ship departures; and (D)lost productivity.
 (3)Air carriers’ contracts of carriage and interline agreements to determine if and how air carriers accommodate passengers affected by significant computer network disruptions on other air carriers or foreign air carriers.
 (4)Whether passengers who have been displaced by significant computer network disruptions are furnished with alternative transportation aboard another air carrier or foreign air carrier.
 (5)Costs incurred by airports, if any, to meet the essential needs of passengers, including increased demands on utilities, food concessionaires, restroom facilities, and security staffing, during significant computer network disruptions.
 (6)Other costs, if any, incurred by passengers, airports, and other entities as a direct result of significant computer network disruptions.
 (7)Processes, plans, and redundancies in place at air carriers to respond to and recover from such network disruptions.
				599.Prompt payments
 (a)Reporting of complaintsNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall ensure that each airport that participates in the Program tracks, and reports to the Administrator, the number of covered complaints made in relation to activities at that airport.
				(b)Improving compliance
 (1)In generalThe Administrator shall take actions to assess and improve compliance with prompt payment requirements under part 26 of title 49, Code of Federal Regulations.
 (2)Contents of assessmentIn carrying out paragraph (1), the Administrator shall assess— (A)whether requirements relating to the inclusion of prompt payment language in contracts are being satisfied;
 (B)whether and how airports are enforcing prompt payment requirements; (C)the processes by which covered complaints are received and resolved by airports;
 (D)whether improvements need to be made to— (i)better track covered complaints received by airports; and
 (ii)assist the resolution of covered complaints in a timely manner; (E)the effectiveness of alternative dispute resolution mechanisms with respect to resolving covered complaints;
 (F)best practices that ensure prompt payment requirements are satisfied; (G)the Federal Aviation Administration resources, including staff, that are dedicated to helping resolve covered complaints; and
 (H)how the Federal Aviation Administration can enhance efforts to resolve covered complaints, including by using timelines and providing additional staffing and other resources.
 (3)ReportingThe Administrator shall make available to the public on an appropriate web­site operated by the Administrator a report describing the results of the assessment completed under this subsection, including a plan to respond to such results.
 (c)DefinitionsIn this section, the following definitions apply: (1)Covered complaintThe term covered complaint means a complaint relating to an alleged failure to satisfy a prompt payment requirement under part 26 of title 49, Code of Federal Regulations.
 (2)ProgramThe term Program means the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note).
					599A.GAO study on aviation workforce
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study, based on previous studies, that looks at the current and future supply of individuals in the aviation workforce.
 (b)ReviewIn carrying out the study, the Comptroller General shall review, at a minimum— (1)the current state of the aviation workforce;
 (2)barriers to entry into the aviation workforce; and (3)options to increase the future supply of individuals in the aviation workforce.
 (c)SubmissionNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study, including any findings and recommendations.
 599B.Metropolitan planning organizationsSection 134(d)(4) of title 23, United States Code, is amended by striking Nothing and inserting Except with respect to a metropolitan planning organization whose structure consists of no local elected officials, nothing.
			599C.Study
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Comptroller General of the United States shall begin a study of international air cargo services among the United States and Central American, South American, and Caribbean Basin countries, that—
 (1)analyzes the supply of and demand for air cargo transportation services among the United States and Central American, South American, and Caribbean Basin countries;
 (2)analyzes the supply of and demand for air cargo transportation services between— (A)the United States, Central American, South American, and Caribbean Basin countries; and
 (B)Africa and Europe; (3)identifies the busiest routes in terms of cargo capacity and frequency of air service;
 (4)identifies any air carrier or foreign air carrier hubs in Central American, South American, and Caribbean Basin countries at which a significant amount of air cargo is sorted, handled, or consolidated for transportation to or from the United States;
 (5)identifies any air carrier or foreign air carrier hubs in the United States at which a significant amount of air cargo is sorted, handled, or consolidated for transportation to or from Central American, South American, and Caribbean Basin countries.
 (6)identifies any significant gaps in the air cargo services or cargo air carrier networks— (A)among the countries described in paragraph (2)(A);
 (B)between such countries and Africa; and (C)between such countries and Europe; and
 (7)assesses the possible impact of the establishment of an air carrier hub in Puerto Rico at which air cargo is sorted, handled, or consolidated for transportation to or from the United States, including the impact on—
 (A)the employment rate and economy of Puerto Rico; (B)domestic and foreign air transportation of cargo;
 (C)United States competitiveness in the air transportation of cargo; (D)air cargo operations at other airports in the United States; and
 (E)domestic air carrier employment. (b)ReportNot later than 12 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study described in subsection (a).
 (c)DefinitionThe term Caribbean Basin countries has the same meaning given the term Caribbean Basin country in section 501 of the Food for Peace Act (7 U.S.C. 1737). 599D.Spaceports (a)Sense of Congress on State spaceport contributionsIt is the Sense of Congress that—
 (1)State government-owned and -operated spaceports have contributed hundreds of millions of dollars in infrastructure improvements to the national space launch infrastructure, providing the United States Government and commercial customers with world-class space launch and processing infrastructure that is necessary to support continued American leadership in space;
 (2)State spaceports play a critical role in providing resiliency and redundancy in the national launch infrastructure to support national security and civil government capabilities, and should be recognized as a critical infrastructure in Federal strategy and planning;
 (3)continued State and local government investments at Federal and non-Federal launch facilities should be encouraged and to the maximum extent practicable supported in Federal policies, planning and infrastructure investment considerations, including through Federal-State partnerships;
 (4)there is currently no Federal infrastructure investment program funding or encouraging State and local government investment in spaceport infrastructure, unlike Federal grant programs to encourage continued investment in all other modes of transportation, including aviation, highways, ports, and rail, which limits opportunities for the Federal government to leverage and coordinate infrastructure investments with State and local governments;
 (5)Federal investments in space infrastructure should enable partnerships between Federal agencies with state spaceports to modernize and enable expanded 21st century space transportation infrastructure, especially multi-modal networks needed for robust space transportation that support national security, civil, and commercial launch customers; and
 (6)States that have made investments to build, maintain, operate, and improve capabilities for national security, civil, and commercial customers should be commended for their infrastructure contributions to both Federal and non-Federal launch sites, and encouraged through a variety of programs and policies to continue these investments in the national interest.
					(b)Establishment of Office of Spaceports
 (1)Establishment of Office of SpaceportsTitle 51, United States Code, is amended by adding at the end of subtitle V the following:  515Office of Spaceports  Sec. 51501. Establishment of Office of Spaceports. 51501.Establishment of Office of Spaceports (a)Establishment of officeNot later than 90 days after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall identify, within the Office of Commercial Space Transportation, a centralized policy office to be known as the Office of Spaceports.
 (b)FunctionsThe Office of Spaceports shall— (1)support licensing activities for launch sites;
 (2)develop policies that promote infrastructure improvements at licensed public launch sites; (3)provide technical assistance and guidance to licensed public spaceports;
 (4)promote United States licensed spaceports within the Department; and (5)strengthen the Nation’s competitiveness in launch infrastructure and increase resilience for the Federal Government and commercial customers.
 (c)RecognitionIn carrying out the functions assigned in subsection (b), the Secretary shall recognize the unique needs and distinctions of spaceports that—
 (1)launch to orbit; and (2)are involved in suborbital launch activities.
 (d)DirectorThe Associate Administrator for Commercial Space Transportation of the Federal Aviation Administration shall designate a Director of the Office of Spaceports.
 (e)DefinitionsIn this section: (1)SpaceportThe term spaceport means a launch site that is licensed by the Federal Aviation Administration.
 (2)Public spaceportThe term public spaceport means a launch site that is licensed by the Federal Aviation Administration and is owned or operated by a State or local governmental entity, including political subdivisions of a State or local government..
 (2)Technical and conforming amendmentThe table of chapters of title 51, United State Code, is amended by adding at the end of subtitle V the following:
						
							
								515.Office of Spaceports51501.
					(c)Report on national spaceports policy
 (1)FindingsCongress finds the following: (A)A robust network of space transportation infrastructure, including spaceports licensed by the Federal Aviation Administration, is vital to the growth of the domestic space industry and America’s competitiveness and access to space.
 (B)Non-Federal spaceports licensed by the Federal Aviation Administration have significantly increased the launch infrastructure of the United States through significant investments by State and local governments, which have encouraged greater private investment.
 (C)These spaceports have led to the development of a growing number of orbital and suborbital launch sites that are available to the national security, civil, and commercial space customers at minimal cost to the Federal Government.
 (D)The Federal Government, led by the Secretary of Transportation, should seek to promote the growth, resilience, and capabilities of this space infrastructure through policies and through partnerships with State and local governments.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report that—
 (A)evaluates the Federal Government’s national security and civil space launch demands and the needs of the United States and international commercial markets;
 (B)proposes policies and programs designed to ensure a robust and resilient orbital and suborbital spaceport infrastructure to serve and capitalize on these launch opportunities;
 (C)reviews the development and investments made by international competitors in foreign spaceports; (D)makes recommendations on how the Federal Government can support, encourage, promote, and facilitate greater investments in infrastructure at public spaceports licensed by the Federal Aviation Administration; and
 (E)considers and makes recommendations about how spaceports licensed by the Federal Aviation Administration can fully support and enable the national space policy.
 (3)Updates to the reportNot later than 3 years after the date of enactment of this Act and every 2 years thereafter, the Secretary shall—
 (A)update the previous report prepared under this subsection; and (B)submit the updated report to Congress.
 (4)Consultations requiredIn preparing the reports required by this subsection, the Secretary shall consult with individuals including—
 (A)the Secretary of Defense; (B)the Administrator of the National Oceanic and Atmospheric Administration;
 (C)the Administrator of the National Aeronautics and Space Administration; and (D)interested persons at spaceports, State and local governments, and industry.
						(d)Report on space transportation infrastructure matching grants
 (1)GAO study and reportThe Comptroller General of the United States shall conduct a study regarding spaceport activities carried out pursuant to chapters 509 and 511 of title 51, United States Code, including—
 (A)an assessment of potential mechanisms to provide Federal support to spaceports, including the airport improvement program established under subchapter I of chapter 471 of title 49, United States Code, and the program established under chapter 511 of title 51, United States Code;
 (B)recommendations for potential funding options, including funds that may be collected from launch providers or launch customers; and
 (C)any necessary changes to improve the spaceport application review process. (2)ConsultationIn carrying out the study described in paragraph (1), the Comptroller General shall consult with sources from each component of the launch process, including interested persons in industry and government officials at the Federal, State, and local levels.
 (3)User-funded spaceportsIn reviewing funding options, the Comptroller General shall distinguish between spaceports that are funded by users and those that are not.
 (4)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing results of the study conducted under paragraph (1).
					599E.Mandatory use of the New York North Shore Helicopter Route
				(a)Public comment period
 (1)In generalThe Administrator of the Federal Aviation Administration shall provide notice of, and an opportunity for, at least 60 days of public comment with respect to the regulations in subpart H of part 93 of title 14, Code of Federal Regulations.
 (2)TimingThe public comment period required under paragraph (1) shall begin not later than 30 days after the date of enactment of this Act.
 (b)Public hearingNot later than 30 days after the date of enactment of this Act, the Administrator shall hold a public hearing in the communities impacted by the regulations described in subsection (a)(1) to solicit feedback with respect to the regulations.
 (c)ReviewNot later than 30 days after the date of enactment of this Act, the Administrator shall initiate a review of the regulations described in subsection (a)(1) that assesses the—
 (1)noise impacts of the regulations for communities, including communities in locations where aircraft are transitioning to or from a destination or point of landing;
 (2)enforcement of applicable flight standards, including requirements for helicopters operating on the relevant route to remain at or above 2,500 feet mean sea level; and
 (3)availability of alternative or supplemental routes to reduce the noise impacts of the regulations, including the institution of an all water route over the Atlantic Ocean.
					599F.Study on diversity of cybersecurity workforce of FAA
 (a)StudyNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an agreement with the National Academy of Sciences to conduct a study on the diversity of the cybersecurity workforce of the Administration in order to develop recommendations to increase the size, quality, and diversity of such workforce, including cybersecurity researchers and specialists.
 (b)Report to CongressNot later than 180 days after the completion of the study conducted under subsection (a), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of such study.
				599G.Federal authority
 (a)In generalSection 14501(c) of title 49, United States Code, is amended— (1)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraphs (3) and (4);
 (2)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6) respectively; (3)by inserting after paragraph (1) the following:
						
							(2)Additional limitation
 (A)In generalA State, political subdivision of a State, or political authority of 2 or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law prohibiting employees whose hours of service are subject to regulation by the Secretary under section 31502 from working to the full extent permitted or at such times as permitted under such section, or imposing any additional obligations on motor carriers if such employees work to the full extent or at such times as permitted under such section, including any related activities regulated under part 395 of title 49, Code of Federal Regulations.
 (B)Statutory constructionNothing in this paragraph shall be construed to limit the provisions of paragraph (1).; (4)in paragraph (3) (as redesignated) by striking Paragraph (1)— and inserting Paragraphs (1) and (2)—; and
 (5)in paragraph (4)(A) (as redesignated) by striking Paragraph (1) and inserting Paragraphs (1) and (2). (b)Effective dateThe amendments made by this section shall have the force and effect as if enacted on the date of enactment of the Federal Aviation Administration Authorization Act of 1994 (Public Law 103–305).
				599H.National hiring standard of care
 (a)In generalAn entity hiring a federally licensed motor carrier shall be deemed to have made the selection of the motor carrier in a reasonable and prudent manner if before tendering a shipment, but not more than 45 days before the pickup of the shipment by the hired motor carrier, that entity verified that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier or household goods motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3) (A)before the safety fitness determination regulations are issued, does not have an unsatisfactory safety fitness determination issued by the Federal Motor Carrier Safety Administration in force at the time of such verification; or
 (B)beginning on the date that revised safety fitness determination regulations are implemented, does not have a safety fitness rating issued by the Federal Motor Carrier Safety Administration under such regulations that would place a motor carrier out-of-service.
 (b)GuidelinesNot later than 30 days after the implementation of the safety fitness determination referenced in subsection (a)(3), the Secretary shall issue guidelines that specifically outline how a motor carrier’s operating authority and registration number could be revoked and subsequently placing them out-of-service.
				VIDisaster Recovery Reform Act
 601.ApplicabilityExcept as otherwise expressly provided, the amendments in this title to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) apply to each major disaster and emergency declared by the President on or after August 1, 2017, under such Act.
 602.State definedIn this title, the term State has the meaning given that term in section 102(4) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(4)).
			603.Wildfire prevention
 (a)Mitigation assistanceSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
						
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a)) (as amended by section 636(a) of this Act)— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
 (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears.
 (c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Appropriations Committees of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by this section).
 604.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
				
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire or windstorm, including—
 (1)reseeding ground cover with quick-growing or native species; (2)mulching with straw or chipped wood;
 (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; (4)placing logs and other erosion barriers to catch sediment on hill slopes;
 (5)installing debris traps to modify road and trail drainage mechanisms; (6)modifying or removing culverts to allow drainage to flow freely;
 (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs;
 (10)establishing defensible space measures; (11)reducing hazardous fuels;
 (12)windstorm damage, including replacing or installing electrical transmission or distribution utility pole structures with poles that are resilient to extreme wind and combined ice and wind loadings for the basic wind speeds and ice conditions associated with the relevant location;
 (13)removing standing burned trees; and (14)replacing water systems that have been burned and have caused contamination..
 605.Eligibility for code implementation and enforcementSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended—
 (1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and
 (3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared..
				606.Program improvements
 (a)Hazard MitigationSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended—
 (1)in paragraph (1)(A), by striking 90 percent of; and (2)in paragraph (2)(A), by striking 75 percent of.
 (b)ParticipationSection 428(d) of such Act (42 U.S.C. 5189f) is amended— (1)by inserting (1) In general.— before Participation in; and
 (2)by adding at the end the following:  (2)No conditionsThe President may not condition the provision of Federal assistance under this Act on the election by a State, Tribal, or local government, or owner or operator of a private nonprofit facility to participate in the alternative procedures adopted under this section..
 (c)CertificationSection 428(e)(1) of such Act (42 U.S.C. 5189f(e)(1)) is amended— (1)in subparagraph (E), by striking and at the end;
 (2)in subparagraph (F), by striking the period and inserting ; and; and (3)by adding at the end the following:
						
 (G)once certified by a professionally licensed engineer and accepted by the Administrator, the estimates on which grants made pursuant to this section are based shall be presumed to be reasonable and eligible costs, as long as there is no evidence of fraud..
 607.Prioritization of facilitiesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall provide guidance and training on an annual basis to State, Tribal, and local governments, first responders, and utility companies on—
 (1)the need to prioritize assistance to hospitals, nursing homes, and other long-term care facilities to ensure that such health care facilities remain functioning or return to functioning as soon as practicable during power outages caused by natural hazards, including severe weather events;
 (2)how hospitals, nursing homes and other long-term care facilities should adequately prepare for power outages during a major disaster or emergency; and
 (3)how State, Tribal, and local governments, first responders, utility companies, hospitals, nursing homes, and other long-term care facilities should develop a strategy to coordinate emergency response plans, including the activation of emergency response plans, in anticipation of a major disaster, including severe weather events.
				608.Guidance on evacuation routes
				(a)In general
 (1)IdentificationThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding the identification of evacuation routes.
 (2)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency, shall revise existing guidance or issue new guidance as appropriate for State, local, and Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes.
					(b)Considerations
 (1)IdentificationIn developing the guidance under subsection (a)(1), the Administrator of the Federal Emergency Management Agency shall consider—
 (A)whether evacuation routes have resisted impacts and recovered quickly from disasters, regardless of cause;
 (B)the need to evacuate special needs populations, including— (i)individuals with a physical or mental disability;
 (ii)individuals in schools, daycare centers, mobile home parks, prisons, nursing homes and other long-term care facilities, and detention centers;
 (iii)individuals with limited-English proficiency; (iv)the elderly; and
 (v)individuals who are tourists, seasonal workers, or homeless; (C)the sharing of information and other public communications with evacuees during evacuations;
 (D)the sheltering of evacuees, including the care, protection, and sheltering of animals; (E)the return of evacuees to their homes; and
 (F)such other items the Administrator considers appropriate. (2)Design, construction, maintenance, and repairIn revising or issuing guidance under (a)(2), the Administrator of the Federal Highway Administration shall consider—
 (A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces;
 (ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and
 (iii)provide for long-term cost savings; (B)the ability of evacuation routes to effectively manage contraflow operations;
 (C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and
 (D)such other items the Administrator considers appropriate. 609.Duplication of benefits (a)In generalSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:
					
						(4)Waiver of general prohibition
 (A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor on behalf of the State or on behalf of a person, business concern, or any other entity suffering losses as a result of a major disaster or emergency, if the President finds such waiver is in the public interest and will not result in waste, fraud, or abuse. In making this decision, the President may consider the following:
 (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency or agencies administering the duplicative program.
 (ii)If a waiver is granted, the assistance to be funded is cost effective. (iii)Equity and good conscience.
 (iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request.
 (C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance, provided that all Federal assistance is used toward a loss suffered as a result of the major disaster or emergency..
				(b)Funding of a federally authorized water resources development project
 (1)Eligible activitiesNotwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and its implementing regulations, assistance provided pursuant to section 404 of such Act may be used to fund activities authorized for construction within the scope of a federally authorized water resources development project of the Army Corps of Engineers if such activities are also eligible activities under such section.
 (2)Federal fundingAll Federal funding provided under section 404 pursuant to this section shall be applied toward the Federal share of such project.
 (3)Non-Federal matchAll non-Federal matching funds required under section 404 pursuant to this section shall be applied toward the non-Federal share of such project.
 (4)Total Federal shareFunding provided under section 404 pursuant to this section may not exceed the total Federal share for such project.
 (5)No effectNothing in this section shall— (A)affect the cost-share requirement of a hazard mitigation measure under section 404;
 (B)affect the eligibility criteria for a hazard mitigation measure under section 404; (C)affect the cost share requirements of a federally authorized water resources development project; and
 (D)affect the responsibilities of a non-Federal interest with respect to the project, including those related to the provision of lands, easements, rights-of-way, dredge material disposal areas, and necessary relocations.
 (c)ApplicabilityThis section shall apply to each disaster and emergency declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after January 1, 2016.
 610.State administration of assistance for direct temporary housing and permanent housing constructionSection 408(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)) is amended—
 (1)in paragraph (1), by striking the paragraph heading and inserting State- or Tribal-administered assistance and other needs assistance.—; (2)in paragraph (1)(A)—
 (A)by striking financial; and (B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e) if the President and the State or Tribal government comply, as determined by the Administrator, with paragraph (3);
 (3)in paragraph (1)(B)— (A)by striking financial; and
 (B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e); and (4)by adding at the end the following:
					
						(3)In general
 (A)ApplicationA State or Tribal government desiring to provide assistance under subsection (c)(1)(B), (c)(4), or (e) shall submit to the President an application for a grant to provide financial assistance under the program.
 (B)CriteriaThe President, in consultation and coordination with State, Tribal, and local governments, shall establish criteria for the approval of applications submitted under subparagraph (A). The criteria shall include, at a minimum—
 (i)the demonstrated ability of the State or Tribal government to manage the program under this section;
 (ii)there being in effect a plan approved by the President as to how the State or Tribal government will comply with applicable Federal laws and regulations and how the State or Tribal government will provide assistance under its plan;
 (iii)a requirement that the State, Tribal, or local government comply with rules and regulations established pursuant to subsection (j); and
 (iv)a requirement that the President, or the designee of the President, comply with subsection (i). (C)Quality assuranceBefore approving an application submitted under this section, the President, or the designee of the President, shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for this program and for programs under subsections (c)(1)(B), (c)(4), and (e). The President shall monitor and conduct quality assurance activities on a State or Tribal government’s implementation of programs under subsections (c)(1)(B), (c)(4), and (e). If, after approving an application of a State or Tribal government submitted under this section, the President determines that the State or Tribal government is not administering the program established by this section in a manner satisfactory to the President, the President shall withdraw the approval.
 (D)AuditsThe Office of the inspector general shall provide for periodic audits of the programs administered by States and Tribal governments under this subsection.
 (E)Applicable lawsAll Federal laws applicable to the management, administration, or contracting of the programs by the Federal Emergency Management Agency under this section shall be applicable to the management, administration, or contracting by a non-Federal entity under this section.
 (F)ReportNot later than 18 months after the date of enactment of this paragraph, the inspector general of the Department of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the State or Tribal government’s role to provide assistance under this section. The report shall contain an assessment of the effectiveness of the State or Tribal government’s role to provide assistance under this section, including—
 (i)whether the State or Tribal government’s role helped to improve the general speed of disaster recovery;
 (ii)whether the State or Tribal government providing assistance under this section had the capacity to administer this section; and
 (iii)recommendations for changes to improve the program if the State or Tribal government’s role to administer the programs should be continued.
 (G)ProhibitionThe President may not condition the provision of Federal assistance under this Act by a State or Tribal government requesting a grant under this section.
							(H)Miscellaneous
 (i)Notice and commentThe Administrator may waive notice and comment rulemaking, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program until such regulations are promulgated.
 (ii)Final RuleNot later than 2 years after the date of enactment of this paragraph, the Administrator shall issue final regulations to implement this subsection as amended by the Disaster Recovery Reform Act.
 (iii)Waiver and expirationThe authority under clause (i) and any pilot program implemented pursuant to such clause shall expire 2 years after the date of enactment of this paragraph or upon issuance of final regulations pursuant to clause (ii), whichever occurs sooner..
 611.Assistance to individuals and householdsSection 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) is amended—
 (1)in paragraph (1), by inserting , excluding financial assistance to rent alternate housing accommodations under subsection (c)(1)(A)(i) and financial assistance to address other needs under subsection (e) after disaster;
 (2)by redesignating paragraph (2) as paragraph (3); (3)by inserting after paragraph (1) the following:
					
 (2)Other needs assistanceThe maximum financial assistance any individual or household may receive under subsection (e) shall be equivalent to the amount set forth in paragraph (1) with respect to a single major disaster.;
 (4)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraphs (1) and (2); and (5)by inserting after paragraph (3) (as so redesignated) the following:
					
						(4)Exclusion of necessary expenses for individuals with disabilities
 (A)The maximum amount of assistance established under paragraph (1) shall exclude expenses to repair or replace damaged accessibility-related improvements under paragraphs (2), (3), and (4) of subsection (c) for individuals with disabilities.
 (B)The maximum amount of assistance established under paragraph (2) shall exclude expenses to repair or replace accessibility-related personal property under subsection (e)(2) for individuals with disabilities..
				612.Multifamily lease and repair assistance
 (a)Lease and repair of rental units for temporary housingSection 408(c)(1)(B)(ii)(II) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(II)) is amended to read as follows:
					
 (II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement..
 (b)Rental properties impactedSection 408(c)(1)(B)(ii)(I)(aa) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(I)(aa)) is amended to read as follows:
					
 (aa)enter into lease agreements with owners of multifamily rental property impacted by a major disaster or located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and.
 (c)Inspector general reportNot later than 2 years after the date of the enactment of this Act, the inspector general of the Department of Homeland Security shall assess the use of the authority provided under section 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)), including the adequacy of any benefit-cost analysis done to justify the use of this alternative, and submit a report on the results of that review to the appropriate committees of Congress.
 613.Private nonprofit facilitySection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended in paragraph (11)(B) by inserting food banks, after shelter workshops,.
 614.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a) by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)by striking establish and inserting the following: implement; and (C)by adding at the end the following:
						
 (2)Specific Management CostsThe Administrator shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public AssistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs..
					615.Flexibility
 (a)DefinitionIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after October 28, 2012.
 (b)Waiver authorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency—
 (1)subject to paragraph (2), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (A)the covered assistance was distributed based on an error by the Federal Emergency Management Agency;
 (B)there was no fault on behalf of the debtor; and (C)the collection of the debt would be against equity and good conscience; and
 (2)may not waive a debt under paragraph (1) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
					(c)Monitoring of covered assistance distributed based on error
 (1)In generalThe inspector general of the Department of Homeland Security shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error.
 (2)Removal of waiver authority based on excessive error rateIf the inspector general determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (A)the inspector general shall notify the Administrator and publish the determination in the Federal Register; and
 (B)with respect to any major disaster or emergency declared by the President under section 401 or section 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) after the date on which the determination is published under subparagraph (A), the authority of the Administrator to waive debt under subsection (b) shall no longer be effective.
						616.Additional disaster assistance
 (a)Disaster mitigationSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended by adding at the end the following:
					
 (e)Disaster mitigationIn providing assistance pursuant to subsection (c)(2), if appropriate and as applicable, the Secretary may encourage hazard mitigation in assistance provided pursuant to such subsection..
 (b)Emergency management assistance compact grantsSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking for fiscal year 2008 and inserting for each of fiscal years 2018 through 2022.
 (c)Emergency management performance grants programSection 662(f) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(f)) is amended by striking the program and all that follows through 2012 and inserting the program, for each of fiscal years 2018 through 2022.
 (d)Technical amendmentSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended by striking the second subparagraph (J).
				617.National veterinary emergency teams
 (a)In generalThe Administrator of the Federal Emergency Management Agency may establish one or more national veterinary emergency teams at accredited colleges of veterinary medicine.
 (b)ResponsibilitiesA national veterinary emergency team shall— (1)deploy with a team of the National Urban Search and Rescue Response System to assist with—
 (A)veterinary care of canine search teams; (B)locating and treating companion animals, service animals, livestock, and other animals; and
 (C)surveillance and treatment of zoonotic diseases; (2)recruit, train, and certify veterinary professionals, including veterinary students, in accordance with an established set of plans and standard operating guidelines to carry out the duties associated with planning for and responding to emergencies as described in paragraph (1);
 (3)assist State, Tribal, and local governments and nonprofit organizations in developing emergency management and evacuation plans that account for the care and rescue of animals and in improving local readiness for providing veterinary medical response during a disaster; and
 (4)coordinate with the Department of Homeland Security, the Department of Health and Human Services, the Department of Agriculture, State, Tribal, and local governments (including departments of animal and human health), veterinary and health care professionals, and volunteers.
 618.Right of arbitrationSection 423 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a) is amended by adding at the end the following:
				
					(d)Right of arbitration
 (1)In generalNotwithstanding this section, an applicant for assistance under this title may request arbitration to dispute the eligibility for assistance or repayment of assistance provided for a project of more than $100,000 for any disaster that occurred after January 1, 2016. Such arbitration shall be conducted de novo by the Civilian Board of Contract Appeals and the decision of such Board shall be binding.
 (2)EligibilityTo participate in arbitration under this subsection, an applicant— (A)shall submit the dispute to the arbitration process established under the authority granted under section 601 of Public Law 111–5; and
 (B)may submit a request for arbitration in lieu of an appeal under subsection (a) at any time before the Administrator of FEMA has issued a final agency determination..
			619.Unified Federal environmental and historic preservation review
 (a)Review and analysisNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall review the Unified Federal Environmental and Historic Preservation review process established pursuant to section 429 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189g), and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that includes the following:
 (1)An analysis of whether and how the unified process has expedited the interagency review process to ensure compliance with the environmental and historic requirements under Federal law relating to disaster recovery projects.
 (2)A survey and analysis of categorical exclusions used by other Federal agencies that may be applicable to any activity related to a Presidentially declared major disaster or emergency under such Act.
 (3)Recommendations on any further actions, including any legislative proposals, needed to expedite and streamline the review process.
 (b)RegulationsAfter completing the review, survey, and analyses under subsection (a), but not later than 2 years after the date of enactment of this Act, and after providing notice and opportunity for public comment, the Administrator shall issue regulations to implement any regulatory recommendations, including any categorical exclusions identified under subsection (a), to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations, and section II of DHS Instruction Manual 023–01–001–01.
				620.Closeout incentives
 (a)Facilitating closeoutSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended by adding at the end the following:
					
						(d)Facilitating closeout
 (1)IncentivesThe Administrator may develop incentives and penalties that encourage State, Tribal, or local governments to close out expenditures and activities on a timely basis related to disaster or emergency assistance.
 (2)Agency requirementsThe Agency shall, consistent with applicable regulations and required procedures, meet its responsibilities to improve closeout practices and reduce the time to close disaster program awards..
 (b)RegulationsThe Administrator shall issue regulations to implement this section. 621.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:
				
 (c)The Administrator of the Federal Emergency Management Agency is authorized to appoint temporary personnel, after serving continuously for 3 years, to positions in the Agency in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure..
 622.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall—
 (1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees;
 (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public; and
 (3)submit the plans to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 623.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following:
				
					430.Agency accountability
 (a)Public AssistanceNot later than 5 days after an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator shall publish on the Agency’s website the specifics of each such grant award, including—
 (1)identifying the Federal Emergency Management Agency Region; (2)the disaster or emergency declaration number;
 (3)the State, county, and applicant name; (4)if the applicant is a private nonprofit organization;
 (5)the damage category code; (6)the amount of the Federal share obligated; and
 (7)the date of the award. (b)Mission Assignments (1)In generalNot later than 5 days after the issuance of a mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including—
 (A)the name of the impacted State or Tribe; (B)the disaster declaration for such State or Tribe;
 (C)the assigned agency; (D)the assistance requested;
 (E)a description of the disaster; (F)the total cost estimate;
 (G)the amount obligated; (H)the State or Tribal cost share, if applicable;
 (I)the authority under which the mission assignment or mission assignment task order was directed; and (J)if applicable, the date a State or Tribe requested the mission assignment.
 (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated.
 (c)Disaster Relief Monthly ReportNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website reports, including a specific description of the methodology and the source data used in developing such reports, including—
 (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including—
 (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;
 (C)the amount of obligations for noncatastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;
 (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter;
 (F)the amount of previously obligated funds that will be recovered for the budget year; (G)the amount that will be required for obligations for emergencies, as described in section 102(1), major disasters, as described in section 102(2), fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and
 (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)); and
 (2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month, published by the Administrator on the Agency’s website not later than the fifth day of each month:
 (A)A summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made.
 (B)A table of disaster relief activity delineated by month, including— (i)the beginning and ending balances;
 (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;
 (iii)the obligations for catastrophic events delineated by event and by State; and (iv)the amount of previously obligated funds that are recovered.
 (C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by event.
 (D)The cost of the following categories of spending: (i)Public assistance.
 (ii)Individual assistance. (iii)Mitigation.
 (iv)Administrative. (v)Operations.
 (vi)Any other relevant category (including emergency measures and disaster resources) delineated by disaster.
 (E)The date on which funds appropriated will be exhausted. (d)Contracts (1)InformationNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the specifics of each contract in excess of $1,000,000 that the Agency enters into, including—
 (A)the name of the party; (B)the date the contract was awarded;
 (C)the amount and scope of the contract; (D)if the contract was awarded through competitive bidding process;
 (E)if no competitive bidding process was used, the reason why competitive bidding was not used; and (F)the authority used to bypass the competitive bidding process.
								The information shall be delineated by disaster, if applicable, and specify the damage category
 code, if applicable.(2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator shall provide a report to the appropriate committees of Congress summarizing the following information for the preceding fiscal year:
 (A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used.
 (C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding..
 624.Audit of contractsNotwithstanding any other provision of law, the Administrator of the Federal Emergency Management Agency shall not reimburse a State, Tribe, or local government or the owner or operator of a private nonprofit facility for any activities made pursuant to a contract entered into after August 1, 2017, that prohibits the Administrator or the Comptroller General of the United States from auditing or otherwise reviewing all aspects relating to the contract.
			625.Inspector general audit of FEMA contracts for tarps and plastic sheeting
 (a)In generalNot later than 30 days after the date of enactment of this Act, the inspector general of the Department of Homeland Security shall initiate an audit of the contracts awarded by the Federal Emergency Management Agency (in this section referred to as FEMA) for tarps and plastic sheeting for the Commonwealth of Puerto Rico and the United States Virgin Islands in response to Hurricane Irma and Hurricane Maria.
 (b)ConsiderationsIn carrying out the audit under subsection (a), the inspector general shall review— (1)the contracting process used by FEMA to evaluate offerors and award the relevant contracts to contractors;
 (2)FEMA’s assessment of the past performance of the contractors, including any historical information showing that the contractors had supported large-scale delivery quantities in the past;
 (3)FEMA’s assessment of the capacity of the contractors to carry out the relevant contracts, including with respect to inventory, production, and financial capabilities;
 (4)how FEMA ensured that the contractors met the terms of the relevant contracts; and (5)whether the failure of the contractors to meet the terms of the relevant contracts and FEMA’s subsequent cancellation of the relevant contracts affected the provision of tarps and plastic sheeting to the Commonwealth of Puerto Rico and the United States Virgin Islands.
 (c)ReportNot later than 270 days after the date of initiation of the audit under subsection (a), the inspector general shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audit, including findings and recommendations.
 626.Relief organizationsSection 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152) is amended—
 (1)in subsection (a), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or; and (2)in subsection (b), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or.
 627.Guidance on inundated and submerged roadsThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster, and for associated expenses incurred by the Government, with respect to roads eligible for assistance under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172).
 628.AuthoritiesNotwithstanding any other provision of law, the non-federally funded actions of private parties and State, local, or Tribal governments, on State, local, Tribal, and private land, and the effects of those actions, shall not be attributed to the Federal Emergency Management Agency's actions under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020) for the purposes of section 7 (16 U.S.C. 1536) and section 9 (16 U.S.C. 1538) of the Endangered Species Act. Actions taken under the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the Biggert-Waters Flood Insurance Reform Act of 2012, and the Homeowner Flood Insurance Affordability Act of 2014, that may influence private actions do not create a Federal nexus for the purpose of applying the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
			629.Recoupment of certain assistance prohibited
 (a)In generalNotwithstanding section 3716(e) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Federal Emergency Management Agency may not take any action to recoup covered assistance from the recipient of such assistance if the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provides to the recipient written notification of an intent to recoup.
 (b)Covered assistance definedIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of such Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after January 1, 2012.
					630. Statute of limitations
 (a)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (1)in subsection (a)(1)— (A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (2)in subsection (b)—
 (A)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report.
						(b)Applicability
 (1)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004—
 (A)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by subsection (a); and
 (B)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by subsection (a).
 (2)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.
					631.Technical assistance and recommendations
 (a)Technical assistanceThe Administrator of the Federal Emergency Management Agency shall provide technical assistance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a disaster declaration.
 (b)RecommendationsNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a legislative proposal on how to provide eligibility for disaster assistance with respect to common areas of condominiums and housing cooperatives.
				632. Guidance on hazard mitigation assistance
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue guidance regarding the acquisition of property for open space as a mitigation measure under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) that includes—
 (1)a process by which the State hazard mitigation officer appointed for such an acquisition shall, not later than 60 days after the applicant for assistance enters into an agreement with the Administrator regarding the acquisition, provide written notification to each affected unit of local government for such acquisition that includes—
 (A)the location of the acquisition; (B)the State-local assistance agreement for the hazard mitigation grant program;
 (C)a description of the acquisition; and (D)a copy of the deed restriction; and
 (2)recommendations for entering into and implementing a memorandum of understanding between units of local government and covered entities that includes provisions to allow an affected unit of local government notified under paragraph (1) to—
 (A)use and maintain the open space created by such a project, consistent with section 404 (including related regulations, standards, and guidance) and consistent with all adjoining property, subject to the notification of the adjoining property, so long as the cost of the maintenance is borne by the local government; and
 (B)maintain the open space pursuant to standards exceeding any local government standards defined in the agreement with the Administrator described under paragraph (1).
 (b)DefinitionsIn this section the following definitions apply: (1)Affected unit of local governmentThe term affected unit of local government means any entity covered by the definition of local government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), that has jurisdiction over the property subject to the acquisition described in subsection (a).
 (2)Covered entityThe term covered entity means— (A)the grantee or subgrantee receiving assistance for an open space project described in subsection (a);
 (B)the State in which such project is located; and (C)the applicable Regional Administrator of the Federal Emergency Management Agency.
 633. Local impactIn making recommendations to the President regarding a major disaster declaration, the Administrator of the Federal Emergency Management Agency shall give greater weight and consideration to severe local impact or recent multiple disasters. Further, the Administrator shall make corresponding adjustments to the Agency’s policies and regulations regarding such consideration. Not later than 1 year after the date of enactment of this section, the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the changes made to regulations and policies and the number of declarations that have been declared based on the new criteria.
 634.Additional hazard mitigation activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is further amended by adding at the end the following:
				
 (g)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by earthquake hazards, including—
 (1)improvements to regional seismic networks in support of building a capability for earthquake early warning;
 (2)improvements to geodetic networks in support of building a capability for earthquake early warning; and
 (3)improvements to seismometers, Global Positioning System receivers, and associated infrastructure in support of building a capability for earthquake early warning..
			635.National public infrastructure predisaster hazard mitigation
 (a)Predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c) by inserting Public Infrastructure after the National; (2)in subsection (e)(1)(B)—
 (A)by striking or at the end of clause (ii); (B)by striking the period at the end of clause (iii) and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and carry out enforcement activities to implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis; and
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President may—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).;
 (4)in subsection (g)— (A)in paragraph (9) by striking and at the end;
 (B)by redesignating paragraph (10) as paragraph (12); and (C)by adding after paragraph (9) the following:
							
 (10)the extent to which the State or local government has facilitated the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following:
						
							(i)National public infrastructure predisaster mitigation assistance
 (1)In generalThe President may set aside from the Disaster Relief Fund, with respect to each major disaster, an amount equal to 6 percent of the estimated aggregate amount of the grants to be made pursuant to sections 403, 406, 407, 408, 410, and 416 for the major disaster in order to provide technical and financial assistance under this section.
 (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates.
 (3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, and 416 under this Act.; and
 (6)by striking subsections (j) and (m) and redesignating subsections (k), (l), and (n) as subsections (j), (k), and (l), respectively.
 (b)ApplicabilityThe amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by paragraphs (3) and (5) of subsection (a) shall apply to funds appropriated after the date of enactment of this Act.
				636.Additional mitigation activities
 (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute up to 75 percent of the cost of hazard mitigation measures which the President has determined are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster..
 (b)Eligible costSection 406(e)(1)(A) of such Act (42 U.S.C. 5172(e)(1)(A)) is amended— (1)in the matter preceding clause (i), by inserting after section, the following: for disasters declared on or after August 1, 2017, or a disaster in which a cost estimate has not yet been finalized for a project,;
 (2)in clause (i), by striking and; (3)in clause (ii)—
 (A)by striking codes, specifications, and standards and inserting the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters;
 (B)by striking applicable at the time at which the disaster occurred; and (C)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (iii)in a manner that allows the facility to meet the definition of resilient developed pursuant to this subsection..
 (c)Other eligible costSection 406(e)(1) of such Act (42 U.S.C. 5172(e)(1)) is further amended by inserting at the end the following:
					
 (C)ContributionsContributions for the eligible cost made under this section may be provided on an actual cost basis or on cost-estimation procedures..
 (d)New rulesSection 406(e) of such Act (42 U.S.C. 5172(e)) is further amended by adding at the end the following:
					
						(5)New rules
 (A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection.
 (B)Interim guidanceNot later than 60 days after the date of enactment of this paragraph, the Administrator shall issue interim guidance to implement this subsection. Such interim guidance shall expire 18 months after the date of enactment of this paragraph or upon issuance of final regulations pursuant to subparagraph (A), whichever occurs first.
 (C)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking.
 (D)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph..
 (e)Conforming amendmentSection 205(d)(2) of the Disaster Mitigation Act of 2000 (Public Law 106–390) is amended by inserting (B) after except that paragraph (1).
 637.Eligibility for code implementation and enforcementSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended—
 (1)by striking and at the end of paragraph (4); (2)by redesignating paragraph (5) as paragraph (6); and
 (3)by inserting after paragraph (4) the following:  (5)provide assistance to State and local governments for building code and floodplain management ordinance administration and enforcement, including inspections for substantial damage compliance..
				638.GAO report on long-term recovery efforts
 (a)In generalNot later than 240 days after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on long-term recovery efforts following Hurricane Andrew, the attacks of September 11, 2001, Hurricane Katrina, Hurricane Ike, and Hurricane Sandy.
 (b)Content of reportThe report shall contain the following: (1)Information on defining a long-term recovery, the stages of a long-term recovery, and the transition from Federal Government management of long-term recovery efforts to State and local leadership.
 (2)An assessment of the personnel needed, and the types of expertise or certifications required to accomplish the administration and management of recovery efforts for each of the disasters described in subsection (a).
 (3)An analysis of the success and efficiency of the long-term disaster recovery, and best practices learned that may be applied to future long-term disaster recovery plans.
 (4)Recommendations of the Comptroller General for what should be defined as a long-term disaster recovery project using existing authority and responsibility of the Federal Emergency Management Agency (FEMA) to advise and make recommendations to the President regarding Presidential Disaster Declarations.
 (5)Recommendations of FEMA on the capacity and competence of FEMA to manage multiple major Presidential Disaster Declarations simultaneously of the magnitude of 3, 4, or all 5 of the disasters described in subsection (a) occurring within weeks of each other.
					639.Guidance and training by FEMA on coordination of emergency response plans
 (a)Training requirementThe Administrator of the Federal Emergency Management Agency shall provide guidance and training on an annual basis to State, local, and Tribal governments, first responders, and facilities that store hazardous materials on coordination of emergency response plans in the event of a major disaster or emergency, including severe weather events. The guidance and training shall include the following:
 (1)Providing a list of equipment required in the event a hazardous substance is released into the environment.
 (2)Outlining the health risks associated with exposure to hazardous substances to improve treatment response.
 (3)Publishing best practices for mitigating further danger to communities from hazardous substances. (b)ImplementationThe requirement of subsection (a) shall be implemented not later than 180 days after the date of enactment of this Act.
 640.ReimbursementThe Federal Emergency Management Agency (FEMA) shall retroactively reimburse State and local units of government (for a period of 3 years after the declaration of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) upon determination that a locally-implemented housing solution, implemented by State or local units of government, costs 50 percent of comparable FEMA solution or whatever the locally-implemented solution costs, whichever is lower.
 641.Flood insuranceSection 406(d)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(d)(1)) is amended by adding at the end the following: This section shall not apply to more than one building of a multi-structure educational, law enforcement, correctional, fire, or medical campus, effective January 1, 2016..
			642.Certain recoupment prohibited
 (a)In generalNotwithstanding any other provision of law, the Federal Emergency Management Agency shall deem any covered disaster assistance to have been properly procured, provided, and utilized, and shall restore any funding of covered disaster assistance previously provided but subsequently withdrawn or deobligated.
 (b)Covered disaster assistance definedIn this section, the term covered disaster assistance means assistance— (1)provided to a local government pursuant to section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, or 5173); and
 (2)with respect to which, the Inspector General of the Department of Homeland Security has determined, after an audit, that—
 (A)the Federal Emergency Management Agency deployed to the local government a Technical Assistance Contractor to review field operations, provide eligibility advice, and assist with day-to-day decisions;
 (B)the Technical Assistance Contractor provided inaccurate information to the local government; and (C)the local government relied on the inaccurate information to determine that relevant contracts were eligible, reasonable, and reimbursable.
						VIIFLIGHT R&D Act
			AGeneral Provisions
				701.Short title
 This title may be cited as the FAA Leadership in Groundbreaking High-Tech Research and Development Act or the FLIGHT R&D Act. 702.DefinitionsIn this title, the following definitions apply:
 (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (2)FAAThe term FAA means the Federal Aviation Administration.
 (3)NASAThe term NASA means the National Aeronautics and Space Administration. (4)SecretaryThe term Secretary means the Secretary of Transportation.
					703.Authorization of appropriations
 (a)AuthorizationsSection 48102(a) of title 49, United States Code, is amended— (1)in the matter before paragraph (1) by striking and, for each of fiscal years 2012 through 2015, under subsection (g);
 (2)at the end of paragraph (9), by striking and; and (3)by striking paragraph (10) and inserting the following:
							
 (10)for fiscal year 2018, $181,000,000, including— (A)$128,500,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$26,000,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$20,000,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$6,500,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility;
 (11)for fiscal year 2019, $186,000,000, including— (A)$131,000,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$28,000,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$20,000,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$7,000,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility;
 (12)for fiscal year 2020, $190,000,000, including— (A)$133,500,000 for Safety Research and Development programs, including—
 (i)Fire Research and Safety; (ii)Propulsion and Fuel Systems;
 (iii)Advanced Materials/Structural Safety; (iv)Aircraft Icing/Digital System Safety;
 (v)Continued Airworthiness; (vi)Aircraft Catastrophic Failure Prevention Research;
 (vii)Flightdeck/Maintenance/System Integration Human Factors; (viii)System Safety Management;
 (ix)Air Traffic Control/Technical Operations Human Factors; (x)Aeromedical Research;
 (xi)Weather Program; (xii)Unmanned Aircraft Systems Research;
 (xiii)NextGen–Alternative Fuels for General Aviation; (xiv)Joint Planning and Development Office;
 (xv)Ocean and Other Remote Locations ATS Research Program; (xvi)Cybersecurity Research Program;
 (xvii)Cybersecurity Threat Modeling Program; (xviii)Single Piloted Commercial Cargo Aircraft Program; and
 (xix)UAV-Manned Aircraft Collision Research Program; (B)$29,000,000 for Economic Competitiveness Research and Development programs, including—
 (i)NextGen–Wake Turbulence; (ii)NextGen–Air Ground Integration Human Factors;
 (iii)Next Gen–Weather Technology in the Cockpit; and (iv)Commercial Space Transportation Safety;
 (C)$20,000,000 for Environmental Sustainability Research and Development programs, including— (i)Environment and Energy; and
 (ii)NextGen–Environmental Research–Aircraft Technologies, Fuels and Metrics; and (D)$7,500,000 for Mission Support programs, including—
 (i)System Planning and Resource Management; and (ii)William J. Hughes Technical Center Laboratory Facility;
 (13)for fiscal year 2021, $195,000,000; (14)for fiscal year 2022, $200,000,000; and
 (15)for fiscal year 2023, $204,000,000.. (b)Annual submission of the National Aviation Research PlanSection 48102(g) of title 49, United States, Code, is amended to read as follows:
						
 (g)Annual submission of the National Aviation Research PlanNotwithstanding subsection (a), no funds are authorized to be appropriated for the Office of the Administrator for a fiscal year unless the Secretary has submitted the national aviation research plan to Congress no later than the date of submission of the President’s budget request to Congress for that fiscal year, as required under section 44501(c)..
					BFAA Research and Development Organization
				711.Associate Administrator for Research and Development
 (a)AppointmentNot later than 3 months after the date of enactment of this Act, the Administrator shall appoint an Associate Administrator for Research and Development.
 (b)Senior Executive ServiceThe Associate Administrator for Research and Development shall be a Senior Executive Service position.
 (c)ResponsibilitiesThe Associate Administrator for Research and Development shall, at a minimum, be responsible for— (1)management and oversight of all the FAA’s research and development programs and activities; and
 (2)production of all congressional reports from the FAA relevant to research and development, including the national aviation research plan required under section 44501(c) of title 49, United States Code.
 (d)Dual appointmentThe Associate Administrator for Research and Development may be a dual-appointment, holding the responsibilities of another Associate Administrator.
					712.Research advisory committee
 (a)Advice and recommendationsSection 44508(a)(1)(A) of title 49, United States Code, is amended to read as follows:  (A)provide advice and recommendations to the Administrator of the Federal Aviation Administration and Congress about needs, objectives, plans, approaches, content, and accomplishments of all aviation research and development activities and programs carried out, including those under sections 40119, 44504, 44505, 44507, 44511–44513, and 44912 of this title;.
 (b)Written reply to research advisory committeeSection 44508 of title 49, United States Code, is amended by adding at the end the following:  (f)Written reply (1)In generalNot later than 60 days after receiving any recommendation from the research advisory committee, the Administrator shall provide a written reply to the research advisory committee that, at a minimum—
 (A)clearly states whether the Administrator accepts or rejects the recommendations; (B)explains the rationale for the Administrator’s decision;
 (C)sets forth the timeframe in which the Administrator will implement the recommendation; and (D)describes the steps the Administrator will take to implement the recommendation.
 (2)TransparencyThe written reply to the research advisory committee, when transmitted to the research advisory committee, shall be—
 (A)made publicly available on the research advisory committee website; and (B)transmitted to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (3)National aviation research planThe national aviation research plan required under section 44501(c) shall include a summary of all research advisory committee recommendations and a description of the status of their implementation..
					CUnmanned Aircraft Systems
				721.Unmanned aircraft systems research and development roadmap
 No funds are authorized to be appropriated for the Office of the Administrator for a fiscal year unless the Secretary has submitted the unmanned aircraft systems roadmap to Congress on an annual basis as required under section 45502(a) of title 49, United States Code, (as added by this Act).
				722.Probabilistic metrics for exemptions
 (a)StudyNot later than 30 days after the date of enactment of this Act, the Administrator shall commission an independent study to—
 (1)develop parameters to conduct research and development for probabilistic metrics to enable the identification of hazards and the assessment of risks as necessary to make determinations under section 45505(a) of title 49, United States Code, (as added by this Act) that certain unmanned aircraft systems may operate safely in the national airspace system;
 (2)identify additional research needed to more effectively develop and use such metrics and make such determinations; and
 (3)in developing parameters for probabilistic metrics, this study shall take into account the utility of performance standards to make determinations under section 45505(a) of title 49, United States Code, (as added by this Act).
 (b)Consideration of resultsThe Administrator shall consider the results of the study conducted under subsection (a) when making a determination described in subsection (a)(1).
 (c)ReportNot later than 9 months after the date of enactment of this Act, the Administrator shall transmit the results of the study conducted under subsection (a) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 723.Probabilistic assessment of risksThe Administrator shall conduct research and development to enable a probabilistic assessment of risks to inform requirements for standards for operational certification of public unmanned aircraft systems in the national airspace.
				724.Unmanned aerial vehicle-manned aircraft collision research
 (a)ResearchThe Administrator shall coordinate with NASA to conduct comprehensive testing of unmanned aerial vehicles colliding with a manned aircraft, including—
 (1)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and commercial jet airliners of various sizes, traveling at various speeds;
 (2)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and propeller planes of various sizes, traveling at various speeds;
 (3)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and blimps of various sizes, traveling at various speeds;
 (4)collisions between unmanned aerial vehicles of various sizes, traveling at various speeds, and rotorcraft of various sizes, traveling at various speeds; and
 (5)collisions between unmanned aerial vehicles and various parts of the aforementioned aircraft, including—
 (A)windshields; (B)noses;
 (C)engines; (D)radomes;
 (E)propellers; and (F)wings.
 (b)ReportNot later than one year after the date of enactment of this Act, the Administrator shall transmit a report summarizing the costs and results of research under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 725.Special rule for research and developmentExcept as necessary to support enforcement action under applicable provisions of law against persons operating unmanned aircraft in a manner that endangers the safety of the national airspace system, notwithstanding any other provision of law relating to the incorporation of unmanned aircraft systems into FAA plans and policies, the Administrator may not promulgate any rule or regulation regarding the operation of an unmanned aircraft system—
 (1)that is flown strictly for research and development use; (2)that is operated less than 400 feet above the ground and in Class G airspace;
 (3)that is operated in a manner that does not interfere with and gives way to any manned aircraft; and (4)when flown within 5 miles of an airport, the operator of the aircraft provides the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport) with prior notice of the operation (unmanned aircraft operators flying from a permanent location within 5 miles of an airport should establish a mutually-agreed upon operating procedure with the airport operator and the airport air traffic control tower (when an air traffic facility is located at the airport)).
					726.Beyond line-of-sight research and development
 (a)AmendmentsSection 332(c)(2) the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended— (1)by striking Administrator shall and inserting Administrator;
 (2)at the beginning of each of subparagraphs (A) through (F), by inserting shall; (3)at the end of subparagraph (E), by striking and;
 (4)at the end of subparagraph (F), by striking the period and inserting a semicolon; and (5)by adding at the end the following new subparagraphs:
							
 (G)shall allow beyond line-of-sight operation of unmanned aircraft systems to be flown within the boundaries of a test range established under this subsection;
 (H)may promulgate regulations governing beyond line-of-sight operation of unmanned aircraft systems flown within the boundaries of a test range established under this subsection for the purposes of public safety; and
 (I)shall allow NASA to authorize operation of beyond line-of-sight unmanned aircraft systems within the boundaries of any NASA center or facility..
 (b)Statutory constructionNothing in the amendments made by subsection (a) shall be construed to limit the authority of the Administrator to pursue enforcement action under applicable provisions of law against persons operating unmanned aircraft in a manner that endangers the safety of the national airspace system.
					DCybersecurity
 731.Cyber TestbedNot later than 6 months after the date of enactment of this Act, the Administrator shall develop an integrated Cyber Testbed for research, development, evaluation, and validation of air traffic control modernization programs or technologies, before they enter the national airspace system, as being compliant with FAA data security regulations. The Cyber Testbed shall be part of an integrated research and development test environment capable of creating, identifying, defending, and solving cybersecurity-related problems for the national airspace system. This integrated test environment shall incorporate integrated test capacities within the FAA related to the national airspace system and NextGen.
				732.Cabin communications, entertainment, and information technology systems cybersecurity
			 vulnerabilities
 (a)EvaluationThe Administrator shall evaluate and determine the research and development needs associated with cybersecurity vulnerabilities of cabin communications, entertainment, and information technology systems on civil passenger aircraft. This evaluation shall include research and development to address—
 (1)technical risks and vulnerabilities; (2)potential impacts on the national airspace and public safety; and
 (3)identification of deficiencies in cabin-based cybersecurity. (b)AssessmentThe Administrator shall—
 (1)conduct an assessment of opportunities to cooperate with the private sector in conducting aircraft in-cabin cybersecurity research and development; and
 (2)provide recommendations to improve research and development on cabin-based cybersecurity vulnerabilities.
 (c)ReportNot later than 9 months after the date of enactment of this Act, the Administrator shall transmit a report on the results of activities under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This report may contain classified annexes.
					733.Cybersecurity threat modeling
					(a)Program
 (1)In generalThe Administrator shall consult the National Institute of Standards and Technology to research and develop an internal FAA cybersecurity threat modeling program to detect cybersecurity vulnerabilities, track how those vulnerabilities might be exploited, and assess the magnitude of harm that could be caused by the exploitation of those vulnerabilities.
 (2)UpdatesThis program shall be updated regularly, not less than once every 5 years. (b)ReportNot later than one year after the date of enactment of this Act, and within 7 days of each threat modeling program update under subsection (a)(2), the Administrator shall transmit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate detailing the status, results, and composition of the threat modeling program.
 734.National Institute of Standards and Technology cybersecurity standardsNot later than 6 months after the date of enactment of this Act, the FAA shall, in consultation with the National Institute of Standards and Technology, transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes—
 (1)a cybersecurity standards plan to implement National Institute of Standards and Technology revisions to cybersecurity guidance documents within timeframes set by the Office of Management and Budget; and
 (2)an explanation of why any such recommendations are not incorporated in the plan or are not incorporated within such timeframes.
 735.Cybersecurity research coordinationThe Administrator shall, where feasible, cooperate on cybersecurity research and development with other international air traffic management organizations, including the European Aviation Safety Agency, the United Kingdom Civil Aviation Authority, Nav Canada, and Airservices Australia.
				736.Cybersecurity research and development program
 (a)EstablishmentNot later than 6 months after the date of enactment of this Act, the FAA, in consultation with other agencies as appropriate, shall establish a research and development program to improve the cybersecurity of civil aircraft and the national airspace system.
					(b)Plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, the FAA shall develop a plan for the research and development program established under subsection (a) that contains objectives, proposed tasks, milestones, and a 5-year budgetary profile.
 (2)National Academies’ studyThe Administrator shall— (A)enter into an arrangement with the National Academies for a study of the plan developed under paragraph (1); and
 (B)provide the results of that study to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 18 months after the date of enactment of this Act.
							EFAA Research and Development Activities
 741.Research plan for the certification of new technologies into the national airspace systemNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with NASA, shall transmit a comprehensive research plan for the certification of new technologies into the national airspace system to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This plan shall identify research necessary to support the certification and implementation of NextGen, including both ground and air elements, and explain the plan’s relationship to other activities and procedures required for certification and implementation of new technologies into the national airspace system. This plan shall be informed by and conform to the recommendations of the National Research Council report titled Transformation in the Air—A Review of the FAA Research Plan, issued on June 8, 2015. This report shall include, at a minimum—
 (1)a description of the strategic and prescriptive value of the research plan; (2)an explanation of the expected outcomes from executing the plan;
 (3)an assessment of the FAA’s plan to use research and development to improve cybersecurity over the next 5 years, taking into account the cybersecurity research and development plan developed under section 736(b);
 (4)an assessment of the current software assurance practices, and the desired level or attributes to target in the software assurance program;
 (5)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines and including an identification of cost and schedule reserves, for the certification of new technologies into the national airspace system, including NextGen, Automatic Dependent Surveillance-Broadcast, Data Communications, National Airspace System Voice System, Collaborative Air Traffic Management Technologies, NextGen Weather, and System Wide Information Management;
 (6)methods for integrating emerging technologies throughout NextGen’s development, certification, and implementation process; and
 (7)best practices in research and development used by other organizations, such as NASA, NavCanada, and Eurocontrol.
 742.Aviation fuel research, development, and usageThe Administrator may conduct or supervise research, development, and service testing, currently being conducted under the Piston Aviation Fuels Initiative (PAFI) unleaded avgas program, that is required to allow the use of an unleaded aviation gasoline in existing aircraft as a replacement for leaded gasoline.
				743.Air traffic surveillance over oceans and other remote locations
 (a)Establishment of programThe Administrator, in consultation with NASA and other relevant agencies, shall establish a research and development program on civilian air traffic surveillance over oceans and other remote locations. Such program shall—
 (1)take into account the need for international interoperability of technologies and air traffic control systems; and
 (2)recognize that Automatic Dependent Surveillance-Broadcast (ADS–B) is an element of the Next Generation Air Transportation System.
 (b)Pilot programThe Administrator shall establish a pilot program to test, evaluate, and certify for integration into the national airspace system air traffic surveillance equipment for oceans and other remote locations.
 (c)Partnership with private industryThe Administrator shall partner with private industry on the research, development, testing, and evaluation under this section.
 (d)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall transmit a report on activities under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
					744.Single-piloted commercial cargo aircraft
 (a)ProgramThe FAA, in consultation with NASA and other relevant agencies, shall establish a research and development program in support of single-piloted cargo aircraft assisted with remote piloting and computer piloting.
 (b)ReviewThe FAA, in consultation with NASA, shall conduct a review of FAA research and development activities in support of single-piloted cargo aircraft assisted with remote piloting and computer piloting.
 (c)ReportNot later than 6 months after the date of enactment of this Act, the Administrator shall transmit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that describes—
 (1)the program established under subsection (a); and (2)the results of the review conducted under subsection (b).
 745.Electromagnetic spectrum research and developmentThe Administrator shall develop a program to research the use of spectrum in the civil aviation domain, including aircraft and unmanned aircraft systems. This research shall, at a minimum, address—
 (1)how, operating within an Unmanned Aircraft System Traffic Management system, unmanned aircraft systems can safely use, for control link, tracking, diagnostics, payload communication, collaborative-collision avoidance (e.g. vehicle-to-vehicle communications), and other purposes—
 (A)aviation-protected spectrum; (B)commercial communications networks, such as mobile communications networks; and
 (C)any other licensed or unlicensed spectrum; (2)how the reallocation of spectrum assigned for use within frequency bands adjacent to those allocated for position, navigation, and timing may impact the safety of civil aviation; and
 (3)measures to protect and mitigate against spectrum interference in frequency bands used by the civil aviation community to ensure public safety.
					VIIIAviation Revenue Provisions
			801.Expenditure authority from Airport and Airway Trust Fund
 (a)In generalSection 9502(d)(1) of the Internal Revenue Code of 1986 is amended— (1)in the matter preceding subparagraph (A) by striking October 1, 2018 and inserting October 1, 2023; and
 (2)in subparagraph (A) by striking the semicolon at the end and inserting or the FAA Reauthorization Act of 2018;. (b)Conforming amendmentSection 9502(e)(2) of such Code is amended by striking October 1, 2018 and inserting October 1, 2023.
				802.Extension of taxes funding Airport and Airway Trust Fund
 (a)Fuel taxesSection 4081(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking September 30, 2018 and inserting September 30, 2023. (b)Ticket taxes (1)PersonsSection 4261(k)(1)(A)(ii) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023.
 (2)PropertySection 4271(d)(1)(A)(ii) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023. (c)Fractional ownership programs (1)Fuel taxSection 4043(d) of such Code is amended by striking September 30, 2021 and inserting September 30, 2023.
 (2)Treatment as noncommercial aviationSection 4083(b) of such Code is amended by striking October 1, 2018 and inserting October 1, 2023. (3)Exemption from ticket taxesSection 4261(j) of such Code is amended by striking September 30, 2018 and inserting September 30, 2023.
					IXPreparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness
 901.Short titleThis title may be cited as the Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness Act of 2018 or the PREPARE Act of 2018.
			902.Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and
			 Management
 (a)EstablishmentThere is hereby established a council to be known as the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management.
 (b)MembershipThe Interagency Council shall be composed of the following: (1)Senior officials, to be appointed by the President, including representation from the following:
 (A)The Council on Environmental Quality. (B)The Office of Science and Technology Policy.
 (C)The National Security Council. (D)The Office of Management and Budget.
 (E)The Department of Transportation. (F)The Environmental Protection Agency.
 (G)The National Oceanic and Atmospheric Administration. (H)The Department of Energy.
 (I)The Department of Homeland Security. (J)The Federal Emergency Management Agency.
 (K)The Department of Defense. (L)The National Aeronautics and Space Administration.
 (M)The Department of Agriculture. (N)The Department of Housing and Urban Development.
 (O)The Department of Justice. (2)Senior officials, to be appointed by the President, who have relevant policy expertise and policy responsibilities, including in the following areas:
 (A)Economic policy and risk analysis. (B)Foreign affairs.
 (C)Defense and intelligence. (D)Homeland security.
 (E)Energy. (F)Environmental protection.
 (G)Natural resources. (H)Coasts, oceans, rivers, and floodplains.
 (I)Agriculture. (J)Health.
 (K)Transportation and infrastructure. (L)Housing.
 (M)Education. (N)Extreme weather data analysis or meteorological science.
 (O)Social science. (P)Strategic planning.
 (Q)Urban and land use planning. (R)Other areas the President determines appropriate.
						(c)Co-Chairpersons
 (1)In generalThe Interagency Council shall be co-chaired by the Deputy Secretary of the Department of Homeland Security and the Deputy Director of the Office of Management and Budget. The President may appoint one or more additional members as co-chairs, as appropriate.
 (2)DutiesThe co-chairpersons shall— (A)oversee the Interagency Council’s response to the Government Accountability Office’s recommendations under subsection (f)(5);
 (B)use the evaluation framework and performance metrics developed pursuant to subsection (f)(6) to evaluate agency progress in meeting the goals and implementing the priorities described in subsection (f)(1)(A); and
 (C)work to ensure that sufficient resources are available for agencies to— (i)meet the goals and implement the priorities described in subsection (f)(1)(A); and
 (ii)implement the recommendations developed under subsection (f)(2). (d)AdministrationThe co-chairpersons of the Interagency Council (or staff designed by the co-chairpersons) shall provide administrative support and additional resources, as appropriate, to the Interagency Council to the extent permitted by law and within existing appropriations. The Interagency Council co-chairpersons shall determine the amount of funding and personnel necessary for the Interagency Council to carry out its duties and the amount of funding and personnel each agency represented on the Interagency Council should contribute in order for the Interagency Council to carry out such duties. Agencies shall, upon the request of the co-chairpersons of the Interagency Council, make available personnel, administrative support services, and information to the Interagency Council.
				(e)Structure
 (1)Steering committeeThe co-chairpersons of the Interagency Council shall designate a subset of members of the Interagency Council to serve on a steering committee. Such steering committee shall assist the Interagency Council in determining its priorities and its strategic direction.
 (2)Working groupsThe co-chairpersons of the Interagency Council and its steering committee may establish working groups as needed.
					(f)Duties of the Interagency Council
					(1)Goals and priorities
 (A)In generalThe Interagency Council shall establish Governmentwide goals and priorities for extreme weather resilience, preparedness, and risk identification and management. In establishing such goals and priorities, the Interagency Council shall consider the National Oil and Hazardous Substances Pollution Contingency Plan, agency continuity of operations plans, the National Preparedness Goal, the National Preparedness Report, the National Global Change Research Plan, the Mitigation Framework Leadership Group’s National Mitigation Investment Strategy (if available), State and local mitigation plans, and all relevant provisions of the Government Accountability Office’s High-Risk Series.
 (B)CoordinationIn executing the duties pursuant to this subsection, the Interagency Council shall coordinate with other groups in the Federal Government focused on extreme weather mitigation and recovery (including the Mitigation Framework Leadership Group, the Recovery Support Functions Leaders Group, and the Emergency Support Functions Leaders Group), to avoid duplication among Federal activities to the extent practicable.
 (C)Incorporation into agency activitiesIn carrying out subparagraph (A), the Interagency Council shall, in order to ensure that information relating to extreme weather resilience, preparedness, and risk identification and management is incorporated into everyday agency activities—
 (i)work with agencies to assist such agencies in considering the goals and priorities described in subparagraph (A) in agency strategic, programmatic, and budget planning;
 (ii)identify details to be included in agency extreme weather plans; and (iii)work to identify and communicate localized extreme weather and natural hazard risk to the extent possible using the best available information regarding risk, and encourage the development of thorough, updated maps, models, and tools to measure and evaluate risk.
 (2)Priority interagency Federal actionsThe Interagency Council shall develop, recommend, coordinate, and track implementation of priority interagency Federal Government actions related to extreme weather resilience, preparedness, and risk identification and management.
 (3)Support regional, State, and local actionsThe Interagency Council shall support regional, State, and local action to assess extreme weather-related vulnerabilities and cost effectively increase extreme weather resilience, preparedness, and risk identification and management of communities, critical economic sectors, natural and built infrastructure, and natural resources, including by—
 (A)conducting inventories under section 906; (B)convening meetings under section 907;
 (C)providing guidance to agencies to produce tools and products that enhance extreme weather resilience planning, risk knowledge, and actions for use in all levels of government, including guidance on how to prioritize funding in order to produce such tools and products; and
 (D)reviewing State and local mitigation plans. (4)Meteorological and extreme weather scienceThe Interagency Council shall facilitate the integration of meteorological and extreme weather science, in addition to other scientific disciplines such as physical, natural, and social science that the Council determines to be appropriate, in the policies risk evaluation and communication, and planning of agencies and the private sector, including by—
 (A)promoting the development of innovative, actionable, and accessible Federal extreme weather resilience, preparedness, and risk identification and management-related information, data, tools, and examples of successful actions at appropriate scales for decisionmakers; and
 (B)providing such information, data, tools, and examples to the agency or agencies designated under section 904 to include on the website established and maintained or designated pursuant to such section.
 (5)High-risk report recommendationsThe Interagency Council shall assess the specific recommendations relating to extreme weather in all relevant provisions of the Government Accountability Office’s High-Risk Series, identify the feasibility of revising Federal programs to implement such recommendations, and develop a plan to address such recommendations when feasible that does not duplicate the National Preparedness Goal.
 (6)Framework and performance metricsThe Interagency Council shall use existing and emerging science to develop or adopt— (A)a framework for evaluating the progress and success of extreme weather resilience, preparedness, and risk identification and management-related efforts that is complementary to and not duplicative of any local or national indicator system developed as part of the National Preparedness Goal; and
 (B)performance metrics that allow tracking of the actions taken and progress made toward meeting the goals and implementing the priorities described in paragraph (1)(A).
 (7)Recommendations for the CEQ and OMBThe Interagency Council shall provide to the Council on Environmental Quality, the Office of Management and Budget, and the Department of Homeland Security recommendations on how agencies should—
 (A)develop or update agency extreme weather plans; (B)remove barriers to State and local extreme weather resilience, preparedness, and risk identification and management, in agency regulations, guidance, and policies; and
 (C)avoid duplication among Federal activities to the extent practicable. (8)Public input and commentThe Interagency Council shall solicit and incorporate public input and comment as appropriate into the decisions of the Interagency Council.
 (9)Inventory and meetingsThe Interagency Council shall conduct inventories under section 906 and convene meetings under section 907.
 (10)Definition of extreme weatherThe Interagency Council shall consider and may update, not less frequently than every two years, in consultation with appropriate scientific bodies, the definition of extreme weather and what other weather events (in addition to those described in section 909(3)) qualify as extreme weather for purposes of this title. The definition of extreme weather shall be published and updated, as necessary, on the website of the Council and in the Federal Register.
 (11)Other dutiesThe Interagency Council shall carry out any other duties the co-chairpersons of the Interagency Council determine appropriate.
 (12)Public informationThe Interagency Council shall— (A)make information available online—
 (i)for tracking implementation of agency extreme weather plans and Governmentwide goals and priorities described in paragraph (1)(A);
 (ii)on recommendations relating to extreme weather in all relevant provisions of the Government Accountability Office’s High-Risk Series; and
 (iii)on the results of the Council’s efforts to identify nationwide and localized risks (including updated mapping efforts); and
 (B)make such High-Risk Series and the reports submitted under paragraph (13) available as the Council determines appropriate.
 (13)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter (concurrently with the United States Global Change Research Program Annual Report and the National Preparedness Report), the Interagency Council shall submit to Congress, and make available to the United States Global Change Research Program and the Federal Emergency Management Agency, a report that—
 (A)describes how the goals and priorities described in paragraph (1)(A) are being met and implemented using—
 (i)the performance metrics developed under paragraph (6)(B); and (ii)information on—
 (I)agency expenditures, broken down by program activity level if practicable, that are directly related to extreme weather resilience, preparedness, and risk identification and management, including extreme weather resilience, preparedness, and risk identification and management of Federal facilities; and
 (II)the effectiveness of such expenditures, along with associated financial impacts and community, infrastructure, and environmental benefits, to the extent such data are available;
 (B)provides recommendations to enhance the effectiveness of such implementation and sets benchmarks to meet;
 (C)describes the progress of the regional coordination efforts described in sections 906, 907, and 908; and
 (D)includes a summary of public comments solicited under paragraph (8) and any action the Interagency Council took to respond to such comments.
 (g)ConsultationIn carrying out paragraphs (2) through (12) of subsection (f), the Interagency Council shall consult with agencies, State and local governments, academic and research institutions, and the private and nonprofit sectors.
 (h)OMB guidanceThe Director of the Office of Management and Budget, taking into consideration the recommendations provided by the Interagency Council under subsection (f)(7), shall issue guidance to agencies on—
 (1)developing agency extreme weather plans, which shall incorporate existing agency reports, where appropriate, to prevent duplication and reduce overlap; and
 (2)developing agency regulations, guidance, and policies to remove barriers to State and local extreme weather resilience, preparedness, and risk identification and management.
					903.Agency planning for extreme weather-related risks
				(a)Agency Extreme Weather Resilience, Preparedness, and Risk Identification and Management plans
 (1)Agency submissionNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the head of each agency, in coordination with the Director of the Federal Emergency Management Agency to avoid duplication with the National Planning Frameworks, shall submit to the Director of the Office of Management and Budget and to the Interagency Council a comprehensive plan that integrates consideration of extreme weather into such agency’s operations and overall mission objectives (hereinafter referred to as an agency extreme weather plan).
 (2)HearingNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Director of the Office of Management and Budget shall convene an interagency budget crosscut and policy hearing to review and integrate all the agency extreme weather plans and to ensure that such extreme weather plans and the activities of agencies align with the goals and priorities established under section 902(f)(1)(A).
 (3)OMB submissionThe Director of the Office of Management and Budget, upon receipt of all agency extreme weather plans in a given year, shall consolidate and submit to Congress such plans.
 (b)InclusionsEach agency extreme weather plan shall include— (1)identification and assessment of extreme weather-related impacts on, and risks to—
 (A)the agency’s ability to accomplish its missions, operations, and programs over time periods to be designated by the Interagency Council; and
 (B)State and local entities; (2)identification and assessment of barriers posed by Federal programs the agency administers to State and local extreme weather resilience, preparedness, and risk identification and management efforts;
 (3)a description of programs, policies, and plans the agency has already put in place, as well as additional actions the agency will take, to manage extreme weather risks in the near term and build resilience in the short and long term;
 (4)a description of how the agency will consider the need to improve extreme weather resilience, preparedness, and risk identification and management, including the costs and benefits of such improvement, with respect to agency suppliers, supply chain, real property investments, and capital equipment purchases, including by updating agency policies for leasing, building upgrades, relocation of existing facilities and equipment, and construction of new facilities;
 (5)a description of how the agency will support any ongoing or future public-private partnership to improve extreme weather resilience, preparedness, and risk identification and management, including the cost and benefits of technology and methodology improvements, hardening, or rapid restoration;
 (6)a description of how the agency will contribute to coordinated interagency efforts to support extreme weather resilience, preparedness, and risk identification and management at all levels of government, including collaborative work across agencies’ regional offices and hubs, and through coordinated development of information, data, and tools, consistent with sections 906, 907, and 908; and
 (7)any other details identified by the Interagency Council under section 902(f)(1)(B)(ii). 904.Website (a)In generalThe Interagency Council shall designate an agency or agencies to establish, maintain, or designate a website that provides timely, actionable, and accessible information, data, and tools on current and future risks related to extreme weather, preparedness, resilience, and risk identification and management, to support Federal, regional, State, local, private sector, and other decisionmakers.
 (b)Interagency progressThe website described under subsection (a), shall identify interagency progress, and propose the next interagency steps, towards responding to threats posed by extreme weather.
 (c)Best practicesThe website described under subsection (a) shall provide best practices and examples from Federal, regional, State, and local decisionmakers in the public and private sectors about how to use extreme weather-related information in planning and decisionmaking.
 (d)Interagency Council information and toolsThe website described under subsection (a) shall include the information, data, tools, and examples provided by the Interagency Council pursuant to section 902(f)(4).
 (e)Best available meteorological scienceThe website described under subsection (a) shall identify best available meteorological science relating to extreme weather resilience, preparedness, and risk identification and management.
 (f)Public outreach and educationThe Interagency Council shall designate one or more agencies to conduct outreach and educational activities to inform the public and regional, State, and local decisionmakers about the tools and information available on the website described under subsection (a).
 905.Providing Adequate Resources and SupportThe Director of the Office of Management and Budget shall ensure that each agency provides adequate resources to the Interagency Council, including administrative services and personnel support, as appropriate—
 (1)for the website described under section 904; and (2)to otherwise carry out this title.
				906.Inventory
 (a)In generalNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Interagency Council, or a working group of such Interagency Council established by the co-chairpersons thereof, shall conduct and publish an inventory of all regional offices, centers, and programs of agencies that are assisting with extreme weather resilience, preparedness, and risk identification and management efforts at the State or local level, including—
 (1)the National Oceanic and Atmospheric Administration’s regional programs; (2)the Department of the Interior’s Fish and Wildlife Service Landscape Conservation Cooperatives;
 (3)the United States Geological Survey’s Climate Science Centers; (4)the Department of Agriculture’s Climate Hubs;
 (5)the regional offices of— (A)the Environmental Protection Agency;
 (B)the Federal Emergency Management Agency; (C)the Department of Transportation; and
 (D)the Forest Service; (6)the division offices of the Army Corps of Engineers; and
 (7)such other offices, centers, and programs or other agency efforts as determined appropriate by the Interagency Council.
 (b)Assistance describedAn inventory conducted and published under subsection (a) shall include a description of the assistance each agency office, center, or program is providing to assist with extreme weather resilience, preparedness, and risk identification and management efforts at the State or local level.
 907.MeetingsNot later than 6 months after the publication of each inventory under section 906, the Interagency Council shall convene a meeting of representatives of the offices, centers, and programs included in such inventory and invite other local and regional stakeholders to participate and develop plans to coordinate the efforts of such offices, centers, and programs and facilitate efficient services to stakeholders. At such meetings, such representatives shall—
 (1)share information regarding their office, center, or program’s extreme weather resilience, preparedness, and risk identification and management efforts;
 (2)identify opportunities for collaboration and coordination of research agendas, extreme weather assessment activities, vulnerability assessments, data collection and analysis, and planning and implementing extreme weather resilience, preparedness, and risk identification and management projects;
 (3)identify extreme weather resilience, preparedness, and risk identification and management information needs, research gaps, and decision support needs that are not met by any of the offices, centers, or programs included in the inventory under section 906 and make available such identification for purposes of information to be submitted to the Interagency Council under section 907;
 (4)identify common and complementary goals for extreme weather resilience, preparedness, and risk identification and management within each region to be prioritized for the coming year and beyond;
 (5)identify barriers to regional extreme weather resilience, preparedness, and risk identification and management planning and implementation that can be overcome or minimized through Federal action and specific suggestions for improvement;
 (6)evaluate progress and jointly develop a strategy for realizing extreme weather resilience, preparedness, and risk identification and management-related goals, including clearly identified responsibilities by each collaborating regional office, center, or program; and
 (7)share experiences and best practices in stakeholder engagement and communication, decision support, and science-practice interactions that support the realization of identified extreme weather resilience, preparedness, and risk identification and management goals.
 908.Progress updatesNot later than 90 days after each meeting under section 907, each agency that participates in such meeting shall submit to the Interagency Council, and make available to the United States Global Change Research Program and the Federal Emergency Management Agency, information describing progress in regional coordination and collaboration in aligning Federal resilience, preparedness, and risk identification and management efforts at the State and local level, and the benefits of such regional coordination and collaboration.
 909.DefinitionsIn this title: (1)AgencyThe term agency has the meaning given the term Executive agency under section 105 of title 5, but does not include the Government Accountability Office.
 (2)Agency extreme weather planThe term agency extreme weather plan means a plan required under section 903(a). (3)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, wildfire, heavy precipitation, wave, high water, snowstorm, landslide, mudslide, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, sustained temperatures or precipitation that deviate from historical averages, and any other weather event that the Interagency Council determines qualifies as extreme weather pursuant to section 902(f)(10).
 (4)Interagency CouncilThe term Interagency Council means the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Identification and Management established under section 902(a).
 (5)Mitigation planThe term mitigation plan means the mitigation plan required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165). (6)National Global Change Research PlanThe term National Global Change Research Plan means the National Global Change Research Plan developed under section 104 of the Global Change Research Act of 1990 (15 U.S.C. 2934), or any revision thereof.
 (7)National Oil and Hazardous Substances Pollution Contingency PlanThe term National Oil and Hazardous Substances Pollution Contingency Plan means the National Oil and Hazardous Substances Pollution Contingency Plan described under part 300 of title 40, Code of Federal Regulations, or any revision thereof.
 (8)National Preparedness GoalThe term National Preparedness Goal means the national preparedness goal developed under section 643 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 743).
 (9)National Preparedness ReportThe term National Preparedness Report means the report required by section 652(a) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752(a); Public Law 109–295).
 (10)PreparednessThe term preparedness means actions taken to plan, organize, equip, train, and exercise to build, apply, and sustain the capabilities necessary to prevent, protect against, ameliorate the effects of, respond to, and recover from extreme weather related damages to life, health, property, livelihoods, ecosystems, and national security.
 (11)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.
 (12)Senior officialThe term senior official means a Deputy Secretary (or an equivalent officer) of an agency. (13)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.
 (14)United States Global Change Research ProgramThe term United States Global Change Research Program means the United States Global Change Research Program established under section 103 of the Global Change Research Act of 1990 (15 U.S.C. 2933).
 (15)United States Global Change Research Program Annual ReportThe term United States Global Change Research Program Annual Report means the report required by section 102(e)(7) of the Global Change Research Act of 1990 (15 U.S.C. 2932(e)(7)).
 910.Requirement to include agency extreme weather plan in agency performance planA description of the most recent agency extreme weather plan, as required under section 903, shall be included in the performance plan of an agency (as defined in section 909) required pursuant to section 1115(b) of title 31, United States Code.
 911.Sunset and repealThis title ceases to be effective and is repealed on the date that is 5 years after the date of the enactment of this Act.
			Passed the House of Representatives April 27, 2018.Karen L. Haas,Clerk
	May 8, 2018Read the second time and placed on the calendar
